Case 1:19-cv-08390-VSB Document 3 Filed 10/10/19 Page 1 of 110

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

‘ aaa aaa x
\ Carol Comm issyO Nq
| I] civ. p8390_WS8)
Plaintiff,
ORDER TO SHOW CAUSE =
- against - FOR PRELIMINARY INJ. UNCTION
US b + ou Sil Urban ‘ AND TEMPORARY RESTRAINING
Developmen’, Tay olden “me AEN
JoRnn Frey) “Tan "a2 Yel, Defendant. : ce
wre eee ee Od ee ee ee ee ee eee X im

p -leTl9

fa.

aa N SS \ O IN q_ sworn to to

the 1U day of Detol tr 2019 and upon the copy of the complaint en annexed, it is” ae

Upon the affidavits of ( JG ol ¢ 0 m

 

 

ORDERED, that the above named defendant show cause before a motion term of
this Court, at Room ___, United States Courthouse, 500 Pearl Street, in the City, County and
State of New York, on ; , at __ o'clock in the _____noon
thereof, or as soon thereafter as counsel may be heard, why an order should not be issued
pursuant to Rule 65 of the Federal Rules of Civil Procedure enjoining the defendant during the

pendency of this action from

 

 

 

; and it is further
ORDERED that, sufficient reason having been shown therefor, pending the
hearing of plaintiff's application for a preliminary injunction, pursuant to Rule 65, Fed. R. Civ. P.,

the defendant is temporarily restrained and enjoined from

 

 

 
Case 1:19-cv-08390-VSB Document 3 Filed 10/10/19 Page 2 of 110

 

 

; and it is further

ORDERED that security in the amount of $ be posted by the
plaintiff prior to , , at o'clock in the ___ noon of that
day; and it is further

ORDERED that personal service of a copy of this order and annexed affidavit
upon the defendant or his counsel on or before o'clock in the ____s noon,

, shall be deemed good and sufficient service thereof.

DATED: New York, New York

ISSUED: M

 

United States District Judge

SDNY Web 4/99 -2-
Tonaonszere NoTINEAMONOESE Case 1:19-cv-08390-VSB Document 3 Filed 10/10/19 Page 3 of 110

*
CY

Page 2 of 113

SUPREME COURT OF THE STATE OF NEW YORK

COUNTY OF NEW YORK

 

CAROL COMMISSIONG,
Petitioner,
-against-
U.S. DEPT. HOUSING & URBAN
DEVELOPMENT, JAY GOLDEN, JO-ANN
FREY and TANG-CHI YEH.

Respondents.

 

 

NOTIFICATION OF REMOVAL

Index No. 101204/2019

PLEASE TAKE NOTICE that a notice of removal, a copy of which is annexed hereto, .

removing the above-captioned action, which is pending in the Supreme Court of the State of

New York, County of New York, to the United States District Court for "the Southern District of

 

New York, was filed on September 10, 2019, with the Clerk of said District Court pursuant to the

——_—
provisions of 42 U.S.C. § 1442(a)(1).

Dated: New York, New York
September 10, 2019

Behibit 0’

GEOFFREY S. BERMAN
United. States Attorney for the
Southern District of New York

Attorney for the Federal Defendants

 B Cacark

BRANDON H. COWART
Assistant United States Attorney

86 Chambers Street, 3rd Floor

New York, New York 10007
Telephone: (212) 637-2693 ©
Facsimile: (212) 637-2686

E-mail: brandon.cowart@usdoj.gov

 

Notice of fe ee Printed: 1077/2019
1014204/2019 NOTIFICATION OF REMOVAL Page 3 of 113

‘

4%

Case 1:19-cv-08390-VSB Document 3_ Filed 10/10/19 Page 4 of 110
Case 1:19-cv-08390 Document1 Filed 09/10/19 Page 1 of 3

GEOFFREY S. BERMAN

United States Attorney for the
Southern District of New York

By: BRANDON H. COWART
Assistant United States Attorney
86 Chambers Street, 3rd Floor
New York, New York 10007
Telephone: (212) 637-2693
Facsimile: (212) 637-2686

E-mail: brandon.cowart@usdoj.gov

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

CAROL COMMISSIONG,
Petitioner, NOTICE OF REMOVAL
~against- from the Supreme Court of the State of
New York, County of New York, Index
U.S. DEPT. HOUSING & URBAN No. 101204/2019
DEVELOPMENT, JAY GOLDEN, JO-ANN
FREY and TANG-CHI YEH.
Respondents.

 

 

Defendants United States Department of Housing and Urban Development (“HUD”) and
HUD employees Jay Golden, Jo-Ann Frey, and Tang-Chi Yeh (together, the “Federal
Respondents”), by their attorney, Geoffrey S. Berman, United States Attorney for the Southern
District of New York, hereby remove the above-captioned action to the United States District
Court for the Southern District of New York. The grounds for removal are as follows.

lL. The Federal Respondents are named as respondents in an action filed in the
Supreme Court of the State of New York, County of New York, by the filing of a Verified
Petition, Index No, 101204/2019, on August 5, 2019 (the “Petition”). A copy of the Petition is

attached hereto as Exhibit A. The state court action arises in connection with the Federal

a

 

Respondents’ enforcement of the Fair Housing Act, 42 U.S.C. 3601, et seq.

Printed: 10/7/2019
70120412019 NOTIFICATION OF REMOVAL Page 4 of 113

‘eee

Case 1:19-cv-08390-VSB Document3 Filed 10/10/19 Page 5 of 110

Case 1:19-cv-08390 Document1 Filed 09/10/19 Page 2 of 3

2. On February 26, 2018, Petitioner Carol Commissiong (“Commissiong”) filed an
administrative complaint (the “FHEO Complaint”) with HUD’s Office of Fair Housing and
Equai Opportunity (“FHEO”), a department within HUD which enforces the Fair Housing Act

42 U.S.C. § 3601, et seq. Commissiong named as respondents to the FHEO Complaint persons
Fa tt tt a NN WSN Nappi

ee

and entities allegedly involved in the ownership or management of her rental apartment (the

“FHEO Complaint Respondents”), Ex. A at 6-7. In the FHEO Complaint, she alleged that the
FHEO Complaint Respondents refused to renew her lease, overbilled and added excessive
charges to her rent, turned off her utilities, and refused to make repairs to her apartment, all in an
effort to force her to vacate her apartment. Ex. A at 6. Commissiong alleged that the FHEO

Complaint Respondents took these actions based on her sex, race and national origin, in violation

 

of the Fair Housing Act, 42 U.S.C. § 3604(b). Id.

3. FHEO staff working from HUD’s New York regional office investigated the
FHEO Complaint. On May 15, 2019, FHEO issued a decision finding no reasonable cause to
believe that a discriminatory housing practice had occurred. Ex. A at 4-20. Dissatisfied with
FHEO’s finding, Commissiong filed a Verified Petition (the “Petition”) pursuant to Article 78 of
the New York Civil Practice Laws and Rules. See CPLR § 7801. (Article 78 provides a
procedural vehicle whereby an aggrieved party can obtain review of decisions of state or local

agencies and officers. /d.) In the Petition, Commissiong seeks to nullify FHEO’s finding of no

. Teasonable cause. Commissiong names as respondents HUD and FHEO officials Jay Golden, Jo-

Ann Frey, and Tang-Chi Yeh. Ex. A at 1-2.

4, On August 19, 2019, HUD received a copy of the Petition. Ih es sonned 3 { 2| {9

5. Commissiong purports to challenge acts and conclusions taken by FHEO in

connection with the investigation and adjudication of the FHEO Complaint pursuant to 42 U.S.C.

Printed: 10/7/2019
101204/2013 NOTIFICATION OF REMOVAL Page 5 of 113

Case 1:19-cv-08390-VSB Document 3 Filed 10/10/19 Page 6 of 110

.

Case 1:19-cv-08390 Document1 Filed 09/10/19 Page 3 of 3

§ 3610(6). Because FHEO is part of HUD, which is an agency of the United States, and this
action relates to acts performed under color of such office, this action may be removed to federal
court pursuant to 28 U.S.C. § 1442(a)(1).

6. The Federal Defendants will promptly file a copy of this Notice of Removal with
the Clerk of Court, Supreme Court of the State of New York, County of New York.

7. No previous application for removal of this action has been made.

8. In accordance with 28 U.S.C. § 1446(d), the filing of a copy of this notice with
the Clerk of Court, Supreme Court of the State of New York, County of New York, shall effect
the removal and the state court shall proceed no further unless and until the case is remanded.

Dated: New York, New York
September 10, 2019

GEOFFREY S. BERMAN
' United States Attorney for the ©
Southern District of New York
Attorney for the Federal Defendants

By: /s/ Brandon Cowart
BRANDON H. COWART
Assistant United States Attorney
86 Chambers Street, 3rd Floor
New York, New York 10007
Telephone: (212) 637-2693
Facsimile: (212) 637-2686
E-mail: brandon.cowart@usdoj.gov

Printed. 10/7/2019
—_———_ wet

ite VIin ur WV TURK
9 Page 7 of 110

COUNTY OF NEW YorK iled 10/10/1
Case LPR Koss90-vse Document 3 Filed Index Number

 

 

 

 

 

 

PY i A 5 * : . a fia”
carol CommissioNg JOL2OW/ LF
[fill in name(s)] Plaintiff(s).\ /
| ~ against- . a AFFIDAVIT OF SERVICE AFTER
US Dept Hou sing Urb a Dewekp myerit_ COMMENCEMENT OF LITIGATION
[fill in namets)} Defendant(s) t
x
STATE OF NEW YORK Prar \ )
COUNTY OF New dork ) ss:
|, {name of person who served papers] Rokesh Shel. ___, being

 

- duly sworn, depose and Say: | am over 18 years of age and am nota party to this case.

| reside at [your address] “55 - 2.4 Byk sk Lae ON tlic: __.
+ [2 , 20}9 [date of service], at [time of day] 2.59 PM /i served a true

On_Fau Lal 2

. - r . ) toe 4 t

copy of the following papers [identify papers served] N of C2 pf F en Ty oN

in the following manner. [check box that applies]: | "
s z < . ; . ‘ ts 2, / Mew

x Personal By personally delivering the papers to US beot Heus uve E Uicba Nj be ve [person served]

Service _s toa Ri ane JEG
= at the following location : 20 Federal P. laza Ree 3532 NaN4 (02-13 tptace of service]

The individual | served had the following characteristics [check one box in each category]

o Under 5" & Under 100 ibs. 521- ars
a 50" - 5'3" 100-130 lbs. @ 35 - 50 years)

    

8ST rs
o Over 61 years

 

p54". SiR" 2131 - 160 ibs.

| Q259"-60"5 Co 161-200 Ibs 5

2 Over 6' 2 Over 200 Ibs.

Coior of skin [describe] Black Hair color B\ a oK G nol gry
Other identifying features, if any [describe]: =

" #1 Mail By mailing the same in a sealed envelope, with postage prepaid thereon,.in a post office or
Official depository of the U.S. Postal Service within the State of New York, addressed to the last

known address of the addressee(s) indicated below:
o Overnight By depositing the same with an overnight delivery service in a wrapper properly addressed.

Delivery Said delivery was made prior to the latest time designated by the overnight delivery service for
: overnight delivery. The delivery service used was [name of delivery service]

[Name{ Jan address(es of person(s) served by mail or overnight delivery]
aay told EN, Soy wo Feeu . “TAN §--Ehj fe 2 _ 7 a
Us eit. nédsing 4 Ucha iy bevelop ment 26 Federal | 147e Kim $3532 WIV 102 78
if, x. _ .

/

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Swon to before Mme this _ Ic —
[2 day of =+-Cee7ehh : 20 7 ”~ [sign your name before a Notary]
ke . re / ,
C Preeti uC) Che, QR eka, bk: Qoob
Notary Public <V Nong, PAULA ORTEGA [print your name]
otary Public, State of Ne -¥, . Le = ee Ae o \
Reg. No, O30R63535762 ork &B. x hi bi + R ag
Qualified it Nev York County v" ce oe Ut pots :

Commission Expires March 13, 20 ky .

2 jdavit % Service — —

 
             

(Gl

 

 

Lec “MOOK ‘ON {UBQ HpOsg 40 ‘OR ODY XAPas sayy ee

HAY AHL Pahy

£95 prone BAU qUn

  

 
 

Jj

 

HOLO bie

 

 
 

5b he

OMNIA

 

    

i

 

 

 

 

 

 

 

   

 

 

 
   

 

 

 

 

 

 

  
 
 
 

 

 

 

 

 

 

 

 

 

   
 

 

  
 

       

oO diz 038g i A
= ‘eG yuaued i
7 jug.yviony 08109 0) ung soni rpyunura op oon = apo snap yo vaso ‘ssosppe Duidujys inod Jo OA UNMUOS 40) 10 ssospN HONEDO] 'TOH OY) 10} OW SI O9P) .
Oo oe +9) AO Sree “CAMINO SSedppy ,
wo Bye Bit ng 2g C] 7 RUM heart CO wet) “ABBINES BIH . Qe
® oS — eat oy sutguoag sig xapog seoucnsheoer ee "99P09 dIZ ‘Old 10 99XON ‘Qiy OF J0A}IOP LOLULD OFA ap < y
™~ 40} OFVOHRAT LON OSUINOUE 5 Loy 5 £ ssaippy x @
‘Ao sopanyop joquapis01 éspooB snosaGuap wypiuso weuudys si saog “ReDABON PIOH “ en pee : e A 7
dog Aion 10) Uf SW SBOUNLE ‘Aroaynp 40) UBls ACL, “AloAJOD Jo} eumyuuBia w SyyUetqo “ g —)
a au ra aunuoR som Cr) ssouppo syupidions to auooWog CJ Ire. yo} 09 Ao x0 jaduion ran) To
3 & aUMeUBIg TaONpU INJBUBIS JOON} paunbay aunjeusig on + Aueduiog © : :
a -t Zz
Sl “eAgg ssoudxg XApey IO "Yyy Avge KANG Wal wiuAK pupUNRg Xypoy 10} OTH YBAY LON pm “i ‘ : oe .
e venta ABpANIeS ry , 8UOUd ‘ CEN & ws Q w
, ; | ti syuejdioo' oy :
£ Sef ornB ong gpn4 on ong Ae Aa song suondg ainyeuBis Aaya pue Buypuey jejedg 9 | yee ay 5 — tL
8 sowig ol aa my xog a 5 eouesajoy Buryig [Busou] sno e as _
B xaped L| —xgpeg(J wa ape [7] #odlo}onug xgpa4- MN POM ANOA eH ~ S
ia esse Gye ea oe Lae
: “aRqoqutay LON ua ope “DyqUHE N K wo woodoungnoiradod : :
sion showsngpaL nT ou UT eH 5
Jonog ssaschg xgpay iyBjuony pimpuaig xgpey ‘ SSQuppy ; ms
' Agpimag s! suonog dap ss0nn dap ubpaneuog is
MUO UII AUP SNE, JO}|a S51 PAOD HS [J oq aia sivourdyys Anptd «” rou veaueng a CI 8
Anz xgped | WyOIAAQ Moly xxpe4 _ ‘ ~~ AUBEUIOG

 

Sen,

y Augie xqpo4 _

19-cv-08390-VSB Document 3

 

THHIY sf wybjoag BxOntKy KIpOS
ay) Os Sy] Gf oad gollaysud Of

‘sqfog} 0) dn sobeyavg

 

puonp sii apy

 

—Case 1

~

a

=
4
in

    

SUIS 8

 

‘poyonyns 5] Aivagog ABpamag ssojun AgpuOW
UO pasnAyED 9 8 Auppy “sLICUOO]
yojns 01 Aicayop Suiysous ssouang au \304 103

Bang iss] gpod C]

 
  

 

CS hoc

aoquag afieyorg ssoudxg fy

ST2o

|

se

Sf-AN

PyOOL

“ON a
ws0y

 

 

 

 

x

 

 

a

 

LHOINYAAO CUYGNVLS
¥¥ da 91 - NOW

 

 
 

 

   

 

 

 

 

 

 
 

       

  

         

 

           

JoquinN
Bujyoudy,
xa00d

TO20 Teéb Ihe

yoe/reds/19099 VOLK 6TdaSEt seeg28e a3

IMM

WAI

O10 1206 9418
3E

  

 

 

 

i aa
Sa ea eden TRO a an eee

" ate Se He te ne te
Sears Aes ares RS RP CAL Oe

{Quy Sn ssaidxq

Ee

STZ
#YUL

 

oleh)
ssepuag

 
  

"4

4

a

ee

 

IC

 

   
               

   
Print in Black i j
Pernt in 23G4 ink all areas ip bold letters}. = ciled 10/10/19 Page 9 of 110

~ SUPREME COURT OF THE STATE OF NEW YOR
COUNTY OF NEW YORK So | 7
° X index Number. ;

in os f of the Application of f
ae \ LOMmiSs\0 NG i LOIZ04 [dm 4

| fillin name(s)] . Petitioner(s)
- against -

US ‘Dept. Housin §licbaw beveloome nt
244 Golden, Sohtarreey Tanner = FILE

NOTICE OF PETITION

 

 

 

 

sp

 

 

 

 

[fil in name(s)] Respondent(s) «AUG OS 2019 8
—x - .GOUNTY CLERK'S OFFICE
NEW YORK .
PLEASE TAKE NOTICE that upon the verified petition(s) of |
200___

 

[date Verified Petition notarized], and the aitached exhibits. pes, =) vas -.
‘at 9:30 AM on the day of _ 32 stem bec : 208 Teton ae . request this Cour
} : 2 e] atthe Courthouse, at
60 Centre Street, New York, N.Y., ih the Motion Support Courtroom, Room 130, for a judgment
| pursuant to the Civil Practice Law and Rules (CPLR), granting the following relief to the -
ed ee cially describe what you are asking the Courtto day Gavol Gommissiony.
~ Eiked « complain T ui AL) OUKng relics nicl exPucneat, ke
sycthe Fare Housiva’ fictoe (96% bat Sat Golde, JeAnw Ece )

 

 

 

 

 

 

 

 

| ate Tang i Meh took bribes Oud oe mi Ss cd my Case”
S : t ‘ ‘ ai - ‘
[08 Seek oun ie Sania 2= fiw paid curtdatine Fo

 

and-for slich othezand further-relief as this Court may deem just anésroper

Dated: = : 200_ . ° Respectfully submitted,

[date signed]. Cael Commissiona

, | : | | Foe Matin St Rot lisoo

ow Yoel. NY * WOW

ie responce by ban De Me 21 128% , _
S Dept. Housina& Ue home meeeete.

Del oad aah \ Bom 3 sea your name, address, telephone number ]
New Yock NA 024%

Fetes “Tan@- Chi Yel,

 

 

 

Gs

 

 

 

 

Iname, addréss, telephone number} |
: Verte i ed Potion 4-06
| Tyior2ow/2orq

—.. Supreme towe

th

|

|
afl
Case 1:19-cv-08390-VSB Document 3 Filed 10/10/19 Page 10 of 110

 

Carol Commissiong “
i555 Main Street, Apt. 1302 e New York, NY 10044

carolcommissiong@gmail.com e (646) 279-5988
Tang-Chi Yeh
US Dept. Housing & Urban Development
26 Federal Plaza, Room 3532
New York, NY 10278

July 20, 2019

RE: Commussiong, Carol D. vs. Mark Greenberg Real Estate Co. LLC. et al. .
Title VIF No. 02-18-9387-8

Dear Ms. Yeh, Frey, Golden,

I am in receipt of your response to my request to have my complaint HUD Case # 02-18-9387-8
against Mark Greenberg Real Estate Co. LLC et al. seal and exempt from public disclosure. In
addition to returning my original Jease renewal document for the period October 1, 2018 through
September 30, 2019.

I have received in the mail a letter signed by Jay Golden saying that the original lease document
is enclosed but in fact it wasn’t, the envelope was empty except for a copy of my letter of request
and Golden signed response letter stating a lie.

I later received a certified letter with copies of documents I didn’t request but I did not receive
the requested original lease document. I don’t know what kind of games you people are
playing but this is no joke, this is my life you’re toying with. 1 find your tactics unethical. If I
don’t receive my original lease document back in the mail within 10 days from this date, I will
take it as concrete proof that all of HUD staffs involved in this investigation Jay Golden, Jo-Ann
Frey, Tang-Chi Yeh) took bribe form David B. Hirschhom and Mark Greenberg Real Estate Co.
LLC to dismiss my complaint of discrimination of the Fair Housing Act of 1968.

Furthermore, I provided a lot of evidence to make my case but HUD staffs chose to turn a blind
eye to all evidence provided im retum for a bribe and dismissed my case. However, } affirm that
justice will be served and the truth. will surface and you'll all pay the consequence of actions.

Moreover, I pointed out the fact that discrimination from management and landlord is being done
to other tenants who are females. seniors, black and Hispanic ethnicities. The fact that the
discrimination is extended to two gay white men shows how deep the hate crime is with
mnanagement and David B. Hirschhom leader of the Klan triggered by pure sreed and hate. I also
pointed out that mailman Rafael RS responsible for mail frand and accepting bribery is Hispanic
and some MGRE staffs responsible for discrimination, bribery, mail-fraud, coercing,
intimidating, threatening and interfering with the enjoyment and privacy of mry home are of the
same ethnic background as me a black woman.

Exhi bit *E% , — i
1 rival ces pense | the

to WUD Heol?

venetian see =

 
Case 1:19-cv-08390-VSB Document 3 Filed 10/10/19 Page 11 of 110
Carol Commissiong vs. US Dept. Housing & Urban Development, Jay Golden, JoAnn Frey, Tang-Chi Yeh
United States District Court Southern District of New York DOCKET CASE # 1:19-cv-08390

e HUD decision to my Fair Housing Act 1968 violation complaint

¢ HUD acceptance letter, copy internet complaint and statement

e Letter from HUD requesting data

e Cover letter to HUD with data request response details

e Rent Ledger from March 2008 to April 2019

e Lease agreement cover letter

e Lease agreement

e Lease renewal agreements for 3 years (2013 — 2016)

e Copy of certified letter mailing receipts/return envelope to landlord

e 2014 income validation notice

* 2014 income affidavit

® 2015 income validation notice

e 2015 income validation submit signed receipt MGRE staff John Falvo

¢ 2016 income validation notice

e Building-Link receipt maintenance repair requests

* HPD 6 open violations

e Housing Court papers showing HPD fines and lean on my resident building

e Proposed HUD Conciliation agreement -f @Mai ls . . :

° 2017 income vetskewen-netiee @ ETS dani t processeof conpirmation

e Lease renewal agreement & letter for the period 10/01/18 — 09/30/19

e Letter from MGRE announcing rent increase of $31.91 (1.5%)

e LettertoHUD | [5 | ADIY |

e Letter from MGRE announcing new property manager Adrian Coyoc

e Letter from MGRE announcing new property manager Richelle Neufville

e Letter from MGRE announcing superintendant Mark Zeltser fired/resign but still a
resident & shareholder | ,

e Letter to HUD

e Letter response to HUD’s decision and request to seal case and return of lease renewal
agreement for the period (10/01/18 — 9/30/19) letter June 13,2019

e HUD response letter to my requests June 12, 2019

¢ Email to WUD Tegaird ina Cone; \iation VarezemenT

° Email prom Hup Yeaading conciliatyon anid
SpYeewment shutblown? tied eval apt
landlords etovalies S © a

 
 

EXHIBIT

 
Case 1:19-cv-08390-VSB Document 3 Filed 10/10/19 Page 12 of 110

US. Department of Housing and Urban Development
New York State Office

Jacob K. Javits Federal Building

26 Federal Plaza

New York, New York 10278-0068
hitp:/Avww.hud.gov/local/nyn/

 

Carol D. Commissiong
355 Main St., Apt. 1302

-New York, NY 10044 HAY 17 2016

Dear Complainant:

Subject: Housing Discrimination Complaint
Commissiong, Carol D. v. Mark Greenberg Real Estate Co. LLC, et al.
Inquiry No. 548978
HUD Case No. 02-18-9387-8

The U.S. Department of Housing and Urban Development (HUD) administratively enforces the Fair Housing
Act of 1968 (the Act). HUD has completed its investigation of the above-referenced complaint. Efforts to
voluntarily conciliate the complaint during the course of the investigation were unsuccessful.

Based on the evidence obtained during the investigation, HUD has determined that no reasonable cause

exists to believe that a discriminatory housing practice has occurred. Accordingly, HUD has completed its
administrative processing of this complaint under the Act, and the complaint is hereby dismissed. The
enclosed Determination of No Reasonable Cause contains a summary of the factual evidence supporting this -
dismissal.

Retaliation is a violation of the Fair Housing Act. Section 818 of the Act makes it unlawful to retaliate
against any person because he or she has filed a housing discrimination complaint; is associated with a
complainant; has counseled or otherwise assisted any person to file such a complaint: or has provided
information to HUD during a complaint investigation. Section 818 also protects complainants against
retaliatory acts that occur after a complainant has withdrawn, settled, or conciliated a housing discrimination
complaint. Section 818 protects complainants against retaliatory acts that occur after a finding of no
reasonable cause. Any person who believes that he or she has been a victim of retaliation for any of the
reasons listed above may file a housing discrimination complaint with HUD within one (1) year of the date’
on which the most recent alleged retaliatory act(s) occurred or ended.

Right to file a civil lawsuit. Notwithstanding HUD’s dismissal of this complaint, under Section 813(a) of the
Act, the complainant may file a civil lawsuit in an appropriate federal district court or state court within two
(2) years of the date on.which the alleged discriminatory housing practice occurted or ended. The .
computation of this two-year period does not include the time during which this administrative proceeding

- Case No. 02-18-9387-8

 
Case 1:19-cv-08390-VSB Document 3 Filed 10/10/19 Page 13 of 110

was pending with HUD. If, upon the application of either party, the court determines that the party is
financially unable to bear the costs of the civil lawsuit, the court may appoint an attorney, Or may authorize
the commencement of or continuation of the civil lawsuit without the payment of fees, costs, or se urity.
een eee Ao ene SI at sem

  

 

enscommctmscate

 

Public Disclosure, Section 103.400(a)(2)Gi) of HUD’s regulation implementing the Act requires that HUD
shall publicly disclose the dismissal of this complaint, unless a complainant or a respondent requests in
writing that no such disclosure shall be made. Requests for nondisclosure must be made within thirty (30)
days after receipt of this Determination. Nondisclosure requests should be submitted to the same HUD Office
that issued the Determination. Notwithstanding such a request, the fact of this dismissal, including the names
of all parties to the complaint, is public information and is available upon request.

Hf you have any questions regarding this closure, please contact Ms. Tang-chi Yeh, Equal Opportunity
Specialist, at (542-7522.

   

J ayj Golden
 Robion If Director

Office of Fair Housing and Equal Opportunity

Enclosures

Closure Letter - No cause determination HUD Case No. 02-1 8-9387-8
Case 1:19-cv-08390-VSB Document 3 Filed 10/10/19 Page 14 of 110

DETERMINATION OF NO REASONABLE CAUSE

Case Name: Commissiong, Caro! D. v. Mark Greenberg Real Estate Co. LLC., et al.
Case No.: 02-18-9387-8

BS JURISDICTION
Carol D. Commissiong (“Complainant”), a black Caribbean American female born in
Jamaica, West Indies, filed a complaint with the U.S. Department of Housing and Urban
Development (“HUD” or the “Department”), alleging that Island House Tenants Corp.;
TH Preservation Partners LLC.; David B. Hirschhom, Vice-President of Island House
Tenants Corp. and Manager of IH Preservation Partners LLC.; Mark Greenberg Real
Estate Co. LLC. and its employees Richelle Neufville-Property Manager, Alicia Pais-
Assistant Property Manager, Steven Greenbaum-Director Property Manager, Taj
Jackson-Controller, Kim Clark-Accountant and Mark Zeltser-Superintendent
(collectively “Respondents”) violated the Fair Housing Act, as amended, 42 U.S.C. §
3601 er seg. (the “Act”) by discriminating against her on the bases of her sex, race, and
national origin.

Specifically, Complainant alleges that Respondents (1) refused to renew her lease; (2)
overbilled and added excessive charges to her rent; (3) turned off her utilities: (4)
provided no hot water; and (5) refused to make repairs to her apartment, in an effort to
have her leave her unit.

The most recent act of discrimination is alleged to have occurred on January 19, 2018,
and, therefore, the complaint was timely filed on February 26, 2018. Complainant raises
claims that are both timely filed under 42 U.S.C. § 3610(a)(1)(A)i), as well as untimely
claims. If proven, the timely allegations would constitute violations of Sections 804 (b)
and 818 of the Act.

Section 804(b) of the Act makes it unlawful to “discriminate against any person in the
terms, conditions, or privileges of sale or rental of a dwelling, or in the provision of
services or facilities in connection therewith, because of race, color, religion, sex, familial
status or national origin.” Section 818 of the Act makes it unlawful to coerce, intimidate,
threaten, or interfere with any person in the exercise or enjoyment of any right granted or
protected by sections 803, 804, 805 or 806 of the Act.

Island House Tenant Corp. (“Island House”) is a three-building residential cooperative
complex on Roosevelt Island in Manhattan. Island House leases the land.

IH Preservation Partners LLC (“TH Preservation”) owns the shares appurtenant to
Apartment 1302 within Building 555 (“Complainant’s apartment”) and is Complainant’s
landlord. The Building 555 is located at 555 Main Street, in New York, New York
(“subject property”). .
Case 1:19-cv-08390-VSB Document 3 Filed 10/10/19 Page 15 of 110

Mark Greenberg Real Estate Co. LLC (MGRE?”) is TH Preservation’s and Island
House’s professional managing agent.

David B. Hirschhorn, a white male, is TH Preservation’s Manager and a Vice-President of
Island House’s Board of Directors.

ae

Richelle Neufville is a black/Caribbean female and is employed by MGRE as Island
House’s on-site property manager.

Alicia Pais is a black/Caribbean female and is employed by MGRE as assistant property
manager and responsible for aiding Ms. Neufville with on-site duties.

Steven Greenbaum is a white male employed by MGRE as the Director of Property
Management.

Taj Jackson is a white female bookkeeper employed by MGRE at its main office in Lon g
Island City.

Kim Clark is a black female bookkeeper employed by MGRE at its main office in Long
Island City,

Mark Zeltser is a white Russian male and was Island House’s former superintendent who
retired on November 2, 2017.

None of the Respondents receives Federal financial assistance. Exemptions under
Section 803 and 807 of the Act do not apply.

Complainant leases a unit at the subject property and is an aggrieved person as defined in
42 U.S. § 3602(7) of the Act.

H. COMPLAINANT’S ALLEGATIONS

Complainant is a black Caribbean American female with Scottish and Irish ancestry. She
was born in the Caribbean, Jamaica, West Indies. .

Complainant alleges that:

i. Respondents Neufville and Pais refused to renew her lease from October 1, 2016
to September 30, 2018.

a

Respondents Jackson and Clark double billed and added excess charges to her
Tent since October 1, 2012.
3. Complainant alleges that her utilities are frequently turned off because of

5
Case 1:19-cv-08390-VSB Document 3 Filed 10/10/19 Page 16 of 110

purported work begin done in the building. Her hot water is also frequently
turned off for this reason.

4. Complainant alleges that Respondents have refused to make needed repairs to her
unit. Complainant states that she finally contacted the New York City Department
of Housing Preservation and Development (“HPD”) to inspect her apartment and
that HPD issued six violations to Respondents. Complainant states that no repairs
have subsequently been made to her unit even after a judge ordered the repairs.

5. Complainant states that she has been paying excessive rent when compared with
other tenants with similar sized units.

Complainant maintains that all of the above actions have been taken in an effort to have
her move so that Respondents can sell the unit at a profit.

Complainant believes that these actions on the part of the Respondents have been
discriminatory on the basis of sex, race, and national origin.

Hil. RESPONDENTS’ DEFENSES
Respondents deny all! allegations of discrimination.

Respondents maintain that the complaints that Complainant has brought to HUD are
duplicative of the claims already adjudicated or pending in various State Court
proceedings, except Complainant has now, and for the first time, added a claim for
discrimination simply to bring to this new forum, her on-going attacks against her
landlord.

Respondent IH Preservation states that Complainant has substantial rental arrears.
Respondent IH Preservation states, while Complainant may be entitled to a renewal lease

her account has been placed on hold due to the various litigations that Complainant has
filed and are still in process.

+

Respondent IH Preservation states that a condition to renewal is that the tenant not be in
default, but Complainant has been in default since August 2015 and has not paid any rent
since January 2018. Respondent IH Preservation further states that it has not commenced
4 non-payment proceeding against Complainant because it had to first deal with
Complainant's various lawsuits and complaints to regulatory agencies.

Respondent TH Preservation states that, on April 26, 2017, Complainant commenced an
Article 78 proceeding against them and against the New York State Division of Housing
and Community Renewal (“DHCR”) claiming that they have been conspiring against her
by overcharging her rent.
Case 1:19-cv-08390-VSB Document 3 Filed 10/10/19 Page 17 of 110

On September 7, 2018, the Supreme Court of the State of New York dismissed
Complainant’s Article 78 case. Respondent IH Preservation maintains that Complainant
is barred from re-litigating her claim of rent overcharge since she had a full trial on the
issue. As such, Respondents request that HUD dismiss Complainant’s discrimination
complaint of rent overcharge based on the legal doctrine of res judicata,

Respondents Island House, MGRE, Richelle Neufville, Alicia Pais. Steven Greenbaum,
Taj Jackson, Kim Clark and Mark Zeltser, by their attomeys, also maintain that this
complaint is barred by the statute of limitations.

Respondent MGRE states that MGRE and its employees do not have any ownership
interest in Island House, nor do they have the power to do more than simply carry out
personnel decisions made by the Island House’s Board of Directors.

T¥. FINDINGS
BACKGROUND
Island House was initially occupied in June 1975.

Complainant executed her initial lease for Apartment 1302 with North Town Phase i
Associates, L.P. in March 2000.

Complainant’s apartment was formerly subject to Article IT of the New York Private
Housing Finance Law, otherwise known as the “Mitchell-Lama Law”. Pursuant to the
Mitchell-Lama Law, DHCR was responsible for supervising the buildings and for setting
rent amounts, including Complainant’s rent.

In 2012, DHCR authorized Island House to withdraw from Mitchell Lama and convert
the residential apartments to a cooperative corporation, pursuant to a Plan for the
Preservation of Affordable Housing and Withdrawal from the Mitchell-Lama program
(the “Affordability Plan”). The Affordability Plan, which was approved by DHCR and
various other New York State agencies, as well as the Island House Tenant Association,
provided for the property to be converted to a cooperative consisting of 400 apartments in
total within the three buildings located at 551, 555 and 375 Main Street on Roosevelt
Island in Manhattan, New York.

Island House remained subject to regulation as a Mitchell-Lama development until
September 28, 2012, when it voluntarily dissolved as a Mitchell-~Lama development, and
converted fo a cooperative corporation in 2013, and the first closing took place in 2015.

As of December 22, 2015, 235 tenant-shareholders elected to purchase their apartments at
the affordable price. As of July 27, 2016, 59 tenant-shareholders elected to purchase
their apartments at the market price. 106 tenants, like Complainant, elected not to

4
0
Case 1:19-cv-08390-VSB Document 3 Filed 10/10/19 Page 18 of 11

Paragraph 6(iv) of the Affordability Plan requires that all tenants (including
Complainant) submit to the landlord an income affidavit each year. The Affordability

Complainant submitted her 2015 and 2016 income affidavits, for Purposes of determining her rent
increases for the 2016-2017 and 2017-2018 periods.

from October 2016 to September 2017 and from October 2017 to September 2018. Paragraph 6(i)
of the Affordability Plan provides that the leases of non-purchasing tenants may be renewed as long

First Small Claims Action
acto onal Claims Action

In the Notice of Claim and Summons to Appear, filed on June 16, 2015 in the Civil Court
of the City of New York. County of New York, Small Claims Part, Complainant sued
Respondent IH Preservation, alleging “ACTION TO RECOVER MONIES ARISING
OUT OF LOSS OF PROPERTY DUE TO RESPONDENT'S NEGLIGENCE AND
LANDLORD OVERCHARGING RENT HARRASSING ME WITH THREATS” (“First

in the First Small Claims Case, a full trial was conducted before the Honorable Gerald
Lebovits, a Judge of the Civil Court of the City of New York. B y Notice of Judgment,
after trial, a Judgment was entered in favor of Respondent TH Preservation and the Court
dismissed the claim on December 2, 2015. At issue in that trial was Complainant's claim
of rent overcharge due to the rent Surcharge imposed due to her failure to file the 2013
income affidavit form, along with claims of harassment and Property damage.

5
je
oe
a avo’
gavel pr
mer pate

Case 1:19-cv-08390-VSB Document 3 Filed 10/10/19 Page 19 of 110

Complainant appealed the Judgment entered after trial in the First Small Claims Action.

On January 20, 2017, the Supreme Court of the State of New York, Appellate Term,
affirmed the decision that Complainant failed to submit her 2013 affidavit of household
income and, as a result, Respondent IH Preservation was Warranted in increasing her rent
pursuant to the terms of the governing lease documents.

Complainant’s Complaint of Rent Overcharge to DHCR

On April 29, 2016, Complainant submitted a “Tenant's Complaint of Rent Overcharge
and/or Other Specific Overcharges in a Rent Stabilized Apartment” to DHCR alleging
that Respondent IH Preservation charged her an excessive amount of rent over a three-
year period from October 1, 2013 to September 30, 2016.

On May 20, 2016, DHCR dismissed Complainant’ claim on the ground that her
allegations concerned the amount of rent she was being charged in relation to her income.
Such a claim was not cognizable under the New York City Rent Stabilization Law.

First HP Action

 

On February 23, 2017, Complainant commenced an HP Action! in the Civil Court of the
City of New York, County of New York alleging that there were six conditions in her
apartment that required repair and constituted violations.

By letter, dated March 2, 2017, to Complainant from Respondent Neufville, the property
manager, to verify the conditions requiring repair and to enable Respondents to perform
the repairs.

By letter, dated March 5, 2017, from Complainant to Respondent Neufville, Complainant
advised Respondents that Complainant was not going to provide access to make repairs.

In response to Complainant’s HP Action anda complaint made to the New York City
Complaint hotline. 311, an inspector from the New York City Department of Housing
Preservation and Development (“HPD”) inspected Complainant's apartment and -
determined that the conditions did not rise to any level of violation. HPD closed the
complaint. The First HP Action was dismissed on March 16, 2017.

Second Small Claims Action
On March 6, 2017, Complainant filed a second small claims action in the Civil Court of

the City of New York, County of New York, Small Claims Part, against Respondent IH
Preservation (“Second Smail Claims Action’).

 

‘A tenant may sue a property owner in Housing Court to force them to make repairs and provide essential services. This case is called
an “HP action.”
Case 1:19-cv-08390-VSB Document 3 Filed 10/10/19 Page 20 of 110

This matter was tried before the Honorable Joan M. Kenney who entered a judgment in -
favor of TH Preservation and dismissed the action on January 9, 2018. The Court held:
“Judgment in favor of Defendant. Claim Dismissed. No monetary award.” In addition,
the Court also held: “Claimant failed to establish with credible evidence any illegal

overcharge of rent. Currently an HP is pending regarding property damage.”

~ Article 78 Proceeding

 

Complainant then commenced an Article 78 proceeding against TH Preservation and
DHCR on April 26, 2017 claiming that they were conspiring against her in overcharging
her rent. On September 7, 2018, the Supreme Court of the State of New York, dismissed
Complainant’s Article 78 case.

Refusal to Renew Complainant's Lease

Complainant alleges that Respondent Neufville has increased her rent from $1,712.35 to
$2,127.27 illegally and not according to her income since October 1, 2012,

Respondents assert that Complainant's rent was not illegally increased as her rent was
increased. effective October 1, 2017, from $2,101.01 to $2,127.27 in accordance with the
New York City Rent Guidelines Board increase (the “RGB increase”) of 1.25%. This
increase is provided for within the Affordability Plan and based on Complainant’s 2016
income affidavit which was processed.

Complainant alleges that Respondent Neufville did not provide a lease renewal to
Complainant for the period 10/01/2016 - 9/30/2017 and 10/01/2017 - 9/30/2018.
Complainant alleges that Respondents Neufville.and-Pais also-did not provide an income
affidavit for 2016 to Complainant. Respondents maintain that Complainant was entitled
to a lease renewal, but her account has been placed on hold due to the various litigations
that Complainant filed, and due to the Significant rent arrears since August 2015.

 

Complainant had an open balance of $35,664.07 as of January 1, 2019. Eviction
proceedings have not commenced.

Electricity and Gas Shut-offs

The investigation reveals that Con Edison has been in the process of upgrading the
medium gas pressure to a new high-pressure gas service for all of the buildings on
Roosevelt Island, including Island House. Accordingly, the Island House residents were
notified of necessary gas shut-offs so that Con Edison could work on the upgrade:

@ December 7 and 8, 2017: All Island House residents were notified that the buildings’
boilers would be shut down and so there would be no hot water in the apartments, and
they could not use their stoves, from 11-00 pm on December 7 through 7:00 am on

7
1

ie

Yue.

Case 1:19-cv-08390-VSB Document 3 Filed 10/10/19 Page 21 of 110

December 8".

e December 14, 2017: All Island House residents were notified that the buildings’
boilers would be shut down and so there would be no hot water in the apartments, and
they could not use their stoves, from 3:00 am through 8:00 am on December 14".

e January 16, 2018: All Island House residents were notified that the buildings” boilers
would be shut down and so there would be no hot water in the apartments, and they
could not use their stoves, from 10:00 pm through 8:00 am on January 16".

¢ March 22, 2018: All Island House residents were notified that the buildings” boilers
would be shut down and so there would be no hot water in the apartments, and they
could not use their stoves, from 11:00 pm on March 22" through 7:00 am on March
23%,

Respondents’ Constant Harassment to Enter Complainant’s Apartment
and Refusal to Make Repairs to her Apartment

Complainant complained to HPD in July 2017 regarding repairs and painting needed to
the Complainant's bathroom ceiling. Complainant advised the Department that all repairs
were completed as of March 16, 2018. It is undisputed that Respondent IH Preservation
was not provided access to complete the repairs sooner.

On April 3, 2018, Complainant requested a repair to the metal strip on the floor in her
master bedroom. On April 6, 9 and 10, 2018, Respondents responded and attempted to
gain access to make the repair; Complainant refused to permit access to her apartment in
her absence. On April 13, 2018 at 1:28 p.m., Complainant advised Respondent Neufville
via e-mail that Complainant had made the repair on her own and stated that “anymore
attempt to enter my apartment is considered harassment and will be dealt with
accordingly”.

Charging Complainant More Rent Than Other Richer Tenants with Larcer
Apartments/Pricine Complainant Out

Complainant alleges that she has always paid full market price for her apariment while
other tenants who make more money than she with a larger apartment pay less, yet she is
being targeted because of her race and gender.

The list of the current rents paid by each non-purchasing rental tenant shows that
Complainant does not pay full market price for her apartment. Complainant's apartment
has two bedrooms. Respondents billed Complainant the monthly rent in the amount of
$2,127.27 from October 2017 to September 2018.

The list of rent from October 2017 to September 2018 shows that 35 tenants have two-
8
Case 1:19-cv-08390-VSB Document 3 Filed 10/10/19 Page 22 of 110

bedroom units, 16 tenants have three-bedroom units and 1 tenant has a 4-bedroom unit.
Of the 35 two-bedroom apartments, 25 tenants’ 2016 gross income is less than 100% of
AMiI as is Complainant’s income, and their monthly rent varies from $1,836.49 to
$2,127.27; 9 tenants’ 2016 gross income is more than 100% but less than 200% of AMI,
and their rent varies from $1,902.79 to $2,175.85 after adding 2% Income Adjustment;

“and one couple’s 2016 gross income is more than 200% of AMI, and their rent is
$2,310.52 after adding 5% Income Adjustment.

Of the 16 three-bedroom apartments, 8 tenants’ 2016 gross income is less than 100% of
AMI, and their monthly rent varies from $2,478.01 to $2,712.41; 7 tenants’ 2016 gross
income is more than 100% but less than 200% of AMI, and their rent varies from
$2.718.41 to $3,128.94 after adding 2% Income Adjustment; and one couple’s 2016 gross
income is more than 200% of AMI, and their rent is $3,075.76 after adding 5% Income
Adjustment.

There is only one four-bedroom apartment, and the couple’s 2016 gross income is less
than 100% of AMI, and their monthly rent is $2,936.36.

The investigation reveals that, as discussed fully above, other tenants who make more
money and live in larger apartments than Complainant's do not pay less monthly rent
than Complainant pays. Moreover, the record reflects that Complainant is being charged
rent consistent with the Affordability Plan, as are other tenants.

ANALYSIS
Different Terms and Conditions based on Sex. Race. and National Origin

Complainant alleges that Respondents discriminated.against-her on the bases of sex, race,
and national origin by refusing to renew her lease; adding excess charges to her rent;
turning off the gas, electricity, and water; refusing to make repairs to her apartment;
charging her more rent than other richer tenants with larger apartments; and pricing her
out to get her to move.

In order to prevail, Complainant must establish a prima facie case. If a prima facie case
is established, then the burden shifts to Respondent to articulate a legitimate non-
discriminatory reason for their actions. If this is articulated, then the burden shifts to
Complainant to demonstrate that the articulated reason or reasons are pretextual.

A prima facie case of a claim under Section 804(b) of the Act requires that the following
elements be met:

1. Complainant is a member of a protected class; (zo
2. Complainant was Respondent’s tenant; Ups
3. Respondent imposed unfavorable or less favorable terms or conditions on ye

9
Case 1:19-cv-08390-VSB Document 3 Filed 10/10/19 Page 23 of 110

Complainant’s tenancy; and
4. Respondent did not impose such terms or cogeations on similarly situated tenants not

of Complainant's protected class. Yeo AY Bidl ont. ef BALL
t . i i
|. Complainant is _a member of a protected class.

~ Complainant is a black Caribbean American female with Scottish and Irish ancestry.
She is a member of a protected class,

irst element of the claim is satisfied.

ty
¢

Accordingly, the
2. Complainant was Respondent's tenant

Complainant has been a tenant in Island House since 2000. The second element is
established.

3. Respondent imposed unfavorable or less favorable terms ar conditions on
Complainant's tenancy

According to Complainant. Respondent imposed unfavorable or less favarable terms or
conditions on Complainant's tenancy.

Unfavorable Term |

The first alleged unfavorable term is thar Respondent Neufville has increased
Complainant's rent illegally not according to her income.

On October 1, 2017, based on Complainant's income affidavit which was processed,
Respondents increased her monthly rent from $2,101.01 to $2,127.27. This increase was
in accordance with the Rent Guidelines Board increase of 1.25% as provided for in the
Affordability Plan. As to this allegation, this element has not been established.

Unfavorable Term 2

 

The second alleged unfavorable term is that Respondent Neufville refused to renew
Complainant’s lease for the lease terms from October 1, 2016 to September 30, 2017 and
from October 1, 2017 to September 30, 2018.

Respondent IH Preservation states that a condition to renewal is that the tenant not be in
default. Complainant has been in default since August 2015 and did not pay any rent in
2018 except for a $2.000 payment in October 2018. As of J anuary 1, 2019, Complainant
was in arrears of $35,664.07. As to this allegation, this element has not been established.
Case 1:19-cv-08390-VSB Document 3 Filed 10/10/19 Page 24 of 110

Unfavorable Term 3

The third alleged unfavorable term is that water, hot water, electricity and gas was shut
off. Respondents acknowledged that water was shut off on August 14, 21, and 30, 2017;
hot water was turned off on an as-needed basis depending on the repair; electricity and
gas was shut off for Con Edison to work on the upgrade on December 7, 8 and 14, 2017
and January 16 and March 22. 2018. This affected all tenants. As to this allegation, this
element has not been established.

Untavorable Term 4

The fourth alleged unfavorable term is that Respondents refused to make repairs to
Complainant's apartment. The record does not reflect that Respondent refused to make
repairs.

Complainant complained to HPD in July 2017 regarding repairs. It is undisputed that
Complainant would not provide access to make the repairs. Complainant agrees that all
repairs were completed as of March 16, 2018.

On April 3, 2018, Complainant requested a repair to the metal strip on the floor in her
master bedroom. On April 6, 9 and 10, 2018, Respondents responded and attempted to
gain access to make the repair, but Complainant refused to permit access to her apartment
in her absence, and was not home to provide access on the occasions that the staff
knocked on her door to make the repairs. On April 13, 2018, Complainant advised
Respondent Neufville that Complainant made the repair on her own and stated that
“anymore attempt to enter my apartment is considered harassment and will be dealt with
accordingly”. As to the allegation regarding the failure to make repairs, this element has
not been established.

Unfavorable Term 5

The fifth alleged unfavorable term is that Respondents charge Complainant more rent
than other richer tenants with larger apartments. The list of the current rents paid by each
non-purchasing rental tenant shows that Complainant does not pay full market price for
her apartment. Complainant’s apartment has two bedrooms. Respondents billed
Complainant the monthly rent in the amount of $2,127.27 from October 2017 to
September 2018, which is consistent with what other tenants pay for two-bedroom units;
tenants with larger units pay more. As to this allegation, this element has not been
established.

Unfavorable Term 6

Complainant submitted her 2015 and 2016 income affidavits, but Respondents did not
send Complainant a lease renewal for the lease terms from October 2016 to September

il
Case 1:19-cv-08390-VSB Document 3 Filed 10/10/19 Page 25 of 110

2017 and from October 2017 to September 2018.

Paragraph 6(i) of the Affordability Plan provides that the leases of non-purchasing tenants may be
renewed as long as the apartment is continuously used as the tenant’s primary residence and the
tenant is not otherwise in default under the lease. Complainant has beenin rent arrears since

Unfavorable Term 7

Fal Agy Complainant alleges that she was required to pay excess rent charges. There is no
Cs onl aad evidence that Respondents added excess charges only to Complainant’s rent account by
orn 2. 5 use increasing Complainant's monthly rent from $2,101.01 to $2,127.27 on October i, 2017.

 

    

cent ~~ In accordance with the Affordability Plan's requirements, Respondents calculated the
re GENTS < «oe . ;
ane , rent increase to 105 other non-purchasing tenants of both Séxes and various races and
ANG iD TM AS diff ational orisi
Ty niar Ky erent national origins.
SR ne . . . 5 = ;
CNA TAY fi Complainant is not the only resident who has been assessed a 5G surcharge for failureto
AN wt submit an income affidavit. The Affordability Plan is applied equally to all residents who
agus? \ fail to submit their income affidavits, regardless of their S€x, race, and national origin.
eat \ For the lease period from October 2015 to September 2016. 16 residents did notsubmit |
j their calendar year 2014 Income Affidavits and were thus assessed the 5% Stifcharee. Of -
A these, 5 are males (2 Caucasian, | Asian, 1 Cameroon and i Hispanic), 8 are females i [
LON Brazilian, 3 Caucasian, | Mongolian and 3 Black), and 4 are male and female couples (2 \
Pale, | \ Moroccan and 2 Cameroon). A Caucasian female even failed to submit her 2015 and i
Zee d 2016 Income Affidavits, so her rent increase for the 2016-2017 and 2017-2018 periods \
Preus were subject fo the 5% surcharge. we

“The investigation reveals that Respondents have not imposed unfavorable or less
>. “\yo0 favorable terms or conditions on Complainant's tenancy by refusing to renew her lease:
Os \ . \ adding excess charges to her rents turning ou the gas, electricity, and water: refusing to
a cele \ make repairs to her apartment; Charging her more rent than other richer tenants with
ae larger apartments: and pricing her out to get her to move.

The third element is not established.
Complainant has not established a prima facie case.

Accordingly, there is no reasonable cause te believe that Respondents treated
Complainant differently, on the bases of her SEX, Face, Or national origin, in violation of
Sections 804(b) of the Act.

i
Case 1:19-cv-08390-VSB Document 3 Filed 10/10/19 Page 26 of 110

Harassment based on Sex. Race. and National Origin

Complainant alleges that Respondents constantly harassed her by entering her apartment
and refusing to make repairs to her apartment.

" A prima facie case of a harassment claim under Section 818 of the Act requires that the
following elements be met:

- 1. Complainant is a member of a protected class:
2. Respondent subjected Complainant to unwelcome harassment;
3. The harassment complained of was because of Complainant's protected class: and
4. The harassment was sufficiently severe or pervasive to interfere Complainant's use or
enjoyment ofherhome.  _

1. Complainant is a member of a protected class.

Complainant is a black Caribbean American female with Scottish and Irish ancestry.
She is a member of a protected class.

Accordingly, the first element of the claim is satisfied.

2. Respondent subjected Complainant to unwelcome harassment.

Complainant states that Respondents’ management is constantly harassing her to enter
her apartment due to construction, upsetting her life and causing damage to her
apartment. The record does not reflect that Respondents harassed Complainant.

The second element has not been established.
3. The harassment complained of was because of Complainant's protected class.

From January 2017 to January 2018. Respondents’ staff completed approximate 1,784
tepair work orders in response to the repair requests from numerous tenants of both
sexes, Various races and different national origins. There is no evidence that the
complained of activity was based on her sex, race or national ori gin.

The third element has not been established.

4. The harassment was sufficiently severe Or pervasive to interfere Complainant's use or

enjoyment of her home.

The investigation does not reveal that Respondents harassed Complainant. Moreover,
even assuming arguendo that there was harassment, something the Department’s

13
cos

0
Case 1:19-cv-08390-VSB Document 3 Filed 10/10/19 Page 27 of 11

investigation did not find the alleged harassment was sufficiently severe or Pervasive to
interfere Complainant’s use or enjoyment of her home.

The fourth element has not been established,
Complainant has not established a prima facie case.

“Accordingly, there is no reasonable cause to believe that Respondents harassed
Complainant, on the bases of her SEX, Face, or national origin, in violation of Sections 818
of the Act.

¥. CONCLUSION

_ Based on the evidence set forth in the investigation. there is no reasonable cause ta
believe that Respondents discriminated against Complainant or harassed her on the basis
of her sex, race, or national origin in violation of Sections 804(b) or 818 of the Act,

VI. ADDITIONAL INFORMATION

Notwithstanding this determination by HUD. the Fair Housing Act provides that the
Complainant may file a civil action in an appropriate federal district court or state court
within two years after the Occurrence or termination of the alleged discriminatory housing
Practice. The computation of this 'WO-Yyear period does not include the time during which
this administrative proceeding was pending. In addition, upon the application of either
party to such civil action, the court may appoint an attorney, or may authorize the
commencement of or continuation of the civil action without the payment of fees, costs,
OF security, if the court determines that such party is financially unable to bear the casts
of the lawsuit.

The Department's regulations implementing the Act require a dismissal, if any, be
publicly disclosed, unless a party requests that no such release be made. This request
must be made by the Complainant or Respondent within thirty (30) days of receipt of the
determination to the Director, Office of Enforcement, Office of Fair Housing and Equal
Opportunity, 451 Seventh Street. SW., Washington. D.C. 20410. Notwithstanding such
request by the Complainant or Respondent, the fact of a dismissal, including the names of
all parties. is public information and is available upon request.

4

 
as

A copy of the final investigative Feport can be obtained from: Jay
Director, Office of Fair Housing and Equal Opportunity, U.S.
and Urban Development, 26 Federal Plaza. Room 3532,

Golden, Region IT
Department of Housing
New York, NY 10278.

   

€gion IT Director
Office of Fair Housing
and Equal Opportunity

 
] Page 29 of 110
Case 1:19-cv-08390-VSB- Document 3 Filed 10/10/19 g

ae

ont U3,

i ae
ea
of
Sr ayy

“Eat

New York State Office
Jacob K. Javits Federal Building
26 Federal Plaza
New York, New York 10278-0068
o http://www. hud. gov/local/nyn/nynopen.html

FEB 2 8 2016

Carol D. Commissions
355 Main St., Apt. 1302
New York, NY 10044

Dear Complainant:

Subject: Housing Discrimination Complaint
Commissiong, Carol D. v. Mark Greenberg Real Estate Co. LLC, et al.
=~ Inquiry No. 548978
HUD Case No. 02-18-9387-8

Your complaint, alleging one or more discriminatory housing practices, was officially filed on February 26,
=018 as a complaint under the Federal Fair Housing Law, 42 U.S.C. Sections 3601-3619. For your records,
We are enclosing a copy of your complaint, and, as required by law. a copy has been sent to the

   

    

wtf C0 cope

es pri po. HUD Case No. 02-18-9387-8

Accepiance Letter

 
Case 1:19-cv-08390-VSB Document 3 Filed 10/10/19 Page 30 of 110

   

aiso requires us to notifv you that section 818 of the Fair Housing Act makes it unlawful for a

pondent or anyone else 10 coerce, intimidate. threaten, or interfere With you in your exercise or enjoyment _
of, anv right granted or protected under the Federal Fair Honsing Law. The law also makes it illegal for
anyone to coerce, threaten or interfere with you for your having aided or encouraged any other person in the

Se or enjoyment of, any right or protection granted to them under the Federal Fair Housing Law.

 

 

cy
oa
tw
f)
pete

Some explanatory material on the law is enclosed for your information.

if you have any questions regarding this case, please contact Investigator Tangchi Yeh at the New York

ah

-Olice at (212) 542-7522. Please refer to the case number at the top of this letter in those contacts, and keep
this office advised of any change of your address or telephone number. We hope this information has been

helpful to you.

 

 

Office of Fair Housing and Equal Opportunity

Enclosures

Acceptance Letter HUD Case No. 02-18-9387-8
Case 1:19-cv-08390-VSB Document 3 Filed 10/10/19 Page 31 of 110
8-L8E6-81-Z0 “ON 858 GNH Joyo] couedaooy

 

“piesa siuy ut Aousoye oyeaud e ynsuos Kew NOx ‘WOTOR UNOS aenTut
Avul (s)juspuodsar oyj 1o/pue nod yoy Jopun sainieis [B90] Jo ofes ‘jerepay afquorjdde royjo aq Avut a1au],

‘a8.1eYo oj 0] joodsal WIM prooal oy UO SurTeay ze pays

10U sey aspne me] oanensiuiupy ue se Suoy se ‘a8iBYo B IO] siseq oy) powoy yureydurco mod 1 waa 4unco
UP INSMe] & sf 01 IYSH [esa] ou} savy osye nox “Juounmedegq am Win Suipued si Surpesooid e wogm ou
2u2 jo Aue ‘ported reaA-om) ou} Jo ed se Junoo jou seop ME] OY], POyefOIA usaq sey juoUIgISe WOTETIONOS
BUOY Sep SU] JO 10 conoeid AxoyeunuLosip peSayye ay} Jo oyep auj Jo sieak OM] THIPTA 7M09 [200] 10

 

 

oi senidordde ue ul yinsmey mod apy Avur nox “Mey Sursnoy jeg yeiope,j ou] Jopun yins jenplaipar’

a)
CS
3

Pay
=*

we SULQ 0} ISH ou) savy TTS NOK “quTe{duroo oy} sasstusIp yuoueda si} JI usa ‘me] [elapey Jopun

 

 

 

O-PS “§'TF] SHOU OEY UT [EE 10} posTOJar JoyjeUI om Saey oO} 10.
7 juluipy ue Aq presy ase Sy] SAey 0} Ysim nod JorouM ‘SEP OZ WRIA ‘asooyo 0} syusu
34] PUB ROA SIApe []1M WONTON oy] ‘asneo spqeuOseal jo uO SI WONRUTULID}Op ou) TT

   

“SULIM UT pelnou aq [fim nox

 

 

 
 
 
 
 
   
    
  
  
   

 

1 UONVSYSSAU! oy] J] “OSreyo & onsst snl juSuedag om “pezmoso sey aonoRid
ene ree re
(2h UE IBUY SAateq OF osneo apquuOsval SI s10u} Jey) SSTESIpUl UoNeSNsoaul mo yf

o Sey sonjoeid Sutsnoy AIO}UNULIOSIP & SAdTjaq 0} BsNed a[qRUOSwAI ST aIOu}
SST ]]IM Juourpedag 3) “jureyduios oy) apes 0j yuoMIOSISe Ue poyoRel Jou
QAR PSA[OAUT $2: SUISNOY Ile] B Uaeq Sey aI9Y} JEU} SaJBOIpU! SOUSPIAS oy) JOU JO JAMEUM
apioop pur wor TEM OaA “pOAfOSal Jou ST sseo ou} JT ‘(s)}uopuodsal om) YIM JuTeyduIOS
si] urns isse Jye}s Mo yeu} jsonbei wes nod ‘quiod Aue yy “possnustp 9q TIM

2889 OU] ‘WORDT: eT \2 100 ST aF0U] JBY} SoyBOIPUT UONESNSeaut oy} J] “‘PoIeTOIA uesq sey
joy Sulsnoy Wey 20 TSHSOAUT [eT IedoN We JONpUOD [TIM om ‘JHTe;du0o si) Surppuey oy

ASTOGN OF §

 

 

  
  
  
 
 
 
  
  
  
 
 

jduioo at} jo uoNeSseaut oy] Ay suosvor oy] urefdxo pue
3 MAE] SU “UOTVUTEMOJEp B SUINSSI Joj JuouNoNNbar Aep-OOT
[BIOYJO stp Jo yep o1y Jo shep QO] UNpIM uoNeSHseau
ori ‘oretidoidde a1eym ‘jueursoi8e ue year 0} sapis [je

(s)juepuodsai ay pus =
OU} JOU O} a]quun az =:
INO SjoTduiss Oj sn soz

JUSTUSSISE OU} UIA ‘ues jUepEEds : aLtosai0y amp yey3 Amnfied jo Ayyeuod ropun arejosp
],, JUSWISyejs ou) SuIpNjou: Ag wes ne PSULye pue PoUsIS oq JSNUI Jomsue s JUopuodsal
qoeg “iol 10 Wry 0} 1aneF (@ Gi fo idieoal Jo sep Jepuoyeo OT urgim jureydurco

STU} 0] opel JucIIpEsEzE S02 UB 21] wes Juapuodsal B ‘Mey [eIapay spun

eee

 

 2q []IM Jurefduroo ey} “‘pexinoco sey UOReUTUTIOSIp ey} BAgT[aq 0} esto a[qeuOsear :

coerce
 

Case 1:19-cv-08390-VSB | Lo aillocohOHerty Page 32 of 110

  
 

 

 

"Housing Discrimination and Ur ment of Housing ONS Aapiat Ne: 2528.001

: and Urban Development
Complaint - Office of Fair Housing
and Equal Opporiunity
Flesss type or print this form

Public Reporting Burden ger this collection of information is estimated %e average 1 hour per respense. including the time for reviewing instructions,
searching existing dsiz sources, o=thering and maintaining the datz needed, and completing and reviewing the collection of informetion.
rte aca ee CL era

Mead this entire form anc ail the instructions carefully before completing. All questions shauld be answered, However, if you de not know the answer
ori quesiion is net aaplicabis, leave the question unanswered and fill out as much of the foon as you can. Your complaint should be signed and dated.
Where more than ore individual or organization is filing the same complaint, and ail information is the same, each additional individiel OF ofganation
should compists hoxss t end 7 of a separate complaint fomn and attach it fo the original form, Complainis may be din person or mailed te the:
UD State Gites covering the Siate where the complaint arose {see list or back of form), Or any local HUD Office, or fo the Office of Fair Housing and
” “Equal Ocperimity, U.S Deparment of HUD: Washington, D.C. 20210. .

 

 

 
 
    

 

 

         

79 9A J9NTS . Sone sors Sea eer SES,
*. News ci coteved Personor Organization {lest name, firstname, iniddie intial} (Mr_Mrs_Miss,Ms.}

ommicsi 0WG” Cool b bya 598k BLE S48)
555 Maul St Apt. #1302 Mew ork NU lOouy

Richelle Newcville aud Neck Greew berg Real Estete Co. LL SE =@ 155-302.
50-30 Novthoen Blvd. Suche ¥ Ho FT Coby MANGO) & Shs Maw St MH v7 fosny

Check the applicabie box or boxes which describe(s} the pany named shove: ‘Frope

= Sout Mamt

 

 

 

 

_jBuilder f [Gwner  [ [Broker []Salesperson [ {Supt or Maneger |__| Bsnk or Other Lander
FF yen named an individual above who appeered th be acting for 2 company in Wis ease, check ms boxes and itt the nama and sddress of he campany in this sate

Nemer ; _ [Address } } tgs — 2.4 ib. :
Mac K_ Coceebera Real Eette Ud 299-30 Novthecw Blvd. suita4o 25 thy NUM)
Name and ientify (F any} youbPieve vicizted the law in inis case . 2 . co. OM go
Alfeta faise Steven coon aums [qj Aacl\son, Kim Clack mek Zee
3, What did the person you ars complaining against do? Check all at anplyahd give the most recent GA these acts) cecurred in bigck No. Ga below.
{_|Retuse to rent, sali, or deal with you [| Faisely deny housing wes available [7] Snosage in bicekbusting [_ | Discriminate in Groker's services
Aidscriinai ie in ee cone or |_| Advertise in 2 discriminatory way i_} Discriminate in finaricing [} fmt, intererad, oF coerced you

Voter omni) Jo g ge V2 NeW@ \ hy YN oft bptw alec heat Gouble bill iq ven |

4. Dc you believe that you were discriminated againstdecause of youtate, colon, religion, sex, handicap, the presence of children under Hare 2
femals in the femily or yorr naiiena! origin? Check sft het spphy ST et ee Bora Pregnant

 

 

y
omnia

rye i se Ws ihe se ire
i nace ar Color {L_Fetigion ~ Sex jL [endian j_{Famils: Stains is aicnal Origin
j AA Blaete | (specify) | [ [Male 1 | dPhysicel | [7 Teresence of chiferen {_ {Hispanic [Tamericen [Other
. 35 Bae = t t “unde i = famify, = Sed
[| White Latholic omals [iMental | under 18 in th ¥i YP jasianer — indigror (speciiy!
[| Other ge I | i [ [Pregnant tema "~~ Paciite Maske
i a - z i i 1 LoS a a PUaSAaN t
Christian | i iver reg islander Naive Cot bhega/

 

 

5. What kind of house or property wes involved? } Did ine cunsr live there? [fs the house or property} What is tha address of the house or property?
[| Single-family house , i_ {Yes £ | Being scid? | (Steet, city, county, State & zip core} ;
Fe € 1307

|_| Ahouse or building for 2, 2, or 4 families Na | Scing ranted | 555 Main i

 

 

“ A building for 5 Jemilies or more i Unknown fou yeuTe
CS Gener Cstey NA WY Joule

 

6. Summarize in your own words what happened. Use this space for a biel and concise siatement of the fects. | 52 When did the ad in ite
Additional detelis may be submitted on an attechment. . nh 3 acer? 2 fnotie Ge ae Teeent

Note: HUD wil furnish vel. aint io the person “treeeteu whom ihe date if several dates a3
” 2g Gi :

Ri ne Ne Neaey ae 256 fax N ML a acl x Ke ‘dat : pais,

xe i at jean unla:

 
  
 

 

        
  
  

    
 

of: uNaUthe rize Stok

7.1 dactar’ inder denaliv of nerury that | Rave resd fis cormbiah

  

 
 

fot Increase.» oN the Leese ReNowel «
Tam a bonitide mM behelle ARMe fexarr
of cent 4 (My fy SCR March 3

hale be aD
Building CoK verted to Condop IN A V2 ie:

ronfters
othes Tenants Remain “od bed musts

tu Clan : law id 9 b.

5 bul
o; Hayy pr ——_ ;
gli ox ‘cal rele “3 Use thet 4

ao
)
wT" Zep
Grou heen
>
=
Q

J
san. |
DON Veame ; on Poni ford
peitreny [Ness Qt
mY h PREV ores : en ez Lb ae
ON EE th ay MOmMe NEEL
L nee ‘Ee GS We it
ro ; a sy 5S if Cc reu
WE ep eho ‘illegally INC LOSE
od.

HEC) |

a nel VI
+
a
XO
oS
eo UW

 

u e

: 7 ~~ } _ j i
swks MES 4 ponelp: 2 aise

. a vy . ; \ v7
TH CR buh FO" co copiouist agy receigh &
at AE Bhorty Maw“ AAS (ON 4S
w@l A XK _~ JiNE. ¥ ‘ ake Ww ease. Ene
a = ot RENE do te tte le
v bs hen my ce! j

 

Vv
iQ
ACE mai Nt AHL Aw et
but > gii2:35 te tare Payogly deo.
0 . ‘ls 4 ic AON

4 pcre ome Male. dart hove, 48a)
War dolise oe aan Ny) Face > men
uv L Lala oKS AE ho fuk QUES B roy oy & Pak REP
Case 1:19-cv-08390-VSB Document 3 Filed 10/10/19 Page 34 of 110

Reference # 545458 | 2018

 

 

Carol Commissiong
555 Main St., Apt # 1302

New York NY 10044
carolcommissiong@gmail.com646 — 279 0 5988

Housing Discrimination Complaint
by Carel Commissiong against Mark Greenberg Real Estate Co. LLC and staffs:

Richelle Neufville — Property Manager

Alicia Pais — Assistant Property Manager

Steven Greenbaum — Director Property Manager

Taj Jackson — Controller

~ Kim Clark — Accountant

Mark Zeltser — Superintendant/lives in building as shareholder
but no longer works there/FIRED but residents are told he retired???
Main Office: 30-30 Northern Blvd. On-site Office: 545 Main Street

Suite # 400 New York NY 10044
New York NY 11101

REFERENCE # 545458 related to Complaint # 545357 can be used as support
Landlord/Owners — David B. Hirschhorn doing business as TH Preservation Partners LLC
Office is also located at 545 Main St. NY NY 10044 Tel. 212-755-3012 it is the same
office and address I send my rent payment every month and ail snail mail
communications. However, this is also the on-site office for Mark Greenberg Real Estate
Co. LLC. There have been 2 other property management companies and they also used
this same on-site office. I have never had any problems with the previous management
companies or property managers. It is the same landlord with an added partner/s. The
original name was Northtown Phase II but changed in July 2015 when building exit the
Mitchell-Lama Program and converted to Condop partially. The building was 100%
rental when I moved in on March 1, 2000 and was in the Mitchell Lama program that
mirrors rent stabilization law but was remove from the program in 2015 and converted to
Condop but remain partial rental under the Affordability Plan which continues to mirror
rent stabilization laws to original bona-fide Mitchell-Lama tenants who didn’t purchase
their apartment but continues to rent. By law, the landlord must renew lease if tenants
continue to rent and follow all rent stabilization housing laws by providing all rental
tenants who lived in the building in 2012 and earlier with an income affidavit and lease
renewal with 60-90 days notice before current lease agreement term expires. This rule
was violated by landlord and partners and management company staffs who breach the
lease agreement. In particular, Richelle Neufville and Alicia Pais who acted unethically
under the orders of the director — Steven Greenbaum and landlord — David B. Hirschhorn.
In addition, there have been illegal rent increases and fees, double/over-billing by the
accountants — Kim Clark and Taj Jackson who are also acting under the commands of
their bosses and owners. Paying off the mail delivery man Rafael known with the initials
RS and paying off staffs at DHCR who didn’t help me when I went to them with my
complaint. DHCR is named on my lease with exclusive authority to oversee rent
increases. However, I filed an article 78 against DHCR for violation and have a calendar
date 2/21/2018 pending to plea my case in Supreme Court.
Case 1:19-cv-08390-VSB Document 3 Filed 10/10/19 Page 35 of 110

Reference #545458. 018

  

l am also refused maintenance to my apartment. In addition, landlord staffs caused a lot
of damage to my apartment and refused to fix that as well. Furthermore, Super - Zeltser
randomly turned off my water every week claiming they’re fixing pipes. Sometimes I
have water but no hot water or heat and on several occasions my electric and gas were
turned off but I received no prior notice stating needed repairs only when it’s for the
entire building, then I get a email blast or news letter. For the last 2 years I had no peace
in my home because of the construction noise in building and GUT RENOVATION
ripping up floors, knocking down walls, drilling, nailing, knocking and pounding in
apartment above mine which started on March 1, 2016 to present Monday — Saturday
7:30 am — 3 pm and some Sundays. Management claims apartment construction is finish
but I still hear it early mornings and when I come home at night and weekends which
means share holder/tenant is doing their own construction or management lied again.

T have been harassed, terrorized and tortured by the Super Mark Zeltser and Richelle
Neufville. Zeltser attacked me in basement hallway, cornered me and got into my face
demanding to enter my apartment when | am not home. I was not physically harmed so
there’s no police report but I’m sure it’s on surveillance camera which I believed kept the
super from getting physical. I took time off from work so I am home when super and
handyman entered my apartment because they claim pipe in my apartment is connected
to above apartment. They cut hole in my wall and I could hear workers talking in
apartment above, then I recognized super’s voice who said “I’ll give her something to
complain about.” Immediately there was a flood of water came down my walls flooding
my apartment with all the urine and feces from toilet above into my apartment which
caused a huge damage to walls and floor, which had to be repaired. It took 2 weeks with
me taking off more time off from work costing me a loss of $1,500 in income which |
couldn’t make-up because someone else did the job. The smell was unbearable.

Another time, there was more damage to my apartment in the bathroom ceiling and walls
water leaking which got worst each week. I reported it to management, the handyman
came inspected my apartment and the apartment above mine. He found the problem and
said it was caused by a shower and toilet installment in apartment above mine. In
addition, it also caused mold in my bathroom ceiling and walls. Weeks went by which
tumed into months but no repairs were made. Each handyman said they'll do the repair
but can’t without a work ticket which the Super and management has to authorize
because damage is caused by the construction with outside contractors hired by the
building and Super. So I complained to HPD but nothing was fixed and they had to pay a
$300 fine. Still no repairs and I suffered through the horrible condition in my home for
months. I went back to HPD who sent another inspector who issued 6 violations and said
should go to court which I did. Landlord still made no repairs and landlord was in
contempt and paid another fine of $1,680.00 for the 6 violations but no repairs were
made. I went back to HPD court again and this time judge issued a final agreement
between me, HPD attorney and landlord’s attorney carried a $25,000 fine and the major
repairs were made but 2 needed repairs are still pending.

Richelle Neufville has a big arrogant ego, became furious that the court order over-rides
hers, so she continues to harass and threaten me with the most recent incident occurring

2

“es
Case 1:19-cv-08390-VSB Document 3 Filed 10/10/19 Page 36 of 110

Reference # 545458 | 2018

 

on Friday 1/19/2018 at 10: 25 am, pounding and kicking my door which I] opened and
saw her with a weapon in her hand (long stick) demanding entry and said she has the
right to enter my apartment whenever she wants because I’m just renting. I told her if she
didn’t leave I will call the police and locked my door to avoid her forcing her way in. I
am in GREAT need of a restraining order to keep her from harassing me because it seems
she’s not going to stop until somebody gets hurt. I would like to avoid the worst case
scenario from happening.

It is very obvious that the landlord hired her to get rid of all the rental tenants by using
whatever force necessary by starting with certain types that are easy prey before moving
onto the next. I can’t imagine what they’re doing to the Section-8 tenants and seniors.

I have always paid full market price for my apartment while other tenants who make
more money than me with a larger apartment pay less, yet 1 am being targeted because of
my race and gender. I have documents to prove the mail fraud, my notarized income
affidavit and certified mail receipts stamped by the post office. I suspect that here has
been unauthorized entry to my apartment because vital documents were stolen and I have
a feeling Richelle Neufville is the guilty perpetrator. I have no intention of moving out of
my home but all this ill treatment is to get me to vacate my home.

I remember the case of Marla Hanson, whose face was slashed by 2 men hired by her
landlord to end her modeling career because of a rental dispute. That will never ever _
happen to me but I am cautious and I will not move. I seek relief and punitive damages.

Furthermore, Alicia Pais didn’t provide me with the lawful 60-90 days notice and 2013
income affidavit, rent increase letter and lease renewal for 2015/2016/2017/2018. I
inquired with management but got nothing and months went by with no property
manager then finally one was hired named Adrian who provided me the lease renewal for
2015 so he got fired after 2 months. But still I got no 2013 income affidavit because he
said “landlord won’t change his mind.” I went to court and was told housing court
doesn’t recover money to go to small claims who said they can’t do anything about lease
renewal or property damages. Landlord couldn’t prove they gave me income affidavit but
i had the burden of proving I didn’t get it and case was close but I did get a 2014 income
affidavit and filled-out, notarized and sent by certified mail before deadline but they
claimed they never got it and raised rent 11% increase. Next I got 2015 income affidavit
filled it out and went directly to on-site office and hand it in with the receptionist and
administrator John Falvo and | asked him to signed a receipt as my proof which he did so
he got fired too for doing his job. Note, I still have not received a lease renewal.

Next, I went to court again because management (Neufville and Pais) claimed they didn’t
get my 2014 income affidavit. My case was called and there was a conference with judge,
I state my case and judge said he doesn’t know what Affordable Rental Plan means and
said my case looks like some type of discrimination and that small claims court wasn’t
the right court for this. However, I said my main concern was the overcharge rent
increase and would like to present my case to the court. So he told me to meet with the
court mediator to see if we can come to some type of agreement. I showed my original

3
Case 1:19-cv-08390-VSB Document 3 Filed 10/10/19 Page 37 of 110
Reference # 545458 2018

nee

 
 

CO

   

oN

 

certified mail receipt to small claims court mediator and landlord’s attorney and the
mediator determine that I have a case for 2014 but can’t do anything about 2013. An
agreement was made with the 3 of us which states that “landlord attorney — Angelo
Ficarrotta would setup a date with property manager — Richelle Neufville to go over the
breakdown numbers of overcharge rent and return to court in 3 weeks. However, property
manager wouldn’t meet with me or return my emails and phone calls.

When I return to court Neufville and Pais were there and | went over the numbers with
Neufville, court mediator and landlord’s attorney but the landlord had the final say and
refused any agreement. While in court speaking with the mediator, Pais and Neufville
had a siip of the tongue and said they sent out 2016 income affidavit. I was surprised and
responded I haven’t received anything as of yet. Which means it was their intention to not
include me again like 2013. 10 days later I received at my door the 2016 income

affidavit, news letter stating that there was a prior notice stating another increase 1.25%
increase and additional income adjustment of 5% but no lease renewal was accompanied
which is supposed to be with the affidavit. Also, I never got any prior notice.

T replied with the completed income affidavit notarized, income tax return for 2016 and a
letter stating that I never got a prior income increase notice or lease renewal. I sent it by
certified mail with request for return signed receipt which came back 10 days later
10/11/17 with a very shady signature and an incomplete date of receipt which is still 2
days before deadline. But this was evidence of mail fraud and proof that they claim they
never got it or it came after deadline. However, I went online and saw that it was
delivered on 10/10/17 and printed the tracking evidence before it could be deleted. It is
unbelievable the illegal measures the staffs and mail-man will do. Whatever they’re being
paid may or may not be enough to bail them out of jail which is where they belong.

I hope and pray that I will get the justice I seek and to protect this from happening to
other tenants. I’ve heard stories about what happen to senior citizens and it’s happening
to me an educated young woman. What’s even more shocking is that some of the staffs
are from a minority group and don’t live in the building but engage in treachery. It’s
about money in their pockets from scamming, deceit, lies, jealousy and fraud. On the
other hand it’s racketeering, bribery, extortion and hate crime from landlord and
management

I put my sincere trust in HUD te receive a fair trial and justice, not just for me but for all
the other tenants who may not have the stamina to fight for their right. It is because of the
many brave people who have fought for the Civil Rights Act of 1968 and 1988 that II am
able to make this complaint and look forward to a speedy solution.

Thank you for your time.

Regards, _

Carol Commissiong

 
Case 1:19-cv-08390-VSB Document 3 Filed 10/10/19 Page 38 of 110

U.S. Department of Housing and Urban Development
New York State Office

Jacob K. Javits Federal Building

26 Federal Plaza

New York, New York 10278-0068
htp://www.bud.gov/local/nyn/

 

REGULAR AND CERTIFIED MAIL - RETURN RECEIPT REQUESTED

Carol D. Commissiong

555 Main Street, Apt. 1302 : 14 201
New York, NY 10044 PAR 14 2018

Dear Ms. Commissiong:

‘SUBJECT: ~ Commissions. Carol D. v. Mark Greenberg Real Estate Co. LLC.. et al.
Title VI No. 02-18-9387-8

On February 26, 2018, Complainant. Carol D. Commissiong. filed a complaint
with the U.S. Department of Housing and Urban Development (the Depariment or
HUD), alleging that Island House Tenants Corp., IH Preservation Partners LLC., David
B. Hirschhorn-President of Island House Tenants Corp. and Manager of 1H
Preservation Partners LLC., Mark Greenberg Real Estate Co. LLC. and its employees
Richelle Neufville-Property Manager. Alicia Pais-Assistant Property Manager, Steven
Greenbaum-Director Property Manager. Taj J ackson-Controller, Kim Clark-
Accountant and Mark Zeltser-Superintendant discriminated against her on the bases of
her sex and race. Our office is investigating the complaint under the Federal Fair
Housing Act, 42 U.S.C. §§ 3601-3619.

In order for us to proceed with this complaint investigation as quickly as
possible, we are requesting submission of certain documents and information. Your
response to the enclosed data request should be submitted within 10 days of receipt of
this letter. This information is requested under the authority of the regulation
implementing the Federal Fair Housing Act, as amended, at 24 CFR $103.215. This
request may not be exhaustive. As the investigation proceeds, additional information
might be required.

Please be advised that we are always interested in pursuing conciliation with all
parties involved to setile the complaints.

If you have any questions with regard to this complaint investigation, please
contact Ms. Tang-Chi Yeh at (212) 542-7522 or by email at Tangchi. Yeh @hnd.gov.

Sincerely,

Ih Dome Forge

-Ann Frey, Director
New York Program Center
Office of Fair Housing and Equal
Opportunity

Enclosure
Case 1:19-cv-08390-VSB Document 3 Filed 10/10/19 Page 39 of 110

 

 

U.S.DEPARTMENT OF HOUSING AND UP red rig na eae .
NEW YORK REGIONAL OFFICE else TT9T 2000 OSTO frog
JACOB JAVITS FEDERAL BUILDING
26 FEDERAL PLAZA

NEW YORK, NEW YORK 10278-0068
OFFICIAL BUSINESS

PENALTY FOR PRIVATE USE, 8300

 

 

 

 

pyGPEEDfel]ffelfoytoaafegyossadffpbasgeagagld yg fff iftdon |

 
1.

la

canoate sh SIA MUVEM INCE? ESIC 0. LI. et al

ease le egO-VSB Document 3 Filed 10/10/19 Page 40 of 110

DATA REQUEST

 
   

Identify your race and national origin. What do you mean by indicating that you
are Caribbean in the HUD 903 complaint form?

Wehen did Carol D. Commissiong move into her apartment at 553 Main Street, Apt.
302, New York, NY 10044? Provide a copy of all the leases and lease renewals
between Carol D. Commissiong and her landlord and/or its managing agent.

 

When, how, where, by whom and for how many times did Carol D. Commissiong’s
dandlord and/or its managing agent and/or Propery Maniager Richelle Neufville and
Assistant Property Manager Alicia Pais refuse to give Complainant a 60-day notice
with a lease renewal as required by law from J anuary 1, 2017 to the present? Please
specify the occasions and provide the witnesses and/or supporting documentation.

Provide Carol D. Commissiong’s landlord's and/or iis managing agent's policy and
procedures regarding the lease renewal of bona-fide Mitchell-Lama non-purchasing
rental tenants.

=

landlord and/or its managing agent and/or Controller Taj Jackson and Accountan
Kim Clark double bill Complainant and add excess charges to her rent from
January 1, 2017 to the present? Please specify the occasions and provide the
witnesses and/or supporting documentation.

When, how, where. by whom and for how many times did Carol D. Commissiong’s
t

Provide Carol D. Commissiong’s landlord’s and/or its managing agent’s policy and
procedures regarding the billing of rent and the adding of charges.

Complainant asserts that Richelle Neufville, Alicia Pais, ‘Taj Jackson and Kim
Clark were acting on account of the orders of Director Property Manager Steven

o

Complainant states that her electricity and gas was tumed off several times because
management claimed work was being done throughout building. Please Specify the
occasions from January 1, 2017 to the present and provide the witnesses and/or
supporting documentation.

Provide Carol D. Commissiong’s landlord’s and/or its Managing agent’s policy and
procedures regarding the turning off of the electricity and gas in the rental units.

10. Complainant states that her water is turned off just about every week at random

times without notice. Please specify the occasions from January 1, 2017 to the
present and provide the witnesses and/or supporting documentation.

11. Provide Carol D. Commissiong’s landlord’s and/or its managing agent’s policy and

procedures regarding the turning off of the water in the rental units.

 

tenn pees oe Soe ata ona seen ep ee ce

 
  
 

Lt
pete

  

ge 41 of 110

   

Case Name: Commissiong. Carol D. ~Mark Greenberg aa estate O61 DIO. et

t have hot water. Please Specify the
occasions from January 1, 2017 to the Present and provide the Witnesses and/or

épartment. Please specify the occasions from J. anuary I. 2017 to the present and
Provide the witnesses and/or Supporting documentation.

1+. Provide Carol D. Commissiong’s landlord’s and/or its Managing agent’ s policy and

{5. Complainant states that Management is Constantly harassing her to enter her
apartment due to construction, upsetting her life. Please Specify the occasions from
January 1, 2017 to the Present and provide the witnesses and/or supporting
documentation.

=

procedures regarding entering the rental units due to construction.

16. Provide Carol D. Commiissiong’s landlord's and/or its managing agent’ s policy and

17. Complainant states that Respondents won't make repairs to her apartment. Please
Specify the occasions from J. anuary 1, 2017 to the Present and provide the Witnesses
and/or supporting documentation.

18. Complainant states that HPD inspected her apartment and issued 6 violations.
Please provide a copy of the six violations.

22. Provide copies of all written requests for repairs from Complainant to her landlord
and/or its managing agent from January 1, 2617 to the present, and the responses to
those requests.

23. Provide the hames and contact information of those individnals who made the
decision not to conduct repairs in Complainant’s apartment.

describe what happened on each day, and what Mark Zeltser and/or other
maintenance workers did to you on each occasion. Provide the Witnesses and/or
supporting documentation.
Case N: ASE dia? e3PAY> iar OCU ia Real Ege OFF 0/2 2 a 29° 42 of 110
Title VIET No. 02-18-9387-8

25. You allege that “Property Manager Richelle Neufville has not renewed lease for
2017/2018, but I remain in Apartment legally. Then my rent was increased from
$1,712.35 to $2,127.27 illegally not according to my income.” Provide the
supporting documentation.

26. You allege that “Landlord and staff payoff delivery man not to deliver some mails.
” return my income affidavit 5 weeks after mailing.” Provide the name and contact
information of the delivery man. Provide the witnesses and/or supporting
documentation.

27. You allege that Respondent landlord and its staff paid off staff at DHCR who
didn’t help you when you went to them with your complaint. Please specify the
occasions from January 1, 2017 to the present, the name and contact information of
the DHCR staff, and provide the witnesses and/or supporting documentation.

28. Provide a copy of the legal documentation of your Article 78 proceeding against

DHCR.

29. Specify all the dates and occasions when Mark Zeltser and Richelle Neufville
attacked you from January 1, 2017 to the present. Clearly describe what happened
on each day, and what Mark Zeltser and Richelle Neufville did to you on each
occasion. Provide the witnesses and/or supporting documentation.

30. it was alleged that “I complained to HPD but nothing was fixed and they had to pay
a $300 fine. Still no repairs and | suffered through the horrible condition in my
home for months. [ went back to HPD who sent another inspector who issued 6
violations and said I should go to court which I did. Landlord still made no repairs
and landlord was in contempt and paid another fine of $1,680.00 for the 6
violations but no repairs were made. I went back to HPD court again and this time
judge issued a final agreement between me, HPD attorney and landlord’s attorney
carried a $25,000 fine and the major repairs were made but 2 needed
repairs are still pending.” Provide the witnesses and/or supporting documentation.

31. It was alleged that Richelle Neufville continues to harass and threaten you. The
most recent incident occurring on Friday 1/19/2018 at 10:25 am, where she
pounded and kicked your door. She had a weapon in her hand (long stick)
demanding entry and said te you that she has the right to enter your apartment
whenever she wants because your rent. Provide the witnesses and/or supporting
documentation.

Wo
bo

. You allege that you have always paid full market price for your apartment while
other tenants who make more money than you with a larger apartment pay less, yet
you are being targeted because of your race and gender. Provide the witnesses
and/or supporting documentation.

33. You allege that you have documents to prove the mail fraud, your notarized income
affidavit and certified mail receipts stamped by the post office. Provide the

witnesses and/or supporting documentation.
Case Name:_ Commissions. Carol D. v. Mark Greenberg Real Estate Co. LLU. tal.

O8BRDS¥SI8 Document 3 Filed 10/10/19 Page 43 of 110

34. You allege that you suspect that here has been unauthorized entry to your apartment

3

ty

6.

because vital documents were stolen. Provide the witnesses and/or supporting
documentation, including any police reports.

_ You allege that you replied with the completed income affidavit notarized, income

tax return for 2016 and a letter stating that you never got a prior income increase
notice or lease renewal. You allege that you sent it by certified mail with request
for return signed receipt which came back 10 days later 10/11/17 with a very shady
signature and an incomplete date of receipt which is still 2 days before deadline.
You went online and saw that it was delivered on 10/ 10/17 and printed the tracking
evidence before it could be deleted. Provide the witnesses and/or supporting
documentation.

Please explain why you believe thai Respondents double billed you, added excess ©
charges to your rent, refused to renew your lease, and refused to make repairs in
your apartment, because of your sex, race and national origin.

. Please provide any additional information you deem relevant to this complaint

investigation.
ere

- reasonable cause to believe that discrimination has occurred, the complaint will be <i:

_ ee

   

Case 1:19-cv-08390-VSB

 
  
    
    
 
 
  
 
 
 
  
  
  
   
     

Under federal law, a respondent can file an answe
complaint within 10 calendar days of receipt of the
respondent’s answer must be signed and affirmed #
declare under penalty of perjury that the foregoin:

of the Department, amend his or her answer at any un

v including the statement “I
speadent can, with the agreement

 

 

Our responsibility under the law is to undertake an imox
all sides to reach an agreement, where appropriate, thro
investigation within 100 days of the date of the official
[00-day requirement for issuing a determination, the law reg coal we ae 2nd the respondent(s)
and explain the reasons why the investigation of the comp!ai

 

In handling this complaint, we will conduct an impartial investig

has been violated. If the investigation indicates that there is note:
will be dismissed. At any point, you can request that our staff assis:
complaint with the respondent(s). If the case is not resolved, we w
whether or not the evidence indicates that there has been a fair housing
not reached an agreement to settle the complaint, the Department will issu
there is reasonable cause to believe a discriminatory housing practice has cc

né Fair Housing Act
diction, the case
tiling) this

tion and decide

s involved have
as to whether

  
 
 

   

 

If our investigation indicates that there is reasonable cause to believe that an u
practice has occurred, the Department must issue a charge. If the investigation

 

 

 

 

 
     

you will be notified in writing.

If the determination is one of reasonable cause, the notification will advise you and the res
rights to choose, within 20 days, whether you wish to have the case heard by ani a Administz
or to have the matter referred for trial in the appropriate U.S. District Court. ~

se emt

 

 

Under federal law, even if the Department dismisses the complaint, you still have the right to bring an

individual suit under the Federal Fair Housing Law. You may file your lawsuit in an appropriate federal. State
or local court within two years of the date of the alleged discriminatory practice or of the date when a
conciliation agreément has been violated. The law does not count, as part of the two-year period, any of the
time when a proceeding is pending with the Department. You also have the legal right to file a lawsuit in
court, even if your complaint formed the basis for a charge, as long as an Administrative Law Judge has not
Started a hearing on the record with respect to the charge.

 

 

There may be other applicable federal, state or loca! statutes under which you and/or the respondent(s) may
initiate court action. You may consult a private attorney in this regard.

 

 

Acceptance Letter HUD Case No. 02-18-9387-8
 

fot Increase.» oN the Leese ReNowel «
Tam a bonitide mM behelle ARMe fexarr
of cent 4 (My fy SCR March 3

hale be aD
Building CoK verted to Condop IN A V2 ie:

ronfters
othes Tenants Remain “od bed musts

tu Clan : law id 9 b.

5 bul
o; Hayy pr ——_ ;
gli ox ‘cal rele “3 Use thet 4

ao
)
wT" Zep
Grou heen
>
=
Q

J
san. |
DON Veame ; on Poni ford
peitreny [Ness Qt
mY h PREV ores : en ez Lb ae
ON EE th ay MOmMe NEEL
L nee ‘Ee GS We it
ro ; a sy 5S if Cc reu
WE ep eho ‘illegally INC LOSE
od.

HEC) |

a nel VI
+
a
XO
oS
eo UW

 

u e

: 7 ~~ } _ j i
swks MES 4 ponelp: 2 aise

. a vy . ; \ v7
TH CR buh FO" co copiouist agy receigh &
at AE Bhorty Maw“ AAS (ON 4S
w@l A XK _~ JiNE. ¥ ‘ ake Ww ease. Ene
a = ot RENE do te tte le
v bs hen my ce! j

 

Vv
iQ
ACE mai Nt AHL Aw et
but > gii2:35 te tare Payogly deo.
0 . ‘ls 4 ic AON

4 pcre ome Male. dart hove, 48a)
War dolise oe aan Ny) Face > men
uv L Lala oKS AE ho fuk QUES B roy oy & Pak REP
Case 1:19-cv-08390-VSB Document 3 Filed 10/10/19 Page 46 of 110

Reference #545458. 018

  

l am also refused maintenance to my apartment. In addition, landlord staffs caused a lot
of damage to my apartment and refused to fix that as well. Furthermore, Super - Zeltser
randomly turned off my water every week claiming they’re fixing pipes. Sometimes I
have water but no hot water or heat and on several occasions my electric and gas were
turned off but I received no prior notice stating needed repairs only when it’s for the
entire building, then I get a email blast or news letter. For the last 2 years I had no peace
in my home because of the construction noise in building and GUT RENOVATION
ripping up floors, knocking down walls, drilling, nailing, knocking and pounding in
apartment above mine which started on March 1, 2016 to present Monday — Saturday
7:30 am — 3 pm and some Sundays. Management claims apartment construction is finish
but I still hear it early mornings and when I come home at night and weekends which
means share holder/tenant is doing their own construction or management lied again.

T have been harassed, terrorized and tortured by the Super Mark Zeltser and Richelle
Neufville. Zeltser attacked me in basement hallway, cornered me and got into my face
demanding to enter my apartment when | am not home. I was not physically harmed so
there’s no police report but I’m sure it’s on surveillance camera which I believed kept the
super from getting physical. I took time off from work so I am home when super and
handyman entered my apartment because they claim pipe in my apartment is connected
to above apartment. They cut hole in my wall and I could hear workers talking in
apartment above, then I recognized super’s voice who said “I’ll give her something to
complain about.” Immediately there was a flood of water came down my walls flooding
my apartment with all the urine and feces from toilet above into my apartment which
caused a huge damage to walls and floor, which had to be repaired. It took 2 weeks with
me taking off more time off from work costing me a loss of $1,500 in income which |
couldn’t make-up because someone else did the job. The smell was unbearable.

Another time, there was more damage to my apartment in the bathroom ceiling and walls
water leaking which got worst each week. I reported it to management, the handyman
came inspected my apartment and the apartment above mine. He found the problem and
said it was caused by a shower and toilet installment in apartment above mine. In
addition, it also caused mold in my bathroom ceiling and walls. Weeks went by which
tumed into months but no repairs were made. Each handyman said they'll do the repair
but can’t without a work ticket which the Super and management has to authorize
because damage is caused by the construction with outside contractors hired by the
building and Super. So I complained to HPD but nothing was fixed and they had to pay a
$300 fine. Still no repairs and I suffered through the horrible condition in my home for
months. I went back to HPD who sent another inspector who issued 6 violations and said
should go to court which I did. Landlord still made no repairs and landlord was in
contempt and paid another fine of $1,680.00 for the 6 violations but no repairs were
made. I went back to HPD court again and this time judge issued a final agreement
between me, HPD attorney and landlord’s attorney carried a $25,000 fine and the major
repairs were made but 2 needed repairs are still pending.

Richelle Neufville has a big arrogant ego, became furious that the court order over-rides
hers, so she continues to harass and threaten me with the most recent incident occurring

2

“es
Case 1:19-cv-08390-VSB Document 3 Filed 10/10/19 Page 47 of 110
Reference # 545458 2018

nee

 
 

CO

   

oN

 

certified mail receipt to small claims court mediator and landlord’s attorney and the
mediator determine that I have a case for 2014 but can’t do anything about 2013. An
agreement was made with the 3 of us which states that “landlord attorney — Angelo
Ficarrotta would setup a date with property manager — Richelle Neufville to go over the
breakdown numbers of overcharge rent and return to court in 3 weeks. However, property
manager wouldn’t meet with me or return my emails and phone calls.

When I return to court Neufville and Pais were there and | went over the numbers with
Neufville, court mediator and landlord’s attorney but the landlord had the final say and
refused any agreement. While in court speaking with the mediator, Pais and Neufville
had a siip of the tongue and said they sent out 2016 income affidavit. I was surprised and
responded I haven’t received anything as of yet. Which means it was their intention to not
include me again like 2013. 10 days later I received at my door the 2016 income

affidavit, news letter stating that there was a prior notice stating another increase 1.25%
increase and additional income adjustment of 5% but no lease renewal was accompanied
which is supposed to be with the affidavit. Also, I never got any prior notice.

T replied with the completed income affidavit notarized, income tax return for 2016 and a
letter stating that I never got a prior income increase notice or lease renewal. I sent it by
certified mail with request for return signed receipt which came back 10 days later
10/11/17 with a very shady signature and an incomplete date of receipt which is still 2
days before deadline. But this was evidence of mail fraud and proof that they claim they
never got it or it came after deadline. However, I went online and saw that it was
delivered on 10/10/17 and printed the tracking evidence before it could be deleted. It is
unbelievable the illegal measures the staffs and mail-man will do. Whatever they’re being
paid may or may not be enough to bail them out of jail which is where they belong.

I hope and pray that I will get the justice I seek and to protect this from happening to
other tenants. I’ve heard stories about what happen to senior citizens and it’s happening
to me an educated young woman. What’s even more shocking is that some of the staffs
are from a minority group and don’t live in the building but engage in treachery. It’s
about money in their pockets from scamming, deceit, lies, jealousy and fraud. On the
other hand it’s racketeering, bribery, extortion and hate crime from landlord and
management

I put my sincere trust in HUD te receive a fair trial and justice, not just for me but for all
the other tenants who may not have the stamina to fight for their right. It is because of the
many brave people who have fought for the Civil Rights Act of 1968 and 1988 that II am
able to make this complaint and look forward to a speedy solution.

Thank you for your time.

Regards, _

Carol Commissiong

 
  
 

Lt
pete

  

ge 48 of 110

   

Case Name: Commissiong. Carol D. ~Mark Greenberg aa estate O61 DIO. et

t have hot water. Please Specify the
occasions from January 1, 2017 to the Present and provide the Witnesses and/or

épartment. Please specify the occasions from J. anuary I. 2017 to the present and
Provide the witnesses and/or Supporting documentation.

1+. Provide Carol D. Commissiong’s landlord’s and/or its Managing agent’ s policy and

{5. Complainant states that Management is Constantly harassing her to enter her
apartment due to construction, upsetting her life. Please Specify the occasions from
January 1, 2017 to the Present and provide the witnesses and/or supporting
documentation.

=

procedures regarding entering the rental units due to construction.

16. Provide Carol D. Commiissiong’s landlord's and/or its managing agent’ s policy and

17. Complainant states that Respondents won't make repairs to her apartment. Please
Specify the occasions from J. anuary 1, 2017 to the Present and provide the Witnesses
and/or supporting documentation.

18. Complainant states that HPD inspected her apartment and issued 6 violations.
Please provide a copy of the six violations.

22. Provide copies of all written requests for repairs from Complainant to her landlord
and/or its managing agent from January 1, 2617 to the present, and the responses to
those requests.

23. Provide the hames and contact information of those individnals who made the
decision not to conduct repairs in Complainant’s apartment.

describe what happened on each day, and what Mark Zeltser and/or other
maintenance workers did to you on each occasion. Provide the Witnesses and/or
supporting documentation.
Case Name:_ Commissions. Carol D. v. Mark Greenberg Real Estate Co. LLU. tal.

O8BRDS¥SI8 Document 3 Filed 10/10/19 Page 49 of 110

34. You allege that you suspect that here has been unauthorized entry to your apartment

3

ty

6.

because vital documents were stolen. Provide the witnesses and/or supporting
documentation, including any police reports.

_ You allege that you replied with the completed income affidavit notarized, income

tax return for 2016 and a letter stating that you never got a prior income increase
notice or lease renewal. You allege that you sent it by certified mail with request
for return signed receipt which came back 10 days later 10/11/17 with a very shady
signature and an incomplete date of receipt which is still 2 days before deadline.
You went online and saw that it was delivered on 10/ 10/17 and printed the tracking
evidence before it could be deleted. Provide the witnesses and/or supporting
documentation.

Please explain why you believe thai Respondents double billed you, added excess ©
charges to your rent, refused to renew your lease, and refused to make repairs in
your apartment, because of your sex, race and national origin.

. Please provide any additional information you deem relevant to this complaint

investigation.
“Snctenn y

Case 1:19-cv-08390-VSB Document 3 Filed 10/10/19 Page 50 of 110

Case Name: Commissiong, Carol D. vs. Mark Greenberg Real Estate Co. LLC. et al.
Title VIII No. 02-18-9387-8

DATA REQUEST

1. 1am black, African American mixed with Scottish and Irish. I am an American citizen
born in the Caribbean, Jamaica, West Indies and live in New York most of my life.

2. Carol D. Commissiong moved into her apartment at 555 Main Street, Apt. # 1302 New
York, NY 10044 on March 1, 2000. A copy of new lease is attached in this package.
However, the original lease is not available because it was stolen from my apartment
along with other vital documents by the landlord’s staffs; as stated in the HUD 903
complaint form. Management and superintendent have keys to my apartment but they are
not allowed to enter my apartment without my authorization. They have requested entry
to my apartment during my absent but I did not allow that because the superintendent
Mark Zeltser is evil and the property manager Richelle Neufville is a wicked WITCH. I
never ever signed the paper they sent repeatedly requesting to enter my apartment in my
absence. I’m always present during all repairs, inspections and installation.

3. IH Preservation Partners LLC — David B. Hirschhorn and director of property
management Steven Greenbaum did not provide an income affidavit for 2012 and 213 or
lease renewal for the period 10/01/2014 — 9/30/2015. During this time there was no
property manager so Greenbaum was in charge of the property manager duties, hiring and
firing. By law the landlord must provide all Bona-Fide Mitchel Lama tenants a lease
renewal with 60 — 90 days notice before current lease expiration date and an income
affidavit to determine if there should or shouldn’t be any rent increase. My rights were
violated. Richelle Neufville is responsible for the period 10/01/16 through 09/30/18.

The building was in the process of withdrawing from the Mitchel Lama program in 2014.
Any tenant wishing to purchase their apartment had to provide their 2012 income and
financials, so only intended purchasers were required to show financials. No one had a
lease and the old one was resolved. I received a rent increase of 1% = $18.88 on my
monthly bill but no income affidavit or lease renewal for the period 10/01/2014 through
9/30/2015. Then in May 2015 I got an additional increase of 5% for same year making it
6% plus additional 7 months retro-active charge for October 2014 — April 2015. I called
office and was told the property manager Jennifer Jones no longer worked there and
Sheila Rudula took ber position and wasn’t able to do anything about a lease renewal or
the additional 5% increase. Rudula was a family friend filling in temporary a neighbor
told me. Also at this point no one had a new lease or at least I didn’t and the old lease was
not valid according to Greenbaum and tenants who had a conversation with him at the
tenant association meetings.

In July 2015 a new property manager name Adrian Coyac was hired with a welcoming
party which some tenants attended but I didn’t. However, I spoke to Mr. Coyac on the
phone about the increase and lease renewal. He sent me two lease renewal forms for the
period 10/01/2014 through 9/30/2015 on June 20, 2015 which I signed and return to the
———tase 1:19-cv-08390-VSB Document 3 Filed 10/10/19 Page 51 of 110

Carol Commissiong

555 Main Street

Apartment # 1302

New York, NY 10044
carolcommissiong@gmail.com

US Dept. of Housing Development
New York State Office

Jacob K. Javits Federal building
26 Federal Plaza

New York, NY 10278-0068

Ms. Jo-Ann Frey:

SUBJECT: Carol Commissiong vs. mark Greenberg Real Estate Co. LLC., et al.

Title VE No. 02-18-9387-8

fam in receipt of your DATA REQUEST and | am responding within 10 days or receipt.
The letter is dated March 14, 2018 with a claim of regular and certified mail sent.
However, | only received regular mail but no certified mail.

However, | did receive a certified mail dated February 28, 2018 3 weeks ago but I didn’t
sign for it, it was in my mail box. I have not authorized anyone to sign for me. I asked the
doorman Danny that was on duty at the time if he signed for me but he said he didn’t. So,
fam assuming that the mail delivery man Rafael signed it himself because his initials RS
is found on the envelope. This is an acceptance letter response to my inquiry # 548978
complaint against Mark Greenberg Real Estate Co. LLC. from J ay Golden, Region I
director for Office of Fair Housing and Equal Opportunity.

I would like to know whose name is on the postal signed receipt. In addition, I have not
received a response to my complaint against IH Preservation Partners LLC. Fa response
was sent I have not received it.
In regards to the data request, I answered each question by number and order received. I
labeled each document with the number of the question. Some documents are answer to
more than one question and are labeled with more than one number. It took time
gathering evidence, coordinating and making copies.
| look forward to your response in a timely manner.
Regards,

ler enna

Carol Commissiong
“Snctenn y

Case 1:19-cv-08390-VSB Document 3 Filed 10/10/19 Page 52 of 110

Case Name: Commissiong, Carol D. vs. Mark Greenberg Real Estate Co. LLC. et al.
Title VIII No. 02-18-9387-8

DATA REQUEST

1. 1am black, African American mixed with Scottish and Irish. I am an American citizen
born in the Caribbean, Jamaica, West Indies and live in New York most of my life.

2. Carol D. Commissiong moved into her apartment at 555 Main Street, Apt. # 1302 New
York, NY 10044 on March 1, 2000. A copy of new lease is attached in this package.
However, the original lease is not available because it was stolen from my apartment
along with other vital documents by the landlord’s staffs; as stated in the HUD 903
complaint form. Management and superintendent have keys to my apartment but they are
not allowed to enter my apartment without my authorization. They have requested entry
to my apartment during my absent but I did not allow that because the superintendent
Mark Zeltser is evil and the property manager Richelle Neufville is a wicked WITCH. I
never ever signed the paper they sent repeatedly requesting to enter my apartment in my
absence. I’m always present during all repairs, inspections and installation.

3. IH Preservation Partners LLC — David B. Hirschhorn and director of property
management Steven Greenbaum did not provide an income affidavit for 2012 and 213 or
lease renewal for the period 10/01/2014 — 9/30/2015. During this time there was no
property manager so Greenbaum was in charge of the property manager duties, hiring and
firing. By law the landlord must provide all Bona-Fide Mitchel Lama tenants a lease
renewal with 60 — 90 days notice before current lease expiration date and an income
affidavit to determine if there should or shouldn’t be any rent increase. My rights were
violated. Richelle Neufville is responsible for the period 10/01/16 through 09/30/18.

The building was in the process of withdrawing from the Mitchel Lama program in 2014.
Any tenant wishing to purchase their apartment had to provide their 2012 income and
financials, so only intended purchasers were required to show financials. No one had a
lease and the old one was resolved. I received a rent increase of 1% = $18.88 on my
monthly bill but no income affidavit or lease renewal for the period 10/01/2014 through
9/30/2015. Then in May 2015 I got an additional increase of 5% for same year making it
6% plus additional 7 months retro-active charge for October 2014 — April 2015. I called
office and was told the property manager Jennifer Jones no longer worked there and
Sheila Rudula took ber position and wasn’t able to do anything about a lease renewal or
the additional 5% increase. Rudula was a family friend filling in temporary a neighbor
told me. Also at this point no one had a new lease or at least I didn’t and the old lease was
not valid according to Greenbaum and tenants who had a conversation with him at the
tenant association meetings.

In July 2015 a new property manager name Adrian Coyac was hired with a welcoming
party which some tenants attended but I didn’t. However, I spoke to Mr. Coyac on the
phone about the increase and lease renewal. He sent me two lease renewal forms for the
period 10/01/2014 through 9/30/2015 on June 20, 2015 which I signed and return to the
Case 1:19-cv-08390-VSB Document 3 Filed 10/10/19 Page 53 of 110

office. I received back a signed copy but no income affidavit for 2013 or any rent over-
charge reduces adjustment. I spoke with Coyac by telephone who informed me that the
landlord isn’t going to change his mind about the rent increase. Unfortunately, Mr. Coyac
was fired for doing his job by providing me with a lease renewal. He also renewed other
tenants lease. The landlord is trying to price bona-fide Mitchel Lama Tenants out of
their homes illegally; when they default on the rent overcharge he takes them to
court to evict them from their apartment. This is public record, see the list: Frank
Farance, Stephen Kroculik, Yvonne Acosta, Sandra Maddey, Maria Colici, Mara
Lusitane, Hassan Adan, Edouard Ombele, Richard Leopold, DominikaWronska,
Enrique Canales, Jill Burk, Hong Jun Guan, Sharon Bermon, Christian Sglimbea,
Tamara Knezevic, Lloyd Woltz, Snezana Rauski, Chime sangmo and Arlino
Andrade just to name a few.

Next I went to DHCR asked to see the rent-roll for my building 555 Main Street but they
didn’t give me anything. I was given the run-around and sent to the DHCR Queens office
but they didn’t help me either. That’s why I filed an Article-78 in Supreme court and
have a motion on 4/4/18. (Docs) The current property manager Neufville did not provide
a lease renewal for the period 10/01/2016 - 9/30/2 017 and 10/01/2017 — 9/30/2018.
Neither did she or Alicia Pais provide with an income affidavit for 2016. While I was in
court they accidently had a slip of the tongue and mentioned during a conference with
me, court mediator and landlord’s attorney that they sent out 2016 income affidavit. I was
surprised and said I haven’t received anything. Then two weeks later I received it at my
door but didn’t get a lease renewal. (Docs)

4. This information is found in my lease and the Affordability Plan which is the
amendment to my lease. (Docs)

5. The excess charges are on-going since 2009 but became more severe in 2012 with
outrageous late fees every month making ridiculous charges. Small claims court doesn’t
have the power to reduce or remove these overcharges or make landlord renew lease or
lower rent. For this reason I sort help from DHCR who has the power. The small claims
court doesn’t have the power to discipline against discrimination or for not making
repairs and maintenance. That’s why I’m seeking help from HUD who has jurisdiction
for discrimination and HPD who has jurisdiction to discipline landlords for neglect and
not making repairs. | won my case in Housing Court and repairs were made but what
about future repairs? There’s a current repair pending and it’s been 2 weeks since |
reported it. (Docs)

6. This information is found in my lease and the Affordability Plan which is the
amendment to my lease. The Affordability Plan mirrors rent stabilization laws and
landlord must provide every Bona-Fide Mitchel Lama tenant with an income affidavit
and a lease renewal every year 60-90 days before current lease expires. (Docs)

7. Richelle Neufville was hired to specifically to get rid of all rental tenants using all
means and force necessary even if it means breaking the law, she’s a butch bully.
Neufville and Pais are responsible for sending tenants the lease renewal and income
Case 1:19-cv-08390-VSB Document 3 Filed 10/10/19 Page 54 of 110

affidavit. When I didn’t get one in 2014 that was Pais fault. Clark and Jackson use the
information they receive from Hirschhorn, Greenbaum, Neufville and Pais to do the
billings. However, it is up to the staff to do what is ethically right. The final criminal act
is of their own doing. Whereas, previous property manager Jennifer Jones chose not to do
wrong at Hirschhorn’s unethical command which resulted in her resignation after 8-9
years managing Island House/555 Main Street building of 400 apartments. Coyac was let
go after 2 months for doing what’s right. The administrator John Falvo was also let
go/fired because he signed my receipt request as proof that I submitted my 2015 income
affidavit. The staffs are threatened with their job as collateral to commit a crime.
Neufville is a big butch bully using her authority to intimidate, harass and threaten
me ongoing.

8. The electricity was turned off on 4 different occasions in 2016 and 2017 but I can’t
remember the exact dates. Electricity is included in my rent. Landlord installed meter so
he can charge a separate bill for electric but he lost in court and the electric and rent is on
same bill. Electric was out for 4 hours and I had to take off from work to be home on 2
different occasion for installation. Then management had another installment to activate
individual billing which is illegal. They’re preparing for my move-out which will never
happen. There was a third time where the electricity was out for 10 hours in the entire or
partial section of the building. Newsletter said it was electricity upgrade . . . I lived here
for 18 years and never had a problem with electric except for 2002 when the entire NYC
had no electric. However, my individual electric was turned off for whatever reason I
don’t know but it was to aggravate me and upset the enjoyment of my home.

The gas was turned off several times and the most recent was in March 2018 from
evening to morning for another gas upgrade the newsletter e-mail said. No cooking or
using the laundry room was allowed.

9. Management and landlord have no policy for this except for emergency. Lease
explains and a copy of lease is attached. (Docs)

10. The water in my apartment was shut off very often due to construction in apartment
above mine under-going a gut renovation. This was a nightmare for 18 months, no water
and when I had water it was freezing cold, no hot water. I had no prior notice, sometimes
the doorman would call me on intercom with a 15 minutes warning because it was just
my apartment. Sometimes when it’s partial or entire building water shutdown I get a
newsletter. This is an on-going problem. However, I must say since November 2017 I
haven’t had any problems with hot water or water shut off. I also noticed the
superintendant has not been working here since either but he still live in the building.
Unfortunately, I have no document or witness of this, just my word. (Docs)

11. There’s no policy other than emergency, see lease. (Docs)

12. It happened just about every week for 18 months 2015 — 2017 but not since there’s a
new superintendant Joshua Singh who was the assistant super and handyman.

Go
Case 1:19-cv-08390-VSB Document 3 Filed 10/10/19 Page 55 of 110

13. | can’t remember exact dates but it happened in 2016 and 2017. I took landlord to
Housing court and won my case and all repairs have been completed as of March 16,
2018. It was a long battle with repeated court appearances and serving papers and taking
off from work. There’s a new minor repair rising from previous damage to floor and hope
it will be taken care of soon.

14. There really isn’t any procedure other than notifying residents with a newsletter.
Construction should only take 3 months per apartment but the one above mine took 18
months starting March 1, 2016.

15. The many times were countless and unprofessional. Particularly, when Mark Zeltser
attacked and cornered me in the basement hallway. When I took off from work to
accommodate request letter from Richelle Neufville, Zeltser intentionally flooded my
apartment with toilet upstairs after cutting a huge hole in wall to get to the pipes. A
portion of my floor had to be re-done. I had to take off more time from work and it took 2
full weeks to repair the floor and wall but they didn’t make any of the necessary repairs.
My floor looks like a Zebra with 2 different color tiles. Then in June 2017 there were
more damage to my ceiling and bathroom walls and ceiling due to installment of a
shower in apartment above mine. Hirschhorn, Greenbaum, Neufville and Zeltser refused
to make repairs. So I went to HPD who issued 6 violations and a fine of $350. Then I
filed case in Housing Court for repairs and won my case. Judge Wendt ordered landlord
to make repairs and HPD put a lean on the building for $1,680.00. When landlord didn’t
make repairs I returned to court and this time landlord was faced with a lean of $25,000 if
no repairs were made by set date so finally he complied and repairs were made. (Docs.)

16. There’s no policy just my lease agreement. My lease is dated 2014 but none of the
tenants received it until August 2014 which expired in 2 months. So it’s not really an
agreement but take-it or leave-t by moving out which favors landlord. But no-one moved.
Please see newsletter attached. (Docs)

17. The landlord would not make repairs or maintenance so I reported it to HPD who
issued 6 violations $300 fine then a $1,680 fine when I reported it in HPD court then
landlord was in court contempt and faced a $25,000 which he avoided by making the
repairs. However, there’s currently a minor repair that was reported 10 days ago that’s
pending. This is due to the damage on floor strip not corrected properly.

18. Documents will show the 2 violations $300 and the 6 violations $1680 fines.

19. Court papers show this. (Docs)

20. Court papers show this. (Docs)

21. Repairs are requested by calling the office or enter information online through
building link system.
Case 1:19-cv-08390-VSB Document 3 Filed 10/10/19 Page 56 of 110

22. There’s no written response, I’m ignored. When I see handyman in hallway I asked
when will repairs be made and he said, “when he gets a work ticket from the super.”
However, superintendant Mark Zeltser ordered handymen not to make repairs. I’m not
sure if upper management and/or landlord Hirschhorn ordered him not to or if it was his
own brutality. All I know is he no longer works here but still live in the building.

23. I believe, Mark Zeltser, Richelle Neufville, and Steven Greenbaum are all obeying
David B. Hirschhorn direct orders. However, Mark Zeltser did some very malicious
things of his own free will because no one held a gun to his head and made him do it.
Zeltser flooded my apartment on purpose which cost the landlord to fix the damage.

Same goes for the rest of the staffs. Everyone must be held accountable for their own
unethical actions. No one is above the law. There’s so much more but the investigation is
from January 2017.

24. Well, the first time Mark Zeltser attacked and cornered me was around September
2016 but he didn’t physically touch me because of the building surveillance camera. I
reported incident to management who did nothing. From that moment on Zeltser gave me
hell with dirty looks and talks bad about me to the building staffs. I remember one day he
had altercation with a male resident on the 19" floor and the doorman Roland
Rameshwar told him to calm down and don’t let it get to him. So it is obvious I am not
the only resident being harassed, terrorized and tortured by the unbearable constant noise
of construction and ill-treatment from management staffs.

25. The last lease renewal was from 10/01/2015 to 9/30/2016. Neufville started working
for Mark Greenberg Real Estate Co. LLC 545 Main St. on January 2016 and is in charge
of all lease renewal under Steven Greenbaum direction and Hirchhorn orders. I didn’t
received a renewal for the periods 10/01/16 — 9/30/17 and 10/01/17 — 9/30/18. I
continued to pay rent as usual which is accepted. I never got a response to my certified
letter or a lease renewal. (Docs)

26. The mail deliveryman name is Rafael and his initials are on the certified return
receipts as RS. H e accepts bribes $$$ from staff — Alicia Pais for returning or delaying
mails. The evidence speaks louder than words. (Docs)

27. | went to DHCR 8 times in 2015, 2016 and 2017 is when I filed a petition/order to
show cause (Article 78) and sent a copy to landlord who raised hell against me by telling
his staffs to do the un-thinkable but I won’t back down. Only death can stop me and I am
not afraid of death. I will continue to fight for my right just like Dred Scott did, no matter
how much obstacles Hirschhorn and his clan put in my way. (Docs)

28. Article 78 (Docs)

29. Since I reported the attack in 2016 Zeltser just gave me dirty threatening looks when
we see each other in the building. On one occasion in the lobby I was talking to the
handyman Joshua about the needed repairs in my apartment then all of a sudden Zeltser
came out of office and started yelling and screaming at Joshua because we were talking.
Case 1:19-cv-08390-VSB Document 3 Filed 10/10/19 Page 57 of 110

Zeltser was carrying-on like a hoodlum in the ghetto, disrespecting Singh as if he was a
child and acting like a beast. But he didn’t scare me, Singh walked away like a little
puppy who got spanked. Well, today Joshua Singh is the current superintendent and he is
the one who made the repairs the sink and bathroom ceiling and walls.

Zeltser and Neufville and some workmen that’s doing the construction on apartments for
sale came to my door un-announce ringing doorbell and knocking in October 2017
demanding access so they can make an estimate for renovation and sale of my apartment.
I was busy getting ready for work and didn’t let them in because there was no prior notice
and I have no intention of moving out of my home.

While handymen were making repairs, Neufville came to my door on January 19, 2018
10:25 a.m. and tried opening my door. I was sitting at my computer in livingroom and
asked “who is it?” then she ring the doorbell. I open the door and ask what she wanted.
She said she wanted to see what Joshua was doing who was in the bathroom taking
measurements. | told her she’s not coming into my apartment and she told me she had the
right to because I’m just renting. I told her she’s not ever coming into my home and
locked my door. Few minutes later, Joshua came to me and said he had to get some tools
from downstairs, so I let him exit and locked the door behind him. He came back with the
handyman to work on the bedroom floor while he worked on the bathroom sink and walls
removing mold. They left for 1 2 hours maybe for lunch or work on another apartment or
both and came back 1:42 pm to finish repairs.

While they were gone, Neufville came back a second time while I waited for the men to
come and finish the job. This time Neufville was very aggressive banging and kicking my
door demanding that I open up and let her in but I didn’t. I told her she’s harassing me
and that if she didn’t go away I will call the police. On that note, she left. There was
another time in 2017 at the Roosevelt Island subway she tried to intimidate me with her
butch look but she didn’t succeed because I ignored her and went about my business. I
wasn’t about to lower myself to her level.

30. All the HPD violations and court papers are attached. (Docs)

31. On Friday 1/19/18 as stated in the court papers if you can read the judge hand writing
which states repairs are to be made on 1/19/2018 between the hours 9 am to 4pm.
Neufville came to my apartment twice same day demanding entry with a long stick in her
right hand which I perceived as a weapon as she threaten me saying she have the right to
enter my apartment because I’m just renting. I told if she didn’t leave, I will call the
police. The stick looks like the one high-priest carries or the one Moses used and turned
into a serpent in Egypt, if you’re familiar with biblical history. (Docs)

32. I live alone so there’s no witness. However, when I do laundry and speak to other
residents in the building I hear stories. When I search housing court records I see the
names of resident who are renting and didn’t buy their apartment that landlord is trying to
evict. This is public record and anyone can search using only the computer in housing
court at 111 Centre Street 2™ floor. I checked this computer every chance I get because
Case 1:19-cv-08390-VSB Document 3 Filed 10/10/19 Page 58 of 110

landlord could say he send me notice which I never get because I would show up in court
to defend myself because judge would say, “she’s not here” and rule against me with an
eviction. Because Alicia Pais pays mail deliveryman-Rafael not to deliver mail or
prolong the delivery. This is what’s happening to me and other residents at 555 Main
Street. I can only prove my case with the documents. (Docs)

33. Yes, document mailed and returned are attached, no witness just proof. (Docs)

34. There’s no witness or police report but a lot of files I left on my desk are missing
which includes court papers, original lease, postal receipts and other papers. Only when I
need something then I realize it is missing. Only the landlord/management has keys to
my apartment, I don’t have guests over, and only the handymen have been to my
apartment for repairs while I’m present. There’s no police report but the next step is to
file a case against the postal deliveryman Rafael and Alicia Pais because this is a federal
offense. The proof is very clear.

Only Neufville and super demanded to enter my apartment when I’m not home to do the
unthinkable. And since Neufville is so desperately hard-up to enter my home when I’m
not home I find her guilty, guilty, guilty.

35. The documents are attached as proof. (Docs)

36. Why? Because of greed and he’s a racist. Hirschhorn is like Jim Crow. Just look at
the list of resident names Hirschhorn is suing for eviction, you can guess their ethnicity
by the name. I don’t know these people but they live in the building and landlord is
illegally trying to get them out of their apartment so he can sell it for a profit. Extortion.
Once Pais and Neufville do the dirty work he will replace them with Caucasian staffs.

37. Please take note that my lease was renewed on 2/28/12 with management for the
period 3/1/2012 — 2/28/13 with no increase. But landlord increased rent without merit just
greed an additional $102.74 from $1,712.35 to $1,815.09. Then another increase was
added in the amount $72.60 = $1,887.69. All tenants did not get the new lease until
August 2014 which expired in 2 months with another increase.

Notice the letter that came with new lease dated June 24", 2014 RY Mgmt. Co. Inc.
states in 6" paragraph that Accordingly, no tenant will be required to pay the income
adjustment for the lease year October 1, 2013 to September 30, 2014. However, as you
can see on lease cover page I was charged an additional adjustment of $174.88 even
though my income reported didn’t allow for an increase adjustment in either year.

Documents are labeled with each question number for your reference.

Sincerely,

 

Carol Commissiong
 

Case 1:19-cv-08390-VSB Document 3 Filed 10/10/19 Page 59 of 110
CAROL COMMISSIONG RENT LEDGER 3/2008 — 4/2019, MOVE-IN 03/01/2000

ence en terpenes
SAAS PCT SS TR Ea a re aera
MONTH YEAR RENTBILLED RENT PAID RENT ACCORDING to INCOME OVER PAID

March 2008 $1,499.09 $1,499.09 $1,499.09 $0
February 2009 $1,499.09 $1,499.09 $1,499.09 $0

NEW RENT INCREASE STARTED 03/01/2009 AMOUNT 7.75% $116.95 = TOTAL $1,616.04. ACCORDING
TO INCOME THERE SHOULD ONLY BE A 1% INCREASE $14.99 + $1,499.09 = $1,514.08 NOT $1,616.04.

March 2009 $1,616.04 $1,616.04 $1,514.08 $101.96

AFTER JUST 31 DAYS (1 MONTH) MANAGEMENT/LANDLORD POST ANOTHER INCREASE OF 6% =
$96.31 TOTAL $1,712.35 AND SAID BUILDING WAS GOING THROUGH A MAJOR CAPITAL
IMPROVEMENT (MCI) HOWEVER, MCI INCREASE SHOULD ONLY BEEN 2% $30.28 INCREASE BECAUSE
OF MY INCOME UNDER MITCHELL LAMA LEASE AGREEMENT TOTALING $1,544.36 NOT $1,712.35.
THERE WAS AN ADJUSTMENT 13.75%/$213.26 INCREASE IN A MONTH FROM $1,499.09 TO $1,712.35.
THAT’S 10.75% = $167.99 MORE THAN THE 3% = $45.27 INCREASE INCOME ADJUSTMENT ALLOWED.
NY RENT GUIDELINE LAW CLEARLY STATES THAT RENT AND MCI INCREASE MUST NOT EXCEED 6%.

For reference see Management's Resident Ledger: EXHIBIT #1

April 2009 $1,712.35 $1,712.35 $1,544.36 $167.99
May 2009 - 02/28/2012 $1,712.35 $1,712.35 $1,544.36 $5,711.66
March 2012 $1,712.35 $1,712.35 $1,544.36 $167.99
April 2012 $1,712.35 $1,712.35 $1,544.36 $167.99
May 2012 $1,712.35 $1,712.35 $1,544.36 $167.99
June 2012 $1,712.35 $1,712.35 $1,544.36 $167.99
July 2012 $1,712.35 $1,712.35 $1,544.36 $167.99
August 2012 $1,712.35 $1,712.35 $1,544.36 $167.99
September 2012 $1,712.35 $1,712.35 $1,544.36 $167.99

CAROL COMMISSIONG 555 Main Street Apt. # 1302 Roosevelt Island NY 10044 Page 1
Case 1:19-cv-08390-VSB Document 3 Filed 10/10/19 Page 60 of 110
CAROL COMMISSIONG RENT LEDGER 3/2008 — 4/2019, MOVE-IN 03/01/2000 ___

   

NEW INCREASE STARTED ILLEGALLY BEFORE LEASE EXPIRES 02/28/2013 6% AMOUNT $102.75.
ACCORDING TO INCOME THERE SHOULD ONLY BE A 1% $17.12 INCREASE = STARTING 03/01/13 WHEN

EXPIRED 02/28/2013 NOT BEFORE!! See Lease Renewal 3/1/2012 — 2/28/2013: EXHIBIT # 2

MONTH YEAR

RENT BILLED RENT PAID

RENT ACCORDING to INCOME OVER PAID

October 2012 = $1,815.09 $1,815.09 $1,544.36 $270.74
November 2012 $1,815.09 $1,815.09 $1,544.36 $270.74
December 2012 $1,815.09 $1,815.09 $1,544.36 $270.74
January 2013 $1,815.09 $1,815.09 $1,544.36 $270.74
February 2013 $1,815.09 $1,815.09 $1,544.36 $270.74

NOW THAT THE LEASE AGREEMENT EXPIRED ON 2/28/2013 THE LANDLORD IS ALLOWED A NEW RENT
INCREASE STARTING 3/01/2013 WHICH SHOULD HAVE BEEN AJUSTED ACCORDING TO INCOME 1% =

$15.44 + $1,544.36 TOTAL $1,559.80 ON THE NEW LEASE STILL UNDER THE MITCHEL LAMA PLAN

BECAUSE BUILDING IS STILL 100% RENTAL NOT YET COOP OR CONVERTED TO THE AFFORDABILITY

PLAN. HOWEVER, TENANTS NEVER GOT THE NEW LEASE UNTIL JULY 2014 WHICH EXPIRED SEPTEMBER
2014 WITH ANOTHER INCREASE

March 2013 $1,815.09 $1,815.09 $1,559.80 $255.29

April 2013 $1,815.09 $1,815.09 $1,559.80 $255.29
May 2013 $1,815.09 $1,815.09 $1,559.80 $255.29
June 2013 $1,815.09 $1,815.09 $1,559.80 $255.29
July 2013 $1,815.09 $1,815.09 $1,559.80 $255.29
August 2013 $1,815.09 $1,815.09 $1,559.80 $255.29
September 2013 $1,815.09 $1,815.09 $1,559.80 $255.29

RESIDENTS RECEIVED A LETTER DATED 06/24/2014 WITH TWO (2 copies) NEW LEASE FROM

MANAGEMENT and LANDLORD OWN WORDS, “Accordingly, no tenant will be required to pay the

Income Adjustment for the lease year October 1, 2013 to September 30, 2014.” SEE EXHIBIT #2

   

CAROL COMMISSIONG 555 Main Street Apt. # 1302 Roosevelt Island NY 10044

Page 2
Case 1:19-cv-08390-VSB Document 3 Filed 10/10/19 Page 61 of 110
CAROL COMMISSIONG RENT LEDGER 3/2008 — 4/2019, MOVE-IN 03/01/2000

HOWEVER, AS YOU CAN SEE | WAS BILLED AN ADDITION 4% $72.60 INCREASE WHICH | PAID IN FULL
WHILE OTHERS TENENTS WERE NOT. PLEASE TAKE NOTE THAT THE NEW LEASE IS DATED 10/01/2012
— 09/30/2014 WHICH IS APPROXIMATELY TWO YEARS BEFORE RECEIVING IT WHICH IS AN
ACCOUNTING VIOLATION. SEE NEW LEASE COVER PAGE - EXHIBIT # 4

MONTH YEAR RENT BILLED RENT PAID

 

RENT ACCORDING to INCOME OVER PAID

October 2013 $1,559.80 $1,887.69 $1,559.80 $327.89

November 2013 $1,887.69 $1,887.69 $1,559.80 $327.89
December 2013 $1,887.69 $1,887.69 $1,559.80 $327.89
January 2014 $1,887.69 $1,887.69 $1,559.80 $327.89
February 2014 $1,887.69 $1,887.69 $1,559.80 $327.89
March 2014 $1,887.69 $1,887.69 $1,559.80 $327.89
April 2014 $1,887.69 $1,887.69 $1,559.80 $327.89
May 2014 $1,887.69 $1,887.69 $1,559.80 $327.89
June 2014 $1,887.69 $1,887.69 $1,559.80 $327.89
July 2014 $1,887.69 $1,887.69 $1,559.80 $327.89

August 2014 $1,887.69 $1,887.69 $1,559.80 $327.39
September 2014 $1,887.69 $1,887.69 $1,559.80 $327.89

NEW INCREASE STARTED 10/01/2014 1% AMOUNT $18.88 TOTAL $1,906.57. ALTHOUGH THE 1%
INCREASE IS CORRECT, $18.88 IS INCORRECT BECAUSE IT WAS BASED ON ($1,887.69) WHICH SHOULD
HAVE BEEN BASED ON $1,559.80 WITH A CORRECTED AMOUNT OF $15.59 TOAL $1,575.39

October 2014 $1,906.57 $1,906.57 $1,575.39 $331.18
November 2014 $1,906.57 $1,906.57 $1,575.39 $331.18
December 2014 $1,906.57 $1,906.57 $1,575.39 $331.18

eS CES TE A AN ET ETS TE
CAROL COMMISSIONG 555 Main Street Apt. # 1302 Roosevelt Island NY 10044 Page 3
Case 1:19-cv-08390-VSB Document 3 Filed 10/10/19 Page 62 of 110

CAROL COMMISSIONG RENT LEDGER 3/2008 — 4/2019, MOVE-IN 03/01/2000

January 2015 $1,906.57 $1,906.57 $1,575.39 $331.18
February 2015 $1,906.57 $1,906.57 $1,575.39 $331.18
March 2015 $1,906.57 $1,906.57 $1,575.39 $331.18
MONTH YEAR RENT-BILLED RENT PAID RENT ACCORDING to INCOME OVER PAID
April 2015 $1,906.57 $1,906.57 $1,575.39 $331.18
May 2015 $660.73 $660.73 RETRO-CHARGE $660.72

May 2015 RETRO-CHARGE 7 months billed from 10/2014 — 04/2015 $94.39 x 7 = $660.73 paid in full

10/01/14 - 10/01/15 an additional 5% $94.39 increase for same year total = $2000.96 THAT’S A TOTAL
OF 6% INCREASE IN 1 YEAR NOT ACCORDING TO INCOME

May

June
July
August

September

2015

2015

2015

2015

2015

$2,000.96

$2,000.96
$2,000.96
$2,000.96

$2,000.96

$2,000.96

$2,000.96
$2,000.96
$2,000.96

$2,000.96

$1,575.39

$1,575.39
$1,575.39
$1,575.39

$1,575.39

G425.57

$425.57
6425.57
$425.57

$425.57

NEW INCREASE STARTED 10/01/2015 5% = $100.04 AMOUNT $2,101.01 BUT ACCORDING TO INCOME
INCREASE SHOULD HAVE BEEN 1% = $15.75 + $1,575.39 = TOTAL $1,591.14 NOT $2,101.01

October

November

December

January

February

March

April

 

2015

2015

2015

2016

2016

2016

2016

$2,101.01

$2,101.01

$2,101.01

$2,101.01

$2,101.01

$2,101.01

$2,101.01

$2,101.01
$2,101.01
$2,101.01
$2,101.01
$2,101.01
$2,101.01

$2,101.01

$1,591.14

$1,591.14

$1,591.14

$1,591.14

$1,591.14

$1,591.14

$1,591.14

CAROL COMMISSIONG 555 Main Street Apt. # 1302 Roosevelt Island NY 10044

$509.87

$509.87

$509.87

$509.87

$509.87

$509.87

$509.87

 
Case 1:19-cv-08390-VSB Document 3 Filed 10/10/19 Page 63 of 110
CAROL COMMISSIONG RENT LEDGER 3/2008 — 4/2019, MOVE-IN 03/01/2000

May 2016 $2,101.01 $2,101.01 $1,591.14 $509.87
June 2016 $2,101.01 $2,101.01 $1,591.14 $509.87
July 2016 $2,101.01 $2,101.01 $1,591.14 $509.87

MONTH YEAR RENT-BILLED RENTPAID RENTACCORDINGto INCOME OVER PAID

August 2016 $2,101.01 $2,101.01 $1,591.14 $509.87

September 2016 $$2,101.01 $2,101.01 $1,591.14 $509.87

| RECEIVED A 2015 INCOME AFFIDAVIT AT MY DOOR WHICH I SUBMITTED IN PERSON SEE EXHIBIT # 3
AT MANAGEMENT OFFICE WITH THE FRONT DESK CLERK JOHN FALVO, | ASKED HIM TO SIGN A
RECEIPT I TYPE-UP AS PROOF WHICH HE SIGNED. MY RENT WAS NOT INCREASED BECAUSE OF MY
INCOME SO NO ADJUSTMENT. HOWEVER, LANDLORD FIRED MR. FALVO FOR SIGNING MY RECEIPT. A
NEW LEASE RENEWAL SHOULD HAVE BEEN WITH THE INCOME AFFIDAVIT BUT LANDLORD HAD NO
INTENTION OF RENEWING MY LEASE WHICH HE MUST RENEW UNDER THE AFFORDABILITY PLAN.

October

November

December

January

February

March

April

May

June

July

August

2016

2016

2016

2017

2017

2017

2017

2017

2017

2017

2017

$2,101.01

$2,101.01

$2,101.01

$2,101.01

$2,101.01

$2,101.01

$2,101.01

$2,101.01

$2,101.01

$2,101.01

$2,101.01

$2,101.01

$2,101.01

$2,101.01

$2,101.01

$2,101.01

$2,101.01

$2,101.01

$2,101.01

$2,101.01

$2,101.01

$2,000.00

$1,591.14
$1,591.14
$1,591.14
$1,591.14
$1,591.14
$1,591.14
$1,591.14
$1,591.14
$1,591.14
$1,591.14

$1,591.14

$509.87

$509.87

$509.87

$509.87

§509.87

$509.87

$509.87

$509.87

$509.87

$509.87

$408.86

CAROL COMMISSIONG 555 Main Street Apt. # 1302 Roosevelt Island NY 10044
Case 1:19-cv-08390-VSB Document 3 Filed 10/10/19 Page 64 of 110

CAROL COMMISSIONG RENT LEDGER 3/2008 — 4/2019, MOVE-IN 03/01/2000

September 2017 $2,101.01 $2,000.00 $1,591.14 $408.86

 

| OVER PAY RENT IN THE AMOUNT OF $30,366.69, THEREFORE, $30,366.69 SHOULD BE CREDITED
TOWARDS CURRENT RENT BILLED. | COME UP WITH THIS FIGURE BY ADDING ALL OVER PAYMENT
SEEN IN RED. FOR EXAMPLE: $101.96 + $6,047.64 + $1,353.70 + $1,787.03 + $3,934.68 + $2,318.26 +
$660.73 + $2,127.83 + $11,217.14+ $817.72 = $30,366.69

$167.99 MULTIPLY BY 36 MONTHS = $6,047.64

$270.74 MULTIPLY BY 5 MONTHS = $1,353.70

$255.29 MULTIPLY BY 7 MONTHS = $1,787.03

$3,934.68 = $327.89 MULTIPLY BY 12 MONTHS

$331.18 MULTIPLY BY 7 MONTHS = $2,318.26

$94.39 MULTIPLY BY 7 MONTHS RETRO CHARGE = $660.73
$425.57 MULTIPLY BY 5 MONTHS = $2,127.83

$509.87 MULTIPLY BY 22 MONTHS = $11,217.14

$408.86 MULTIPLY BY 2 MONTHS = $817.72

NEW RENT INCREASE STARTED 10/01/2017 1.25% AMOUNT = $26.26. ALTHOUGH THE 1.25%
INCREASE IS CORRECT, $26.26 IS INCORRECT BECAUSE IT WAS BASED ON ($2,101.01) WHICH SHOULD
HAVE BEEN BASED ON $1,591.14 WITH A CORRECTED AMOUNT OF $15.91 TOAL $1,607.05. | SHOULD
HAVE BEEN GIVEN A LEASE RENEWAL WITH INCOME AFFIDAVIT BUT | WAS NOT GIVEN ONE WHICH
VIOLATES THE AFFORDABILITY PLAN AND LEASE AGREEMENT.

MONTH YEAR RENT-BILLED RENT ACCORDING to INCOME OVER-PAYMENT CREDIT

 

October 2017 $2,127.27 $1,607.05 $1,607.05
November 2017 $2,127.27 $1,607.05 $1,607.05
December 2017 $2,127.27 $1,607.05 $1,607.05
January 2018 $2,127.27 $1,607.05 $1,607.05

   

CAROL COMMISSIONG 555 Main Street Apt. # 1302 Roosevelt Island NY 10044
Case 1:19-cv-08390-VSB Document 3 Filed 10/10/19 Page 65 of 110
CAROL COMMISSIONG RENT LEDGER 3/2008 — 4/2019, MOVE-IN 03/01/2000

MONTH YEAR RENT-BILLED RENT ACCORDING to INCOME _OVER-PAYMENT CREDIT

 

February 2018 $2,127.27 $1,607.05 §1,607.05
March 2018 $2,127.27 $1,607.05 $1,607.05
, April 2018 $2,127.27 $1,607.05 $1,607.05
May 2018 $2,127.27 $1,607.05 $1,607.05
June 2018 $2,127.27 $1,607.05 $1,607.05
July 2018 $2,127.27 $1,607.05 $1,607.05
August 2018 $2,127.27 $1,607.05 $1,607.05
September 2018 $2,127.27 $1,607.05 $1,607.05

NEW INCREASE STARTS 10/01/2018 1.5% AMOUNT = $31.91. ALTHOUGH THE 1.5% INCREASE IS
CORRECT, $31.91 IS INCORRECT BECAUSE IT WAS BASED ON ($2,127.27) WHICH SHOULD HAVE BEEN
BASED ON $1,607.05 WITH A CORRECTED AMOUNT OF $24.10 INCREASE TOAL $1,631.15

October 2018 $2,159.18 $1,631.15 $1,631.15
November 2018 $2,159.18 $1,631.15 $1,631.15
December 2018 $2,159.18 $1,631.15 $1,631.15
January 2019 $2,159.18 $1,631.15 $1,631.15
February 2019 $2,159.18 $1,631.15 $1,631.15
March 2019 $2,159.18 $1,631.15 $1,631.15
April 2019 $2,159.18 $1,631.15 $335.96

$1,607.05 x 12 = $19,284.60 + $1,631.15 x 6 = $9,786.90 + $335.9 = $30,366.69 AMOUNT MUST BE
CREDITED. MY CURRENT SECURITY DEPOSIT IS $2,000.96.

MANAGEMENT COMPANY CHANGE NAME FROM RY MANAGEMENT LLC TO MARK GREEBERG REAL
ESTATE LLC (MGRE) BUT IT IS STILL THE SAME STAFFS WITH ADDED ONES. LANDLORD CHANGED NAME
FROM NORTH TOWN PHASE II TO IH PRESERVATION PARTNERS LLC BUT THEY ARE THE SAME OWNERS

ga eR 20 aa I A ESRI ES SS I ES SE EE RT

CAROL COMMISSIONG 555 Main Street Apt. # 1302 Roosevelt Island NY 10044 Page 7

 
Case 1:19-cv-08390-VSB Document 3 Filed 10/10/19 Page 66 of 110

CAROL COMMISSIONG RENT LEDGER 3/2008 — 4/2019, MOVE-IN 03/01/2000
a a

SINCE DAY ONE. David B. Hirschhorn KNOWN OWNER WITH 51% SHAREHOLDER WITH OTHER

PARTNERS, ALSO IH PRESERVATION PARTNER’S MANAGER AND ISLAND HOUSE BOARD OF DIRECTORS’S
VICE PRESIDENT. Hirschhorn WORKS IN THE ON-SITE MANAGEMENT OFFICE 545 MAINSTREET NEW

YORK NY 10044. THE BUILDING IS CALLED: ISLAND HOUSE WHICH WENT FROM 100% RENTAL TO COOP
AND PARTIAL RENTAL TO BONA-FIDE MITCHEL LAMA TENENTS UNDER THE AFFORDABLITY PLAN IN late.
2015. MONTHLY BILLING STATEMENT IS DECEPTIVE AND DOESN’T SHOW CURRENT RENT AMOUNT OR
UP TO DATE BILLING. IT’S DESIGN TO” CONSEAL OVERBILLING WHICH IS ILLEGAL.

CAROL COMMISSIONG 555 Main Street Apt. # 1302 Roosevelt Island NY 10044

 
View LAW IN Cpyct en S72 ly fe Caer
of ees 2 peey Tage F barse seh AL Nea at as

of yet. Friday
REAL ESTATE CO. LLC Roce ve d Q t Mf i dao YI / F

- August 15, 2017
SS.

7

  

Re: 2016 INCOME VALIDATION PROCESS PURSUANT
10 THE ISLAND HOUSE AFFORDABILITY PLAN

Dear Tenant:

Enclosed piease find the Annual Affidavit Of Household Income For Calendar Year 2016, together with
the instructions for completing the Affidavit. Please review the instructions carefully and complete the
Affidavit in its entirety. You will have sixty days (60) to complete and return the Affidavit (together with the
supporting documentation) to the Management Office. Accordingly, please return the Affidavit (together
with the supporting documentation) no later than 5:00 PM on October 13, 2017.

eee /

We wish to assure you that the purpose for which this information is being solicited is to confirm
household members and to determine whether a rent increase is warranted based. on your income in
2016 and if so, the amount of that increase. The information is not being sought for any other purpose. ~

You may elect not to participate in the Income Validation Process and not report your income in which
case you will receive a 5% rent increase (the “Full income Adjustment’), which is the maximum income.
Adjustment provided for in the Affordability Plan; this would be in addition to the 1.25% Rent Guideline
> Board increase that you were advised of when you received your most recent lease renewal. If you elect ~~
a] y not to participate in the Income Validation Process, you are still required to complete and submit the
Household Composition information on Page 1 of the Affidavit but no income information or additional
documentation need be furnished.

Nate ao
a | LS g When completing the Affidavit, please note the following items from the Instruction page:
we we rf °

weal ANA e The Affidavit must be completed for all named tenants and for all persons occupying the
\ u
an Apartment (regardiess of age or earning status).

* The Affidavit must be signed by all named tenants and by all persons occupying the Apartment
who are 18 years of age and above. A parent or legal guardian must sign the Affidavit for any
accupant that is under the age of 18. As in prior years, the signature of all persons must be
notarized. Household members do not need to sign the certification form at the same time in front
of the same notary. Househoid members, such as students who are away at school or otherwise
traveling, may simply sign the Income Affidavit in front of a notary wherever they are and that
notary will notarize only that person's signature. You may submit as many original certification
pages as may be necessary for all household members to conveniently complete the Income
Affidavit in a timely manner.

e Unless you have elected to opt out of the Income Validation Process, you_are required to provide
a complete US Federal Income Tax return together with the Affidavit. If you do not file a tax return

or have not filed your return (note that Téetiirns tor 2016 are required to be filed by October 15,
2017), then you must provide the tax forms you received if you received a particular item of
income (i.e., W-2, 1099, etc.)

* Ail occupants of the Apartment are required to sign the IRS Form 4506-T (tax return transcript
and to return it with the Affidavit: a nt

 
Case 1:19-cv-08390-VSB Document 3 Filed 10/10/19 Page 68 of 110

s All sources of income must be reported and verified regardless of whether such income is paid in
the US or in a foreign country. Whether or ncit such income is taxable in the US does not affect
your obligation to report such income on the Affidavit.

Any tenant who does not file a complete Annual Afidavit Of Household Income, toget with all required
supporting documentation by 5:00 PM on October 13. 29 vil receive the Ful ine come Adjustment
Please note that unlike in prior years, once the Adjustment is assessed. | i cannot 6
removed, therefore please be sure to complete and submit the 2 required information by ihe ‘due date. |

you “have special circumstences that prevent you from complying with the due date. cleese contact ine
management office immediately.

“
i

7

  
 

 

2 Red

R
Mgt
o
Cr
a
)
x
oO
Q)
oS
Met
2
co
8
gh
oO
xd
“”
@
©
%
2.
pa
{Q
>
wD
3
a
D
oO
wD
)
)
)
o
QO
4
svg
i}
Q
pate
oe
ae
wD
v9
os
u
a
{Q
i)
4
ra)
2)
noe
©
i
)
rai)
i)
4
ho
4.

3012.
Very truly yours,

Mark Greenberg Real Estate Co. LLC.

545 Main Street, New York, NY 10044 = Phone 212-755-3012 * Fax 212-755-3160 = wwe FMpgre.com
Case 1:19-cv-08390-VSB Document 3 Filed 10/10/19 Page 69 of 110

  

MARK GREENBERG
REAL ESTATE CO. LLC

&

2016 INCOME VALIDATION PROCESS
PURSUANT TO ISLAND HOUSE AFFORDABILITY PLAN

Purpose: The Income Validation Process is the procedure established under the
Affordability Plan for tenants to report their income for calendar year 2016 in order for
Management to compute whether an Income Adjustment to the increase rate (1.25%) approved
by the NYC Rent Guidelines Board (the "RGB Base Rate”) is applicable to a particular tenant for —P
_ihs lease _vear beginning October 1, 2017. The Affordability Plan sets forth a schedule of ~*~
~~ Tncomeé Adjustitients based upon whether, and by how much, the gross annual income from all | aos
sources for all household members exceeds the Area Median Income (“AMI’). All Bona Fide ¥ 4
Mitchell Lama Tenants have previously been advised of their new rent effective October 41,2017 ___ rel
“~whieh-was computed based upon the RGB Base Rate for one year leases beginning October 1. NOW
2017. Following completion of the Income Validation Process, tenants willbe advised of the ; _
amount of the Income Adjustment, if any, that will be added to the RGB Base Rate to determine beens

their total new rent. Any increase in the rent attributable to the Income Adjustment is retroactive g ay K& od
to October 1, 2017. “ey

oh aay
Option To Elect Out: A tenant may elect not to participate in the Income Validation Process N DA}
by checking the box on the attached Annual Affidavit Of Household Income For Calendar Year .
2016 which says: { ) TENANT ELECTS TO OPT OUT OF THE INCOME VALIDATION Y2 N%
PROCESS AND ACCEPT THE FULL INCOME ADJUSTMENT AS DESCRIBED IN THE
INSTRUCTIONS. A tenant who elects not to participate in the Income Validation Process is
required to complete the Household Composition information on Page 1 of the Affidavit,
however, no income information need be provided. A tenant who elects not to participate will
receive an Income Adjustment of 5% (the "Full Income Adjustment’).

Annual Affidavit Of Household Income: The Income Validation Process requires that the

attached Annual Affidavit Of Household Income For Calendar Year 2016 be completed by the
tenant Following initial review of a ienani’s submission. Management may request additional _

information of Clarifications and thé tenant is required to respond to all such additional requests ~
“within 15 days-of the request. Failure to comply with all of the requirements of the Income ~~

Validation Process, including additional requests, will result in the Affidavit being considered as

not having been timely filed resulting in the Full Income Adjustment being added to the RGB

Base Rate. Please note the following when completing the Affidavit:

 

 

1. The income information listed on the Affidavit must be completed for all named tenants
and for all persons occupying the Apartment (regardless of age or earning status).

2. All spaces on the Affidavit must be completed (i.e., no space is to be left blank, enter 0
if no income for a particular line item was received).

3. The Affidavit must be signed by all named tenants and by all persons occupying the
Apartment who are 18 years of age and above. A parent or legal guardian must sign
the Affidavit for any occupant that is under the age of 18.
Case 1:19-cv-08390-VSB Document 3 Filed 10/10/19 Page 70 of 110

4. All signatures must be notarized. Use additional notary blocks as needed. Household
members do not need to sign the certification form at the same time in front of the same
notary. Household members, such.as students who are away at school, or otherwise
traveling, may simply sign the Income Affidavit in front of a notary wherever they are
and that notary will notarize only that person’s signature. You may submit as many
original certification pages as may be necessary for all household members io
conveniently complete the Income Affidavit in a timely manner.

income Reporting Period: The income reporting period is the calendar year January 1.2016
to December 31, 2016.

Explanation Of Income To Be Reported: The Annual Affidavit OF Household Income is
intended to capture all income received from all sources by the tenant and by any person
occupying the Apartment for any period of time during the reporting period.

Tax Returns: Unless you have elected to ‘opt out of the Income Validation Process and-accept ~-

the Full Income Adjustment, you are required to provide a complete US Federal Income Tax
return. If you do not file a tax return or have not filed your return (note that returns for 2016 are
required to be filed by October 15, 2017), then you must provide a copy of any tax form you may
nave received (.e., W-2, 1099, K-1, etc.) listed on the Affidavit if you received any payments
covered by any such tax reporting forms.

Filing Due Date: The Annual Affidavit Of Household Income For Calendar Year 2016,
together with all required documentation, must be received by Management no later than 5:06
PM on October 13, 2017. Any tenant who fsils to file a complete Annual Affidavit Of Household
income, together with all required supporting documentation by October 13, 2017, shail receive
the Full Income Adjustment. TIME IS OF THE ESSENCE to file the Annual Affidavit Of
Household income and required documentation by October 13, 2017. Tenants should note that
unlike under Mitchell Lama, if a tenant fails to timely file a properly completed Annual Affidavit
Of Househoid Income and supporting documentation, there will be no opportunity to remove the
Full Income Adjustment and the Full income Adjustment will be a permanent component of the
new rent. Accordingly, a tenant who fails to timely and properly file, will be required to pay the
new rent, inclusive of the Full Income Adjustmeni, for the entire lease year as of October 4,
2017.

Verification Forms: Information contained on the Annual Affidavit Of Household Income may
-be verified with taxing authorities, employers, credit. bureaus and such other sources as Owner
shail determine to be appropriate. Accordingly, tenant and all occupants of the Apartment are
required to sign Tax Transcript Form 4506-T. A Tax Transcript is @ summary of your tax return
for a particular year that is provided by the IRS without charge. One of the purposes that the
IRS offers this document is to verify reported income. You are required to complete, sign and
retum Form 4506-T with your Income Affidavit.

Note: When completing Form 4506-T be sure to check box a on line 6 and insert 12/34/46
on line 9 fonly tax year 2016 is being requested).

Note to Tenants who do not report US Income or file US Tax Returns: All sources of
income must be reported and verified regardless of whether such income is paid in the US or in
a foreign country. Whether or not such income is taxable in the US does not affect your
obligation to report all such income on the Affidavit of Househoid Income. If you earn or are paid
income in the US or in any other country, the failure to report such incorne and to provide
verification of same will be deemed a failure to file and will result in the Full Income Adjustment
Case 1:19-cv-08390-VSB Document 3 Filed 10/10/19 Page 71 of 110

island House Tenants Corp <sichelle@mgre.com>
To

Carol Commissiong

Jul 10 at 5:37 PM

To: 555-1302, island House Tenants Corn.

New Maintenance Request #675 has been submitted for your Unit. The details are below.

Request Description: bathroom ceiling and wall damage from construction in apartment above 1302.1 made a report to
the door station by intercom on Sunday June 25, 2017 and spoke to someone (porter) not doorman. A week went by and
no one came to inspect the problem. On Saturday July 2, 2017 on my way out! told the doorman Danny about the
needed repairs and told him that there may be a flood upstairs. On my way back home in the afternoon, ! spoke to Danny
again and the handyman Carlos was there in the lobby who said there's no fload upstairs. { told him to come to my
apartment and take a look which he did. We set a time for him to return on Sunday 7/2/17 at 3:30 pm which he did after
inspecting the apartment above mine. He said the problem was caused by a new shower installation and he took pictures
of the damage in my apartment caused by the water to my ceiling and the wall and said he'll make a report to the
Super/Mark, Time went by but no one came to make any repairs. On Wednesday July 5, 2017 while checking my mail! saw
the handyman Joshua and asked him when the repairs will be done to my apartment and he said he wasn’t aware of the
problem and will check it out While talking to Joshua in the lobby the Super/Mark stood in the doorway of his office in
the tobby down the hall and started shouting and screaming at Joshua when he saw us talking and ordered him to do
something, it was dreadful and very unprofessional acting as if he was in the ghetto. The tone he used to speak to another
siaff member in the presence of others was not nice. | was on my way out and left the building. | rehumed later that
evening around 10:30 pm and saw the new handyman (Hispanic sitting at the door station. So, | asked him if the shower
problem in the apartment above mine was fixed and he said yes. | heard the diilling in the bathroom that morning. So, |
waited for repair te be made to my apartment but no one came as of yet. On Saturday July 8, 2017 upon retuming home
in the afternoon | saw the deorman Mokesh and the handyman Carlos in the lobby. 1 asked Carlos when the repair will be
made to my apartment and he said he don't know because he is waiting on the Super/Mark to give him a work ticket and
said, “I can’t make any repairs without a work ticket” It sounds like the handymen have been instructed by the Super/Mark
nol to make any repairs to my apartment. Now, my question is, did the landlord or anyone from management instnict the
super not to make any repair to my apartment and why?

Submitted by: Carol Commissiong - Ih Preservation Partners Lic / (s) Commissiong on 7/10/17 537 PM
Note: This is an automatic notification from BuildingLink. Do not reply to this E-mail,

You can change whether you continue to receive this type of BulldingLink automatic notification in the notification
preferences section of your profile.
The City of New York
Department of Housing Preservation and Development
Division of Code Enforcement

Open Violation Summary Report
For The Following Selected Criteria: From Date - All Through Date - Al, Viol Hazard Code - All, Violation Order No. - All, Apt No. - 1302, Violation Category. - All

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Buliding Location: Bullding Profile;
whddress 555 MAIN STREET Range: 555-573  AUnits: 194 Ownership/Prog: PVT Last Insp Dt: 07/15/2017
= Boro: MANHATTAN Zip: 10044 CD: & B Units: Bidg Class; HEREAFTER ERECTED CLASS A HERP Repair Ind:
N Block: 01373 Lot: 7505 Census Tract: 23804 No. of Stories: 19 Last ERP: 60/00/0000
Pa [| MOR #: 143834
=
O
a
(Owsier Type Last Valid
Sa Reg. Date {Organization _- Last Name First Name BoroHouse No. Steet Name Apt. City State
Offer 04/11/2017 |ISLAND HOUSE TENANTS CORP-CANNON GRAHAM 545 MAIN STREET NEW YORK NY
MANAGING AGENT 04/11/2017 DAMICO ROBERT 69-17 150 STREET REARFLUSHING NY
Officer , 04/11/2017 ISLAND HOUSE TENANTS CORPIGOLSTICK JAMES 1984 MARGUS AVENUE (C131/LAKE SUCCESNY
CORP 04/11/2017 ISLAND HOUSE TENANTS CORPINEUFVILLE RICHELLE
oF
Sc Hazard Violation
§ Apt Date Reported Class Order No Seq No ltem No Violation Status Status Dt Certification Status NOV Issue Dt Cert Due Date CertRevd Reinspect Dt
1302 07/15/2017 B §08 11879917 NOV SENT 07/17/2017 OVERDUE 07/17/2017 09/04/2017 00/00/0000 20/00/0000
5 Viol Desc § 27-2005 ADM CODE REPAIR THE BROKEN OR DEFECTIVE PLASTERED SURFACES AND PAINT INA UNIFORM COLOR
Q CEILING IN THE 1st BATHROOM FROM EAST LOCATED AT APT 1302, 13th STORY, ist APARTMENT FROM WEST AT
NORTH
a
8 1302 07/15/2017 B 508 11879920 NOV SENT 07/17/2017 OVERDUE 07/17/2017 09/04/2017 00/00/0000 00/00/0000
} Viol Desc § 27-2005 ADM CODE REPAIR THE BROKEN OR DEFECTIVE PLASTERED SURFACES AND PAINT INA UNIFORM COLOR
2 WEST WALL IN THE ist BATHROOM FROM EAST LOCATED AT APT 1302, 13th STORY, 1st APARTMENT FROM WEST AT
oO NORTH
oO + : ’
= he roar

Ot eta to eT Ee ek a Bate ae ee eg hn 8 ci
Bidg;9 A#6 Bed C#Q [#0 Other=0

Total Open Violations for the Bldg for the selected criteria: 2. Az0 Be2 C=0 1=0 Other=0
For,The Following Selected Criteria; From Date » All Through Date - All, Viol Hazard Code - All, Violation Order No. - All, Apt No. - 1302, Violation Category, - All
Y : .

© mo,

  

9/13/2017 : ce : Page 1 of 4
19-cv-08390-VSB Document 3 Filed 10/10/19 Page 73 of 110

Case 1

{AIO Surday

 

 

a PEE Ld
ONG
een AG ee a
va a JO ARB Ce j UL

 

SHOR MAN JO 415 dure retadayaaacy
pus WoHmAlasary Rurenopy fo pusunandagy, age pO (uae pier puey Cat aapun tare

jeap (pnp Aa sopcteess UE CT |

   

PE PMUAAE SAH, S}QO NS AY E

    

     

 

Eda} EY SS SUES fo Aetna MED UL gel 1 Spute
SAH HE EYEE Fe POAT EPL STUAA A FO ACHE OU) We apRu aw dagayE SSE *
year oy poy sds opapleins pun OME SL OLUEK OE FL SORTA Aqakiy POR Geen
TRUE pF FEULT LO SH IEW Sarda posouun oq7 punduies Furey poudiesapur ay

 

 

JUALIIUPU| APA.) Jo HOLE AIG] S00] LOG PHOLOqyTIG jue atudasEgtTE 40 OSG
LAO TEA (&¥ SOLIS GAS Oa ON ISO AO OREM Ved ad
MUO A AVN 40) ALLY
10/10/2017 HPD Building info

   

 

 

 

 

 

   

 

 

 

        

 

 

 

 

 

 

 

 

—— Case 1:19-cv-08390-VSB Document 3 Filed 10/10/19 Page 74 of 110
10/10/2017
100317
Services}
The selected address: 555 MAIN STREET, Manhattan 10044
RIPD# Range Block Lot CD CensusTract Stories A Units BUnns Ownership Registration? Class
955319 Active §55-573_ 01373 7505 8 23801 19 19] - PVT 143834 E
Building Registration Summary Report
Find Apartment# 1302 Clear
The below listed violation(s) were filed with HPD for the above referenced
apartment.
HSE oe Ng S g s fe
Head 09/13/2017 MAIN
Officer 99/01/2018 CARDOSO AMRAH S45) crore NEW YORK NY 10044
. 09/13/2017 30- NORTHERN 4TH LONGISLAND
Officer 09/01/2018 GREENBAUM STEVEN 35) givin FL CITY NY 11101
ISLAND
_., 09/13/2017 HOUSE MAIN
Corporation 09/01/2018 TENANTS 545 STREET ROOSEVELT NY 10044
CORP,
Managing 09/13/2017 <=}, 30- NORTHERN 4TH LONGISLAND
Agent 09/01/2018 NEUFVILLE RICHELLE 39 0 pry FL CITY NY 11101
All Open Open Violations - ALL DATES

Violations

There are 13 Violations. Arranged by category: Aciass:7 Bclass:G Cclass:0 I
class: 0

   
  
 

For Definitions of the columns indicated below, select glossary under the Services
eption (located at the upper right).

To sort the columns, click on their underlined headers below in the blue area.

 

    

 

1302 2017/10/03 A 596 * 12604264 § 27-2026 adm code replace the broken or defective NOV SENT 2018/61/23
13 2017/10/06 5866473 porcelin interior of the washbasin in the bathroom 2017/10/06
Original located at apt 1302, 13th story, Ist apartment fram
east at south

1302 2017/10/63 B 556 12004266 § 27-2005 hmc:trace and repair the source and abate NOV SENT 2017/11/24
13 2017/10/06 5866474 the nuisance consisting of mold ... on the ceiling inthe 2017/10/06
Original bathroom located at apt 1302, 13th story, ist
apartment from east at south

1302 2017/10/03 B 508 12004272 § 27-2005 adm code repair the broken or defective NOV SENT 2017/11/24
13 2017/10/06 5866474 plastered surfaces and paint in a uniform color the 2017/10/06
Original ceiling and east wall in the bathroom located at apt
1362, 13th story, ist apartment from east at south

1302 2017/10/03 A 508 12004274 § 27-2005 adm code repair the broken or defective NOV SENT 2018/01/23
13 2617/10/06 5866473 plastered surfaces and paint in a uniform color the 2017/10/06
Original ceiling in the ist room from east at south located at
apt 1302, 13th story, ist apartment from east at south

1302 2017/07/15 B 508 11879917 § 27-2005 adm code repair the broken or defective NOV SENT 2017/09/04
13 2017/07/17 5802433 plastered surfaces and paint in a uniform color ceiling 2017/07/17
Original in the ist bathroom from east located at apt 1302,
13th story, 1st apartment from west at north

1302 2617/07/15 B 508 11879920 § 27-2005 adm code repair the broken or defective NOV SENT 2027/09/04
13 2017/07/17 5862433 plastered surfaces and paint in a uniform calor west 2027/07/17

 

 

 

 

 

 

 

 

 

 

 

https://npdoniine.hpdnyc.org/HPDoniine/select_application.aspx

1/2
ale

> ‘oAupdyeuyuopduyrsday
Case 1:19-cv-08390-VSB Document 3 Filed TOPLOPES Baga re BRB eds sunuopdyyrseny

    
   
 

 

JOSABN seRAlES

 

 

YHOU Je ISOM Wo JUSLUEde AST ‘AID]S YICT
*ZOET 3de Je pazeoo] Jsee wo. Woe IST BUA Ul Wem = jeuibuo

ojuy Suipung Gal i”
  
  
 

Case 1:19-cv-08390-VSB Document 3 Filed 10/10/19 Page 76 ‘of 110
IVIL CORR OF THE CITY OF NEW YORK Index No. L&T: ;
County of ; Page of

Date I Lia. fig Hon. eee

 
 

 

 

     
 
    
 

| STIPULATION OF SETTLEMENT

The parties understand that each party has the.

right to a trial, the right to see a Judge at any time
Jaren AE the right ‘not to enter into a stipulation of
setilement. However, after review of all the issues,
the parties agree that they do net want to go to trial
and instead agree to the following Stipulation in
settlement of the issues in this matter.

   

 

 

 

 

 

 

 

Party (please print) Added/Amended Appearance Ne Appearance Ne Answer
: or Deleted

Petitioner

Respondent 7

Respondent 2

Respondent 3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ae toscana ee

  

 

 

CIV-LT-30 page H{Revised 4/07)
Case 1:19-cv-08390-VSB Document 3 Filed 10/10/19 Page 77 of 110

 

    

SES

 

 
   

    

Pee Ee
RUC ee

        
 

 

 

Sens

  

 

      

age

   

   

8

 

 

        

ae

ane

 

 

 

ma &

    

S oe pets

   

 

   

Wie eters ee

 

 

  

2 BT
ee ase

    

   

fl

    

 

  

 

    

 

   

a fees
ewes ¢ AARNE
é 4 2 APP PR
7 ot 2 8 fp TARE ee

             

  

       

       

 
Case 1:19-cv-08390-VSB Document 3 Filed 10/10/19 Page 78 of 110

 

 

 

 

 

 

   

    
Case 1:19-cv-08390-VSB . Document 3 Filed 10/10/19 Page 79 of 110

 

 

 

 

 

 

 

 

 

  
 

 
  

 

Ale

                

                 

ee

  
 

Bods

ony

nh

 

 

    
      

i

a

: ,
g

   

4

   
   

     

 

 
 

   
 

i
j
é
1
4
i
t
at
i
;
i
!
i
i
}
i
1
{

  

‘ +

: ua §

:

t * of

j aan het

§ ro iad

i te by oh

} ad

: ay

i Pa

i

+

;

a

i

ee Et

 

At bawdy

   

hy

       

    

ST Ae Ne ek tm Se ie we a

ae

a Od
. Xo Red

tye : -

ates

fed

63

  

f

RTS

   
  

 

¢

 
Case 1:19-cv-08390-VSB Document 3 Filed 10/10/19 Page 81 of 110

 
Case 1: 19-t ev. 08390-VSB Document? -Filed 10/10/19 Page 82 of 110

 
   

Ce CN acing PAS LIA on
‘County of New York ’ YOUR FAILURE TO.APPEAB.IN |
“ Housing Part” : COURT MAY RESULTINYOUR —_Index #*: LT-001624-17/NY
oo u IMMEDIATE ARRESTAND Seq#i3
IMPRISONMENT FOR CONTEMPT  # Resp OSC Applications: 0
OF COURT —

Order to Show Cause to Punish for Contempt (Punishabie by Fine and/or Imprisonment)

Carol Commissiong.. 3°. S Property Address: > ,
. Petitioner(s) 5 555 Main St : .
~against- fo8 , Apt 1302 : as
1H Preservation Partners) LLE-? 5 New York, NY 10044-0260 / ‘
Responderit( :

| AN
, and upon all the papers and proceedings herein: ay

 

et a,

8

a
er]
OQ
nm
.
a
~
os
ma
oD
“
xb
Qa
8
hy
Y
oe
oo
oO
mt
a
EY
2.
-Q
: E.
2,
Q
a
va
oo
o
a
et
na
_&
a)
as
et
7 Oo
Oo
pe
oO
oO
QO
wo
7 3
oS
vet
—
a)
bo
2
ol

the Order. of dated

    

Let tthe Respondent(s or His/Her/F their Attorney(s) Show Cauise at a Motion Term of the:
_ Civil Court of the City of New York
Housing Part: Part B - HP/HPD
Room: 1166
Located ‘at: 111 Centre Street, New York, NY 10013
On: Decemher:21;.2017

   

 

 

At: 9:30AM :
or as soon thereafter as counsel 7 may be heard, why an Order should not be made, pursuant to Section 5104 of the CPLR, Article 19 of the
Judiciary Law.and
PUNISHING By ee -t, ~~ for separate and distinct Civil Contempt(s) of

 

court by fine(s) and i imprisonment. ‘pursuant to Seciions 7 (73 and 774 of the Judiciary Law, for failure(s) to comply with the provisions and
mandates cf the Order(s)/Stipulation(s) dated - . which failure(s) was/were calculated to and/or actually did defeat,

impair, impede and prejudice the rights of the Petitioner, all of the above separate and distinct contempt(s) being those defined in the Order. _
and/or -

PUNISHING b < for separate and distinct Criminal Contempit(s).
of court by imprisonment for. radefinite period not-to“éxceed 30 days.and a “fine of up to one-thiousand dollars ($1,000) pursuant to. Section

_ F5i of i the: dudiciary Law; for cach, Separate: cOntempt for r willful failure(s) with n the provisions and mandates. of the Order(s)/Stipulation(s)
dated : ce

co a :

‘ and
- GRANTING such other and fuer relief as may be just.

 

SERVICE of a copy of this Order fogether with the papers upon which it was granted, on the OY ee pce
For Civil Contempt(s): by regular mail on the opposing party. If that party is represented by an attorney, on nthe attorney.
For-Criminal Contempt(s):-(in. accordance. with Sections 308. 09-310. 3 Sit “and’3 12 of the. CPLR, or.in-accordance with the. appropriate
sections.of the Civil, Court Act or the 2 Judiciary Law).by , Shall be goad and sufficient, Proof of such

service may be filed with the Clerk of this Court before the return ¢ date of this Order to Show Cause, or on the ¢ day of of the. hearing: with the ~~
- Clerk in the Patt indicated above. *

 

 

  

 

 

Date:

 

 

. Peter M. Wendt, Housing Court Judge
Denied: . ee
' Generated: December 12, 2017
  
  
  

“3 Affidavit

Case 1:19-¢v-08390-VSB Document 3° Filed 10/10/19 Page 83 of 110

ofthe City of New York 9 oe : - “Index Number: LT-001624-17/NY
! ses Pre-OSC Seq: 3

ae

support of an Order to Show Cause to-Punish for Contempt (Punishable by Fine and/or imprisonment)

u

 

Carol Comitiissiong , Property Address:
Petitioner(s) . 5353 Main St
-againsi? Apt 1302
1H Preservation Parmers LLC - New York, NY 10044-0260
Respondent(s) :

State of New Yorlke- County of New York ss:

“7,

. C arol Commissiong, being duly ‘sworn, deposes and says:

 

   

 

 

 

 

 

   

 

 

 

   

 

 

 

 

 

Lam the Movant andthe = Se in this action.
2, On (an Order was rendered) (a Stipulation was "So Ordered") by the Hon.
A copy Is = atached (ogether with
3. This Order/Stipulation was not complied with in that. =
one ~ . * . . . >
the effect of which was calculated to, and/or actually did‘defeat, impair, impede and prejudice the Movant, and/or was willful.

4. Lrequest that there be a Hearing on the i issue eof noncompliance with the above mentioned Order/Stipulation and that the Court i issue an
Order that ~ Sa 5G US. £be held in Contempt of Court for failure to follow the Order of the Court.
INITIAL ONE .

5.0 I have not requested a previous Order to Show Cause for this relief
> Thave requested a prev ious Order to Show Cause for this relief but I am making this further application because
Sworn to before me this ©" day of , 20

 

 

  
  

 

(Signature of Movant)

~ (Signature of Court Employee and Til or Notary Public)

 
Cased: 19-cv-08390-VSB Document 3 Filed 10/10/19 Page 84 of 110.
“burt of ity of New York wee é Index Number:  LT-0O162417INY
¥ of New York. - : SC Sea

   

Affidavit iz sepport of an Grder te Show Cause te Rests for Compliance and Assessment of Civil Penalties

Caro] Commissions Property Address:
Petitioner 33 555 Main St em
~against- Apt 1302 we
UH Preservation Parmers LLC New York, NY 10644-0266
Respondent(s)
one - AND ol , . tees
oes _. The Deparment of Honsing Preservation a
Oo ee ~ and Development : a - Se

State of New York - County of New York ss:

Carol Commissiong, being duly sworn, deposes and says:

a
oy 7 . x,
Pe 3 Se

 

 

 

 

3. Party: . lam the ee . in the above proceeding.
(Petitioner / a frelative/ftiend/ate} of the P etitioner}
2. History:, An Order of the Court directing the correction of violations was made, or a stipulation between the parties was entered
into, on aisiS . _ :
3. Facts: The following violations/conditions have not been ore agte®
D Me! f vi Ll C4 ling 4 ‘Bodenom € F lpow Voereadct. 7

 

   

 

 

 

 

 

 

 

2)_€Gi.1 ine: /wall isicom ele, 9 Oe 8)
3) Bath Din Sin K ale eMic O__ _ 9
N .
Tenant's Var Ish
SE
& wee fe Vu a) have bore 2: a) have net requested a prior Order io Show Cause for a Compliance Heating on this.case. 05 5-7 - .
Prior cee sa ave requested a prior Order to Show Cause for a Compliance Hearing 7 mR this case but Tani ‘ridldie d this * ae

_ Order Retin application because:

 

 

 

5. Requests: it Pespecifully request that:
Lo ~ this case be restored ic the calendar for a Compliance Hearne and assessment of civil penalties (ine) 3 against
my landlord since violations have not been corrected pursuant to the Court’s Order.
~ becanseil am appearing pro-se, without an attorney or process server, permission be granted to serve these
papers myself, by Certified Mail, Return Receipt Requested. ; .
~ that the attached Order be signed. : -

et ee *
antares

    
 

Sworn to before me-this..

 
 

~Signanme F Petitioner

 

 

Sigtatue of Court Exployee oa Te ‘or Notary Public
Civir Com tthe CRASENLPoRY-08390-VSB Document 3 BOM gg ian
County of New York

Housing Part - Index #: LT-001624-17/NY
Seq # 1

# Resp OSC Applications: 0

 

Order to Show Cause to Restore for Compliance and Assessment of Civil Penalties

Carol Conunissiong Property Address:
. Petitioner(s) 355 Main St
~against- Apt 1302
1H Preservation Partners LLC , New York, NY 10044-0260
Respondent(s)
AND
The Department of Housing Preservation
and Development (DHPD)

Upon the annexed affidavit of Carol Commissiong (Petr), sworn to on November 27, 2017,
the Order of dated , and upon all the papers and proceedings herein:

Let the Respondent(s) or His/Her/Their Attorney(s) Show Cause at a Motion Term of the:
Civil Court of the City of New York
Housing Part: Part B - HP/HPD
Room: 1166
Located at: 111 Centre Street, New York, NY 10013
_ On: December 5, 2017
At: 9:30 AM
ot as soon thereafter as counsel may be heard, why an Order should not be made:

restoring the case to the calendar for a compliance hearing and assessment of civil penalties and/or granting such other and further
relief as may be just.

Service of a copy of this Order to Show Cause and Annexed Affidavit upon the opposing Party's Attorney (or if he/she has none, on the
Party) personally or by Certified Mail, Return Receipt Requested, and also upon the Department of Housing Preservation and Development

by Certified Mail, Return Receipt Requested, on or before ff a7! é 7 _ shall be deemed good and sufficient. Proof of such service
may be filed with the Clerk in the Part indicated above onAhe return date of the Order to Show Cause.

Ifthe Landlord is registered with the Department of Housing Preservation and Development, personal service or mailing may be made to
the Landlord at the address indicated in such registration.

Mailing to the Department of Housing Preservation and Development shall be made to the:
Housing Litigation Bureau, 3rd Floor, 100 Gold Street, New York, NY 10036.

Attorney (or Party):

1H Preservation Partners LLC
545 Main St

New York, NY 10044-0009

Date: i f v a 7 ai 9

Denied: :
Generated: November 27, 2017

  

 

 

 

 

 

 

 

 

Sagoo IL
es (gin Sieeen
Sia ee NY OOF EY

70u? fbb oan0 a432 Guby

 

 

> Ee

 
7/29/2019

il ~ Ci issi , Carol D. v. Mark G b Real Estate Co. LLC., et al.
Case 1:19-cv-08 808. Veo Bokument 3. Filed 10/10/19 Page 86 of 110

 

tS Mm a] Carol Commissiong <carolcommissiong@gmail.com>

 

Commissiong, Carol D. v. Mark Greenberg Real Estate Co. LLC., et al.

 

Carol Commissiong <carolcommissiong@gmail.com> Mon, Aug 27, 2018 at 9:17 AM
To: "Yeh, Tangchi” <Tangchi.Yeh@hud.gov>

Ms. Yeh,

i wish | had more time but here is my answer: | will agree to this agreement with the following adjusiment as there are
some errors. ao,

First I'll like to point out that my current rent shouldn't be any more than $1,650.00 with fair increase according to my
income. However, the over billing started in 2009 when my rent was $1,499.09 and was increased fo a whopping
$1,712.35 that's $212.00 more. | contacted management then who responded and said the building was going through a
major capital improvement (MCI) and that the increase will come back down but as you can see it continued with the new
lease which | was coerced, intimidated and threatened to sign or loose my apartment. | renewed my lease on 2/24/12 and
it was signed by owner agent on 2/28/12 with 0 zero increase for the period 3/1/12 to 2/28/13. A copy of the lease
renewal agreement for this period and new lease was provided with my complaint for your reference.

 

 

Furthermore, the agreement must be accompanied with lease renewal for the periods: 10/1/16 - 9/30/17, 10/1/17 -
9/30/18, 10/1/18 9/30/19. By law the landiord must provide all Bona Fide Michell Lama Tenants under the Affordability
Plan with 60 -90 days lease renewal agreement/notice for each year which management and landlord have violated and
continues fo do. Therefore | am discriminated against with prejudice. | never got the new lease until August 2014 which
expired 9/30/14 with a new increase. Since the building MCI increase in 2009 | have been struggling to pay my rent
because it wasn't according to my income. At times, | even use student loans to make up the difference which | am now
paying back with interest.

The price adjustment will start with the new lease period 10/1/12 which violates my lease renewal with an unfair increase
of 8%.

A. Relief for the Complainant

As of the effective date of this Agreement:

4. Respondents agree to waive Complainant Carol Commissiong the rent and late fees in the amount of
$to be calculated for the period from October 1, 2012 to September 30, 2018.

2. Respondents agree to bill Complainant the monthly rent in the amount of $1,712.35 (0% rent increase),
not $1,887.69, from October 2013 to September 2014. Respondents agree to waive the rent
overcharge: $72.6 times 12 months = $871.2, and late fees $100 = $971.2.

3. Respondents agree to bil! Complainant the monthly rent in the amount of $1,712.35 (1,712.35 plus 1%
rent increase), not $1,906.57 ($1,887.69 plus 1% rent increase), from October 2014 to April 2015.
Respondents agree to waive the rent overcharge: $73.33 times 7 months = $513.31, and late fees $20 =
$523.31.

4. Respondents agree to bill Complainant the monthly rent in the amount of $1 833.24 ($1,815.09 plus
1% rent increase), not $2,000.96 ($1,906.57 plus 0% rent increase of $113.27), from May 2015 to
September 2015. Respondents agree to waive the rent overcharge: $167.72 times 5 months = $838.60,
plus late fees $150 and retro charge $660.69 = $1,649.29. Management never ever provided me with an
income affidavit neither did the prove doing so. They tried to do the same crime recently but it came up
in court then I received it at my door a few days later but the 60 days was violated. there have been
mail fraud which also includes the mail delivery man taking bribes, proof was sent with my complaint

 

 

 

5. Respondents agree to bill Complainant the monthly rent in the amount of $1,833.24 (1,833.24 plus 0%
rent increase), not $2,000.96 from October 2015 to April 2016 and not $2,101.01 ($2,000.96 plus 5%
rent increase of $100.05) from May 2016 to September 2016. Respondents agree to waive the rent

https://mail.google.com/mail/u/0?ik=ad8d288003&view=pt&search=all&apermmsgid=msg-a%3Ar-67203 141827355642 1 3asimpl=msg-a%3Ar-6720314... 1/2
7/29/2018

Gmail ~ emissions, Carl D, Ww Mark Grepppera Real Pepsi Fa: BEE gt #10
. -CV- - men lle
Case 1:19-Cy Ob oO Mer. Bocument 3 $1,174.04, plus $267.77 times 5 months = $1,338.85 and retro
charge $700.34 = $3,213.23.

5. Respondents agree to bill Complainant the monthly rent in the amount of $1,833.24 ($1,833.24 plus
0% rent increase), not $2,101.01 ($2,101.01 plus 0% rent increase) from October 2016 to September
2017. Respondents agree to waive the rent overcharge: $267.77 times 12 months = $3,213.24 and late
fees $300 = $3,513.24,

7. Respondents agree to bill Complainant the monthly rent in the amount of $1,855.95 ($1,833.24 plus
1.25% rent increase of $22.91), not $2,127.27 ($2,101.01 plus 1.25% rent increase of $26.26) from
October 2017 to September 2018. Respondents agree to waive the rent overcharge: $271.32 times 12
months to September 1, 2018 = $3,255.84 and late fees 3600 = $3,855.84,

8. For the period from October 1, 2018 to September 30, 2019, Respondents agree to calculate
Complainant’s monthly rent based on the previous calendar year monthly amount of $1,855.95.

| need time to workout the calculations but | must go to work now and will send another email tonight when | get home.
This is to let you know where | stand.

Carol Commissiong

[Quoted text hidden]

hitps://mail.googie.com/mail/u/0?7ik=ad8d288903&view=pi&search=all&permmsgid=msg-a%3Ar-672034 418273556421 Jésimpl=msg-a%3Ar6720314 ...

f2
/2312019 Gmail - Commissiong, Caro! D. v. Mark Greenberg Re §5 Co. LG et @.
19-cy- VSB Filed LO1O/O Page 88 OF 110
Case 1:19sfMe tee. S107 times montis — $1,174.04, plus $267.77 dines 5 months = $1,338.85 and retro

charge $700.34 = $3,213.23. .

6. Respondents agree to bill Complainant the monthly rent in the amount of $1,833.24 ($1,833.24 plus -
0% rent increase), not $2,101.01 ($2,101.01 plus 0% rent increase) from October 2016 to September
2017. Respondents agree to waive the rent overcharge: $267.77 times 12 months = $3,213.24 and late
fees $300 = $3,513.24.

7. Respondents agree to bill Complainant the monthly rent in the amount of $1,855.95 ($1,833.24 plus
1.25% rent increase of $22.91), not $2,127.27 ($2,101.01 plus 1.25% rent increase of $26.26) from
October 2017 to September 2018. Respondents agree to waive the rent overcharge: $271.32 times 12
months to September 1, 2018 = $3,255.84 and late fees $600 = $3,855.84.

8. For the period from October 1, 2018 to September 30, 2019, Respondents agree to calculate
Complainant’s monthly rent based on the previous calendar year monthly amount of $1,855.95.

I need time to workout the calculations but | must go to work now and will send another email tonight when I get home.
This is fo let you know where !| stand. :

Carol Commissiong

[Quoted text hidden}

hitps://mail. google.com/mailfuf07ik=ad8d2889038view=pi&search=a l&permmsgid=msg-a%3Ar-672031418273556424 3&sirapl=msg-e%3Ar6720314....

2/2
Conciliation Agreement ”
UNITED STATES OF AMERICA Carol D, Commissions v, Mack Greenberet Rent Eat) Ne Col LC.etal,
Title VEL No,: 02-1 8-938768 ; NE
DEPARTMENT OF HOUSING AND URBAN DEVELOPM ENT >

L PARTIES AND SUBJECT PROPERTY
OFFICE OF FAIR HOUSING AND EQUAL OPPORTUNITY
This Conciliation Agreement (Agreement) is entered into by the United States
/ Department of Housing and Urban Development (Department); Carol D.
co Commissiong (Comptainant); David B, Hirschhorn, Island House Tenants Corp,

 

RENT
er a, 1H Preservation Partners LLC. Mark Greenberg Real Estate Co, LLC, Richelle
& Neufville — Property Manager, A licin Pais -~ Assistant Property Manager, Steven
* Pp Greenbaum —~ Director Property Manager, Taj Jackson —~ Controller, Kim Clark ~

5 ger 1

u Accountant and Mark Zeltser—~ Superintendent (collectively referred to as the

%
Sy neyo” Respondents).

CONCILIATION AGREEMENT The Complainant;

4 Coral D, Commissiong

BETWEEN 335 Main Street, Apt, 1302
THE U.S, DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT New York, NY 10044
AND

The Respondents:

CAROL D, COMMISSIONG e David B. Hirschhorn

President of Island House Tenants Corp, and Manager of 1H Preservation

AND Partners LLC,
5 j a6
DAVID B, HURSCHHORN; Now York, NY 1004
ISLAND HOUSE TENANTS CORP;;
IH PRESERVATION PARTNERS LLC.; ' ot
MARK GREENBERG REAL ESTATE CO, LLC, eS Me eeechs Comp,
RICHELLE NEUFVILLE — PROPERTY MANAGER; New York NY 10044
ALICIA PAIS ~~ ASSISTANT PROPERTY MANAGER, _
STEVEN GREEN A ACKSON ee PROF IR. Y MANAGER; ¢ JH Preservation Partners LLC,
ANP. 345 Main Street
KIM CLARK — ACCOUNTANT: New York Ny 10044

MARK ZELTSER ~~ SUPERINTENDENT

Sates 00. . ® Mik Greenberg Real Estate Co, LLC,
Title VIL No; 02+18-9387-8 30-30 Northern Blvd, Suite 400

Long Island City, NY 11101

® Richelle Neufville — Property Manager
. Mark Greenberg Real Estate Co, LLC,
: . co 30-30 Northern Blvd,, Suite 400

' Long Island City, NY 11101

© Alicia Pais — Assistant Property Manager '

2

 
 

19-cv-08390-VSB Document 3 Filed 10/10/19 Page 90 of 110

Case 1

‘UMUOAITY SIL JO NM] > NTA
SuOHaDg UL paujlyuod (s)odud amMUd!s payaaxo ayi.jo Adoo paxny 10 pauuuos
Rluatuaay sii Jo WoHNoexa [ptoyjo pun ans sv sdooon pus TuoUnudacy ay, “6

TOUNIOP BUO dIYTISHOd OF JUNLADITY at Jo Apog ayy o1 poyouNe oq
01 salud ornuutis pamnoaxa ayy quawsold y sit 0} suastoD Jo HONNDOxe aynaudes
Aq paysiciiooon aq Atu uoHIaa!ay sip jo UoHNoeXo om wwY) sade sarin ayy,

oo

“JOPANC] ayy Aq poudis pu paaosdde sf saarem

10 “voneay pout SuLUpHALuD ou (0) PUB UNL Uf Sf JeATUA JO HONEA IpOU

“UAW PUOIUH tf (q) SIGAIUA Jo VOTES yIpot UApUsUt ayy oF SUN UL aordu

Wawoaly 7) 01 siossoooNs Afay) JO Saou {9 (w) casoquMt SAN OAYA Og [UUs
Waaroald y sy Jo UoistAaid Aue jo saalea Jo ‘Jo uoNROYIpoUt ‘or WalupUoUN ON 2

UORIIpSENy

SquOUiedac] Ou UIA SAME] SIYTL [Lato oUO AUL Jo Gay Sursnopy Int

oUt OF Ratsind opeLt sywapuodsoy SuLsjoAuy syuryjditos soo Aun OWAYSOAUL OF
AMoqine 8 wtounedacy op onnsad so yan, Leas Aue ut ou Sop 1uMLIOaY SIE “9

‘HauUINDOp arqnd ws} af Vora, ayy Aq juouaoady sit
JO jwaosdde toda Soy oun Jo Cp) (q)oFg Uonsag or UBnsind GU poowssopun stip ‘6

‘WauMaTy sith JO Suu] OYy O90] Ua OF AsBssad0U
JUIN Ot) 0} JdooNd “s]UopUOdsoy BulAjosur so WULUsy adAy Kav Jo Burpaaaoid
BIN AUG UY SdUAPIAd SB Parapisuoa JO pasn ‘pargyjo aq Jou {eqs tauaay sip,

a

‘stuapuodsay Jo diyssauiMo

PUL JUOWOTEUELE ‘oT tiade at tH LOY] UIA MaouOD dann UL Sato [yD puk
SUBISSU PUN Blossooons ‘suoy ‘saadoydtuo Haun Puy sjuapuodsay pus jusuyyidiuos
Oty dod durpuig sf woman 97 Aq ponosdde uaaq SOY Joye uawaody sity),

7

  

‘PY Ot apun Turpaasosd Buy JouUBUl SUB UL paredioned to

‘pOIsisse “paliiasay WUladulds w apeLU sey ay astuaag juBUEEduOS IUIVTH ayI{DIOI
0) (RJAVUTUTT aq pinom 1] ely pun “bas to ZOOE §'O'S'7 Zp tItAs ooUBpsOsAE UI
Paploluy se Toy au yum Apchuod yshin Aoqp wut ospaymrouyon seopuodsay ou,

 

 

UMLGOITY Sif) UI YO] 108 SUOTIPUOD puL stLOT ayL punysIEpUn

PUL pal dany saried oyy, “MaWOMty sry o1 usd 0 siuoDDG OF poaioy Auay Aun
HY 40 pataWanp ‘pay pHUril ‘paoi0o voog suy Aud ON WUNA[dWOD poyndsip ayy
JO TULA OS [NY pula AAMUNTOA BSE UALUODIT y SLUT 18Y) oBpalaLouyae saried ouy,

SNOISIAOUG TRHINAD Al

SL 96-8 LO NON ITA Op,
MISS SHIP A MTOR "CT TOES
tatoo uonutpouos

 

yey ey

‘fovaaN CT at Aq paudlis 81 4] s1ep ays Jo su DALOAYIa StUOA|G [UNS jaLTaaITY SI),

‘opanc) aauaisap syy so Apunpoddy

jenbsp paw dupsnopy sey JO 9dyJO YL LO] 2OLdaMIC J] UOITOY oy) ysnoup juausdacy
aly Aq pasosddy sy 11 [yun pun ssaqun oy ayy oF JUsNsInd juotuandae auipulg

UAOU AB] [lapay 10 dt} JapLN jownuos Surpurg @ JoYHOU sOMISUOS juaLIAANTY SIE

LV BALLOWAIT

‘squapuodsay ayy Aq uolssitupe ut Jo Hounuded ayy Aq Burpuy
F UMHSUGA JOU SAOp TUALOAAY SIyT wt poolsiapun sty] WMoUMaaLy UOHEHOUOS
SIYF On BaLayo Aq VOpOL TuyAPopun oy it simp org opas OL adIaE sored aut

“ISWUUU Si UL SulopsuowmM
Aue Auap pay ianumyditog ysujeae Tupmurwnsosip paluap sany spapuadsoy

‘(lov olf) joy Surstopy any ous Jo uonuyora Uy ‘Sighs pee
Pu JepUsd “UrTL1e jyUOTOU qu;ond Jo sishq aq] UO suLNAE paRUIUTLIOSIP sum aus 1e8q}
Mussay|s “910% ‘ge AlwMagqa,y uo JuanNaNdacy oy) IAN quiydwiog v payy qunuresduiey

SLOVE AO LNGAEEVLS

 

LOLEE AN ‘AiO puns; duoy

OOP ANG “Pal WOUON OE-OE

OTT 0D asa ray Suaquaag yep]
WEpUd}ULAdHg — JOs}]O7 YINYAL ©

LOLLL AN ‘Aid punysy 84074
OOP BUNS “Pal GAYNOR, OE-OF
‘OD HUIS [UA Y Braquaary yey

JURIUNODDY —~— HIBED LEST @

y

LOLLL AN “AND piyysy Buoy

OOF SUNG “pal Waylon O¢-OF

TL OD aise way Tuaquaairy yauyy
IJOMUOD —~ UOsyaus fof ¢

LOHL AN ‘AID pueysy duo
OOP MUNG “pal WOYnON OE-OE
‘ITT 09 ovisg [vagy Dioquaaicy Yue
JoBoUB) Avadodg soradC] —~- URNA HAMS —

LOLTT AN ‘AN purysy Fuo7y
OOF OHNG “PATEL WAqUOn OE-OF
‘VT 02 ants peoy Glaquaary yay)

BedGCOR ZO CON HLA ONL
TEESE TOS Ty Tea g Mag RTT OAL A ACO SST Cy
IWouloaity uonnfraus

  

WH

It

ory

 
19-cv-08390-VSB Document 3 Filed 10/10/19 Page 91 of 110

Case 1

Conciliation Agreement
Carol D. Commissions y Mark Greenbers Real Estnte Co, LLC. ef al,
Tithe VIENo,: 02-18-9387-8

10, Respondents’ signatories hereby acknowledge that they have legal and binding
authorily to execute this Agreement on behalf of the named Respondents in this
matter.

TL, Complainant hereby forever waives, releases, and covenants not to sue
Respondents or the Department with regard to any and all claims, damages and
injuries of whatever nature whether presently known or unknown, arising out of
the subject matter of HUD Case No: 02-18-9387-8 which could bave been filed
in any action or suit arising Crom said subject matter.

12. Bach Respondent named in this matter hereby forever waives, releases, and
covenants not to sue the Department, Complainant, their heirs, executors,
SUCCCSSOrS, assigns, ugents, employees, or attorneys with regard to any and all
claims, damages and injuries of whutever nature whether presently known or
unknown, arising out of the subject matter of HUD ‘Title VI Case No: 02-1 8
9387-8 which could have been filed in any action or suit arising from said subject
matter, except nothing herein shall preclude Respondents from having standing to
take public positions, or seek Jegistative or judicial retiet conceming HUD
policies on cases of this nature,

Vv. SETTLEMENT TERMS
A. Rellef for the Complainant
As of the effective date of this Agreement:

1, Respondents agree to waive Complainant Carol Commissiong the rent
and late fees in the amount of 818,726.44 for the period from October
1, 2012 to February 28, 2019,

2. Respondents agree to bill Complainant the mon thly rent in the amount
of $1,712.35 (0% rent increase), not $1 ,887,69, from October 2012 to
September 2014, Respondents dgree to waive the rent overcharge:
$72.6 times 12 months = $871 2, and late fees $100 = $971.2,

3. Respondents agree to bill Complainant the monthly rent in the amount
of $1,712.35 (1,712.35 plus 1% rent increase), not $1,906.57 from
October 2014 to April 2015, Respondents agree to waive the rent
overcharge; $73.33 times 7 months = $513.31 go be re-caleulated, and
late fees $20 = $523.31,

4, Respondents agree to bill Complainant the monthly rent in the amount
of 31,746.76 ($1,729.47 plus 1% rent increase), not $2,000,96
($1,729.47 no rent increase because Management never ever provided

onda nn tt g teed

me with an income affidavit neither did they prove doing so. They tried to

do the same crime recently but jt came up in court then  recelved ILat my
5

 

&

Concillation Agreement

Carol D. Conunissiong v, Mark Gyeenbern Ren! Estate Co, | C..6L
Title VIB No: 02-18-9387.8

al

Sy

door. a few days later and the 60 days notice perlod by law was violated,
Eurthermore, there have been mail fraud which also includes the mail
delivery man (Rafael) taking bribes from manarem Ht staffs, proof was sent
with my conplaint for your reference itis provided in this document again),
from May 2015 to September 2015, Respondents agree to waive the
vent overcharge: $167.72 times 5 months = $838.60, plus late fees

$150 and retro charge $660.69 = $1,649.20, fo be reealenlated

  

 

»

Respondens agree to bill Complainant the monthly rent in the amount
OF $1,746.76 (1,746.76 plus 0% rent increase), not $2,000.96 from
October 2015 to April 2016 and not $2,101.01 (81,746.76 plus O% rent
increase ) fom May 2016 to September 2016, Respondents agree to
Waive the rent overcharge: $167.72 times 7 months = $1.1 74,04, plus
£267.77 times 5 months = $1,338.85 and retro charge $700.34 =
$4,213.23 to be gecateuisted,

a

Respondents agree to bil] Comptainant the monthly rent in the amount
of 31 ,746,76 (81,746.76 plus 0% rent increase), not $2,101.01
($1,746.76 plus 0% rent increase) from October 2016 to September
2017, Respondents agree to waive the rent overcharge: $267.77 times
12 months © $3,213.24 and late fees $300 = $3,513.24 ¢o be
recalenlated,

~~

Respondents agree to bitl Complainant the monthly rent in the amount
of B1,768,59 ($1,746.76 plus 1.25% rent increase of $21.83), not
$2,127.27 ($1,768.59 plus 1.25% rent increase of $22:10) from
October 2017 to September 2019, Respondents agree to waive the rent
overcharge: §27 1 32 times {2 months to September 1, 2018 =
$3,255.84 aml late fees $600 = $3,855.84 to be recalculated.

8. For the period from October t, 2018 to September 30, 2019,
Respondents agree to calculate Complainant's monthly rent based on
the previous calendar year monthly amount of $1,790,69 not
$2,159;18,

BL Reliof in the Publie Interest

1, Respondents agree to comply with the Fair Housing Act, which
assures equal opportunity in housing regardless of race, color, religion,
sex, familial status, disability or national origin, and the New York
State Human Rights Law whieh assures equal opportunity in housing
regardless of race, color, creed, national origin, sex, disability, fiumifal
stalus, marital status, age, military status and sexual orientation,
19-cv-08390-VSB Document 3 Filed 10/10/19 Page 92 of 110

Case 1

Coneiliation Agreenient

Carol D. Commigsiong v. Mark Greenborn Real Estate Co, LLC..6h al

 

Vi. REPORTING AND RECORDKEEPING

Within forty-five days (45) days after the execution of this Agreement, Respondents
shall provide HUD with the following:

|. The rent ledger showing that Respondents has waived Complainant Carol
Commissiong the rent and late fees in the amount of $18,736.11 for the period
from October 1, 2012 to February 28, 2019 or the final date alt parties sign
this agreement.

2. The lease renewal and rent bill showing that Respondents have calewlated
Complainant's monthly rent based on the previous calendar year monthly
amount of $1,790.69 not $2,159.18 for the period from October 1, 2018 to
September 30, 2019,

All correspondence shall be sent to:

Jay Golden

FHEO Region Uf Director

U.S, Departinent of Housing & Urban Development
26 Federal Plaza, Room 3532

New York, NY 10278

Attn: Tang-Chi Yeh

VIL CONSEQUENCES OF BREACH

Should the Department have reasonable cause to believe that the Respondents have
breached this Agreement, the matter may be referred to the Attorney General of the
United States, to commence a civil action iy the appropriate U.S, District Court,
pursuant to §§ 810(c) and 814(b)(2) of the Act, Pursuant to the orders decisions of the
US. District Court Judge, attorney's fee may be awarded to the prevailing party.

  

Title VAT Na: 02-18-938768

VIA,

nigsiong v,, Mark Greenberg Real Estate Co,, LIC, et al.

DA
ant

SIGNATURES

 

Carol D, Commissiong
Complainant

APPROVAL.

Date

 

Tang-Chi Yeh
Equal Opportunity Specialist
Office of Fair Housing and Equal Opportunity

Date

 

Jo-Ann Frey
NY FHEO Center Director
Office of Fair Housing and Equat Opportunity

Date

 

day Golden
FHEO Region I Director
Office of Fair Housing and Equal Opportunity

Date
19-cv-08390-VSB Document 3 Filed 10/10/19 Page 93 of 110

Case 1

Conciliation Agreement
Carol D, Commissiong vy, Mar
Title VIIENo,: 02-18-9387-8

 

jroenbers Real Estate

COs.

 

IX. SIGNATURES

David B. Hirschhom, Island House Tenants Corp., IH Preservation Partners LLC.,
Mark Greenberg Real Estate Co. LLC, Richelle Neulville Property Manager,
Alicia Pais -- Assistant Property Manager, Steven Greenbaum — Director Property
Manager, Taj Jackson — Controller, Kim Clark —- Accountant and Mark Zeltser ~-

 

 

 

 

Superintendent

Respondents

By:

President of island House Tenants Corp. Date
President of 1H Preservation Partners LLC. Date
President of Mark Greenberg Real Estate Co, LLC. Date
APPROVAL
Tang-Chi Yeh Date

Equal Opportunity Specialist
Office of Fair Housing and Equal Opportunity

 

Jo-Ann Frey Date
NY FHEO Center Director
Office of Fair Housing and Equal Opportunity

 

Jay Golden Date
FHEO Region II Director
Office of Fair Housing and Equal Opportunity
Case 1:19-cv-08390-VSB Document 3 Filed 10/10/19 Page 94 of 110

Carol Commissiong .
555 Main Street, Apt. 1302 ® New York, NY 10044

carolcommissiong@gmail.com e (646) 279-5988
Tang-Chi Yeh
US Dept. Housing & Urban Development
26 Federal Plaza, Room 3532
New York, NY 10278

January 5, 2019

RE: Commissiong, Carol D. vs. Mark Greenberg Real Estate Co. LLC. et al.
Title VIII No. 02-18-9387-8

Dear Ms. Yeh,

Lhope this letter finds you in good spirit. Enclosed please find the amended signed conciliation
agreement along with some documents for your reference.

First, I'll like to point out that my current rent shouldn't be any more than $1,650.00 with fair
increase according to my income. However, the overbilling started in 2009 when my rent was
$1,499.09 and was increased to a whopping $1,712.35 that's $213.26 more each month. I
contacted management then, who responded and said the building was going through a major
capital improvement (MCD and that the increase will come back down but as you can see it
continued with the new lease which I was coerced, intimidated and threatened to sign or lose my
apartment. I renewed my lease on 2/24/12 and it was signed by owner agent on 2/28/12 with 0
zero increase $1,712.35 for the period 3/1/12 to 2/28/13. A copy of the lease renewal agreement
for this period and new lease was provided with my original complaint for your reference.

Furthermore, I request that the conciliation agreement must be accompanied with lease renewal
with the adjusted rent for the periods: 10/1/16 through 9/30/17, 10/1/17 through 9/30/18 and
10/1/18 through 9/30/19.

The landlord is required by law to provide all Bona Fide Michell Lama Tenants under the
Affordability Plan with 60 -90 days lease renewal notice and income affidavit for each year.
However, management and landlord have violated this right and continue to do. lam being
segregated from other tenants. Therefore, I am discriminated against with prejudice. I never got
the new lease until August 2014 which expired 9/30/14 with a new increase. The 2013 income
affidavit states that there would be no increase that period but as you can see I was largely billed
an increase. Since the building MCI increase in 2009 of $213.26 monthly I have been struggling
to pay my rent because the increases are unfair and aren't according to my income.

The price adjustment will start with the new lease period 10/1/12 which violates my lease
renewal with an unfair increase of 6%. Please note that my rent price adjustment $1,768.59 isn’t
that much of a difference than HUD’s $1,855.95. That’s $87.36 less each month with final year
at $1,795.11. Management unfair rate of $2,159.18 is pure fraud. Please see copy of new lease
Case 1:19-cv-08390-VSB Document 3 Filed 10/10/19 Page 95 of 110

cover sheet and lease renewal signed by both parties for the period 3/1/12 through 2/28/13
which is legal and binding. (exhibit #1)

Furthermore, the discrimination and abuse of authority continues even though they are currently
being investigated by HUD, I can’t imagine what they'll do next once this case is finalized. First,
management failed to give me an income affidavit 2017 at time issued to other residents and had
no intention of giving one but when I point it out in court I received it at my door late, violating
the minimum of 60 days notice. Second, management claimed they have not received it, see
reference letter received at my door. As you can see my notarized 2017 income affidavit
11/06/18, postal receipt 11/08/18 and postal tracking printout showing that it was delivered on
11/13/18 just two days before the deadline of 11/15/18. (exhibit #2)

This is management and landlord’s tactics to add another unfair price increase in April 2019 with
retro-active overbilling for the previous months dating back to October 1, 2018. Then I wouldn't
be able to file a court case seeking justice because their attorney would argue that I already tried
that in court. This is what was done for 2014 income affidavit which they sent back and claimed

they never got it but the evidence proved otherwise.

AS you can see notarized 2014 income affidavit 12/21/15 and the postal receipt 12/30/15 and
returned envelope with same postal date 12/30/15 and matching tracking numbers 7014 0150
8000 4137 8485 and was delivered on 1/2/16 before the deadline of 1/04/16. I got it back in the
mail dated 01/27/16 on envelope a month after it was mailed. Mail in NY takes just 1 day and
it’s from the Roosevelt Island post office; just 1 block from my home and management &
landlord’s office. Also, take note of the address: 545 Main Street NY NY 10044 where rent and
all correspondent mails are sent. Management and landlord staffs and mailman Rafael both
engaged in mail fraud. Under no circumstances it should have returned back. See (exhibit 43)

On October 24, 2018, I paid $2,000.00 in rent but management claimed they didn’t receive it.
For your reference please see copy of money receipt, postal receipts and certificate of mailing as
proof of payment. (exhibit #4)

In addition, see copy of letter dated 9/20/18 and envelope postal marked 9/21/18 with lease
renewal for the period 10/01/18 through 9/30/19 unfair monthly rent amount of $2,159.18 and
the 2017 income affidavit notice. As you can clearly so my rights were violated again by not
giving me 60 days advance notice. The law was set for both parties, not one sided. (exhibit #5)

Thank you for your time and consideration. I look forward to your response and the final
outcome of this case.

Regards,

bywol lemmvasiey-

Z

 

Carol Commissiong
Enclosure: Agreement with support g documents
40/10/2019 Gmail - Commissiong, Carol D. v. Mark Greenberg Real Estate Co. LLC., et al.
Case 1:19-cv-08390-VSB Document 3 Filed 10/10/19 Page 96 of 110

G roa i / Carol Commissiong <carolcommissiong@gmail.com>

 

 

Commissiong, Carol D. v. Mark Greenberg Real Estate Co. LLC.., et al.
2 messages

 

Yeh, Tangchi <Tangchi. Yeh@hud.gov> Fri, Feb 15, 2019 at 12:15 PM
To: "Jacqueline L. Aiello" <jaiello@boydlawgroup.com>, Osman Dennis <odennis@afdny.com>
Cc: Carol Commissiong <carolcommissiong@gmail.com>

Dear Jacqueline L. Aiello, Esq. and Osman Dennis, Esq.:
Subject:

Commissiong, Carol D. v. Mark Greenberg Real Estate Co. LLC., et al.

Title VIII No: 02-18-9387-8

According to Section 810(b)(4) of the Fair Housing Act, during the period beginning with the filing of such complaint and ending
with the filing of a charge or a dismissal, our office, shall to the extent feasible, engage in conciliation with respect to such
complaint. Therefore, we are always interested in pursuing conciliation with all parties involved to settle the complaint.

Complainant may, not must, propose its conciliation terms for me to convey to Respondents. Complainant and Respondents may
choose not to engage in conciliation at all. Respondents may accept, counter-offer or reject Complainant’s proposed conciliation
terms. If Respondents reject Complainant’s conciliation terms. the conciliation will fail.

On March 12, 2018, Complainant advised me that she was not interested in a conciliation term and she doubted that the other party
would be.”

On October 2, 2018, Complainant advised me that she would like to come to some conciliation agreement. I conveyed Complainant’s
October 31, 2018 conciliation terms to you.

On January 8, 2019, Dennis Osman, Esq. advised the Department that IH Preservation Partners, LLC declined to engage in further
negotiations at this time.

On January 28, 2019, the day when the U.S. Government reopened after a shutdown/furlough of 35 days, our office received
Complainant’s proposed conciliation terms on January 5, 2019 by mail as attached in PDF in this email.

Please advise the Department whether Respondents are interested to engage in conciliation discussion, and whether Respondents
would accept, counter-offer or reject Complainant’s January 5, 2019 proposed conciliation terms before February 28, 2019.

If you have any questions regarding the conciliation process, please do not hesitate to contact me at 212-542-7522. Thank you.

httos://mail.google.com/mail/u/07ik=ad8d288903&view=pt&search=all&permthid=thread-f%3A 1625555923598955437 &simpl=msg-f%3A 16255559235... 1/2
ee mech y , case 1:19-cv-08300. VSS Bocuiment 3 ea TUG Se Ge U7 SF110
ang-Chi Ye

Equal Opportunity Specialist

U.S. Department of Housing & Urban Development
Office of Fair Housing and Equal Opportunity

New York Regional Office

26 Federal Plaza, Room 3532

New York, NY 10278-0068

Phone: (212) 542-7522

Fax: (212) 264-9829

Email: Tangchi. Yeh@hud. gov

 

a) Commissiong Jan 5 2019 conciliation terms.pdf
— 548K

 

Carol Commissiong <caroicommissiong@gmail.com> Mon, Feb 18, 2019 at 12:45 PM
To: "Yeh, Tangchi” <Tangchi. Yeh@hud.gov>
Ce: “Jacqueline L. Aiello" <jaiello@boydlawgroup.com>, Osman Dennis <odennis@afdny.com>

Thank you for the update.

Regards,

Carol Commissiong
[Quoted text hidden]

https://mail.google.com/mail/u/0?7ik=ad8d288903&view=pt&search=all&permthid=thread-f%3A 1625555923598955437 &simpl=msg-1%3A16255559235... 2/2
-Gase 1:19-cv-08390-VSB Document3 Filed 10/10/19 Page 98 of 110

  

FAARK GREENBERG
REAL ESTATE TO. LLC

December 31, 2018

Carol Commissiong
555 Main Street
Apartment 1302
New York, NY 10044

Dear Tenant:

Please be advised that we have processed the 2017 Income Affidavit that you submitted. Based on
the information provided, the following is your income adjustment as of 10/1/18:

Monthly Rent as of 9/30/18 §2,127.27
Monthly RGB Rent Increase and Income Adjustment as of 10/1/18 S 31.91 (1.5%)
New Monthly Rent Effective as of 10/1/18 $2,159.18

Please note that the Income Adjustment (if any) for the period October 1, 2018 — December 31, 2018
is being billed to you retroactively and the amount will be reflected on your January 2019 rent bill
along with your new rent listed above.

As a reminder, the RGB increase of 1.5% was already billed in October 2018.

Should you have any questions regarding this matter, please feel free to contact our office at (212)
755-3012.

Sincerely,

Mark Greenberg Real Estate Co. LLC.

545 Main Street, New York, NY 10044 * Phone 212-755-3012 » Fax 212-755-3160 = www.mgre.com
Ase 1:19-cv-08390-VSB Document 3 Filed 10/10/19 Page 99 of 110

  

MARK GRELNSERG
REAL ESTATE CO. LLC

September 20, 2018

By Hand Delivery
And Certified Mail. Return Receipt Requested

Ms. Carol Commissiong
Apartment 1302
555 Main Street
New York, New York 10044
Re: Renewal Lease Offer

Dear Ms. Commissiong:

In view of the various legal matters involving your occupancy, the lease renewal for your
apartment had been held in abeyance.

Enclosed is a renewal lease for your apartment. To renew your lease, it is necessary to
sign the enclosed renewal lease offer without modification and return the signed renewal lease to
the management office within 30 days of the date of your receipt of this letter.

Very truly yours,

MGRE

545 Main Street, New York, NY 10044 = Phone 212-755-3012 = Fax 212-755-3160 = www.mgre.com
Case 1:19-cv-08390-VSB Document 3 Filed 10/10/19 Page 100 of 110
RENEWAL NOTICE

ISLAND HOUSE NEW LEASE RENEWAL FORM

THIS IS THE RENEWAL NOTICE AND LEASE RENEWAL FORM PURSUANT TO RIDER PARAGRPAH 5 OF
THE NEW LEASE UNDER THE ISLAND HOUSE AFFORDABILITY PLAN.

OWNER: IH PRESERVATION PARTNERS, LLC
OWNER’S ADDRESS: EXECUTIVE/MANAGEMENT OFFICES

545 MAIN STREET, NEW YORK, NY 10044
TENANT NAME: CAROL COMMISSIONG
TENANT ADDRESS: APARTMENT 1302

555 MAIN STREET
NEW YORK, NY 10044

This Renewal Lease is offered pursuant and subject to the terms and conditions of the New Lease and
is offered only to Qualified Primary Residents entitled to a renewal lease as explained in Paragraph 5
of the New Lease. When signed by a Tenant who is a Qualified Primary Resident and accepted by the
Owner, the New Lease will be renewed for the Renewal Term listed below and all of the terms,
covenants and conditions of the New Lease shall continue in full force and effect for the duration of
the Renewal Term, except as modified hereby.

 

- OFFER FOR TENANT TO RENEW. |
i. The owner hereby notifies you that your lease will expire ono 09/30/2018.
2. The Renewal Lease will commence on 10/01/2018 and expire. on 09/30/2019 (“Renewal Term”)
3. The Base Rent will increase by 1.5% for the Renewal Term.
4

The monthly Base Rent during the Renewal Term will be $2,159.18 18 per month. |
{EXCLUDES APPLICABLE INCOME ADJUSTMENT)

5. The Income Adjustment amount is $ _. If the amount of the Income Adjustment is

unknown (left blank) at the commencement of the Renewal Term, Tenant will be givena
separate written notice setting forth the applicable Income Adjustment, if any, when same is
determined through the Income Validation Process and such amount will be billed retroactively
from the beginning of the Renewal Term.

6. Your current Security Deposit is $2,000.96.
7. The additional amount of Security Deposit required with this Renewal Lease is: $158.22.

Tenant: Check the applicable response below. Date and sign your response and return this Renewal
Lease form to the Owner in person or by mail within 30 days of the date this notice was served upon
you by the Owner.

 

 

TENANT'S RESPONSE TO OWNER
1 (We) the undersigned tenant(s), agree to enter into a 1 year lease.

| (We) will not renew my (our) lease and | (we) intend to vacate the apartment on or
before the expiration date of the present lease agreement indicated above.

 

ARE AAR UR |

 

 
   

-Cv-08390-VSB Document 3 Filed 10/10/19 Page 101 of 110

WWW.MBTe.comMm

1981 Marcus Avenue Suite C131 Lake Success, NY 11042
Phone (516) 944-5000 Toll free 1-866-470-MGRE
Fax (516) 801-6153

MARK GREENBERG 4 Park Avenue, 3rd Floor, New York, NY 10016
REAL ESTATE CO. LLC Phone (212) 888-8811 Fax (212) 447-1667

June 30, 2015

To All Residents of Island House

Dear Residents:

As you know, our firm has been retained to be the new Managing Agent of Island House
effective July 1, 2015. Mark Greenberg Real Estate Co., LLC (MGRE) has been
managing premier properties in the New York Metropolitan area for over thirty years.
Several weeks ago we met with the Island House Tenant Association to introduce
ourselves and answer questions. With the effective date of our management takeover
now approaching, we are reaching out to all residents tc provide you with important
information.

“House property manager several weeks ago and is now familiar with the island House
operations. Adrian is an experienced property manager whc has managed several New
York City properties. Adrian’s email is Adrian@mgre.com. Alicia Pais has joined
MGRE and will now be the assistant property manager. Alicia’s new email address is
Alicia@mgre.com. Cindy Febus has also joined MGRE and her new email address will
be Cindy@mgre.com. You should begin using these new email addresses on
Wednesday, July 1°.

The on site management office will continue to be at 545 Main Street and the phone
number will remain as 212-755-3012. Adrian, Alica and Cindy can still be reached at
this site office number Monday through Friday 9:00 am — 5:00 pm.

_ The main office for MGRE is located at 1981 Marcus Avenue Suite C131, Lake
Success; =NY11042. You can reach us by phone at 9 516- 944- “9000. or toll free at 4 -866-
470-MGRE.

--Kim Clark will be the accounts receivable bookkeeper for Island House. You should
contact Kim for all matters involving Tent payments and lease questions. Kim can be

SS ia

reached by phoné at the Lake Success office or by email at kclark@mqgre.com.

—

 
 

Prior to the end of each month you will receive your rent bill and a return envelope.
EFFECTIVE JULY 1, 2015 All rent payments should be made payable to “IH
PRESERVATION PARTNERS LLC”. You may continue to drop your rent payment in
the Lobby Mailbox, bring it to the site management office or mail it to our main office in
Lake Success.

A Division of The Charles H. Greenthal Group of Companies

www.greenthal.com
Case 1:19-cv-08390-VSB Document 3 Filed 10/10/19 Page 102 of 110

ADS

juoweBeury Avedoig jo Jojaig~

 
   

 

‘sunoki Ain Ais;

‘gsnoH pues OQ] SdIAIOS
feuoissajoid jo sueeA Auew Buipiaoid 0} puemioy syoo] uoyeziueBio AYO eue oul

“MO|[O} IM Bujsswi su} Jo Suu pue ayep euL “INOW
jo sjediouud su} pue ueupy jeew 0} sjuspisei Joj eu e dn jes jHIM eM aINjn] JESU Buy U]

‘66Pr-LSL-ZLZ ye UOHeIs UeUOODP By) 1]29 0} enuNUCS AoueHiewe UB JO ese U}

Wig Jusi ysnGny JnoA uo seedde jim ‘Aue H ‘sebreuo esouy “Aue yp ‘seBieyo sede
JO SIBSWE Spnjoul jou {IM jig Juss Ain¢ snoA ‘uoHISURJ) UL SIe OM SOLIS Jeu] ajOU esedig
Case 1:19-cv-08390-VSB Document 3 Filed 10/10/19 Page 103 of 110

Please note that since we are in transition, your July rent bill will not include arrears or
repair charges, if any. Those charges, if any, will appear on your August rent bill.

In case of an emergency continue to call the doorman station at 212-751-4499.

In the near future we will set up a time for residents to meet Adrian and the principals of
MGRE. The date and time of the meeting will follow.

The entire MGRE organization looks forward to providing many years of professional
service to ne House.

f

Very trulyjyours,

fie

  

_ Director of Property Management

SG-vl
Case 1,19-cv-08390-VSB Document 3 Filed 10/10/19 Page 104 of 110

  

www.mgre.com

1981 Marcus Avenue Suite C131 Lake Success, NY 11042
Phone (516) 944-5000 Toll free 1-866-470-MGRE

Fax (516) 801-6153
MARK GREENBERG 4 Park Avenue, 3rd Floor, New York, NY 10016
REAL ESTATE CO. LLC Phone (212) 888-8811 Fax (212) 447-1667

January 20, 2016

To All Residents Of
Island House & Westview

Dear Residents:

Mark Greenberg Real Estate Co. is pleased to announce that effective immediately Richelle
_Neutville is the new on site Senior Property Manager at the Island House and Westview? "=

Ms. Neuville has managed many large prestigious residential properties throughout New
York City. She has extensive experience and will bring a wealth of knowledge and expertise ©
to Island House and Westview.

Richelle will be working alongside Alicia Pais and Cindy Febus. She may be reached by
email at Richelle@ mgre.com or by phone at the on site management office at 212-755-3012.

apenas

eae COO SE ye

   

  

Sieved Greenbaum

A Division of The Charles H. Greenthal Group of Companies

www.greenthal.com
Case 1:19-cv-08390-VSB Document 3 Filed 10/10/19 Page 105 of 110

 

November 2, 2017

Dear Island House Residents:

it is with mixed emotions that we write to you to advise that Mark Zeltser has decided to retire as
the Island House Superintendent. We are all of course saddened to see Mark leave after 19 years of
unqualified attention and dedication to Island House and its residents. We are, however, delighted
that Mark will now be spending more time with his family and enjoying life. To recognize and
show Mark our appreciation for all he has done, and to give you shareholders and tenants the
opportunity to do the same, the Apartment Corporation will host a simple event at a date to be
announced shortly.

As many of you know, Mark is also a Shareholder and will continue to reside at Island House. We
ask that you respect Mark’s privacy by not seeking Mark out for building questions or
policies. Please address all of these questions to Management.

We are delighted to advise you that Shareholders and Tenants will be in good hands, as our long
time and well trained Assistant Superintendent, Joshua H, Singh, will be taking over for Mark as
Acting Superintendent. Joshua has been filling in for Mark on vacations and other away periods,
and is experienced in all operations of Island House and our building. Please join us in welcoming
Joshua to this new position.

Very truly yours,
Steven Greenbaum Stat Fool?
Director of Property Management

EAR AL ala Caan nt Rl aane Wael. ATE 19NAA » NW. 249 MPe Onin «TH... AAD ABE PEER oe mee ne
Case 1:19-cv-08390-VSB Document 3 Filed 10/10/19 Page 106 of 110

   

ee Np U.S. Department of Housing and Urban Development
f np % New York State Office
LL * z Jacob K. Javits Federal Building
5 26 Federal Plaza
@

New York, New York 10278-0068
http://www.hud.gov/local/nyn/

REGULAR AND CERTIFIED MAIL — RETURN RECEIPT REQUESTED
Carol D. Commissiong
555 Main Street, Apt. 1302

New York, NY 10044 JUN 25 2018

Dear Ms. Commissiong:

-—--~ SUBJECT: Request for the Returning of Original Lease Renewal Document
HUD Case Number: 02-18-9387-8
HUD Case Name: Commissiong. Carol D. v. Mark Greenberg Real Estate Co.
LLC.. et al.

 

Our Office has received your June 12, 2019 request for the return of your
original lease renewal document sent to our Office by mail on January 5, 2019.

Your original lease renewal document is enclosed as requested.

If you have any questions or require additional information, please contact Ms.
Tang-Chi Yeh at (212) 542-7522 or by email at Tangchi. Yeh @hud.gov.

  

Office of Fair Housing and
and Equal Opportunity
Enclosure
Case 1:19-cv-08390-VSB Document 3 Filed 10/10/19 Page 107 of 110

Caroi Commissiong
555 Main St, Apt. # 1302
New York NY 10044
carolcommissiong@gmail.com

a

June 12, 2019

Tang-Chi Yeh
US Dept. Housing & Urban Development
26 Federal Plaza, Room 3532
New York, NY 10278

RE: Mark Greenberg Real Estate Co. Complaint Decision case # 02-18-93 87-8
Dear Ms. Yeh,

Tam in receipt of Jay Golden decision of my complaint against my landlord and management
MGRE Co., received in the mail on Wednesday 5/23/19 and post marked 5/20/19. Iam
requesting that my file remains private and not become public record or used in any court case.

In my last letter response mailed January 5, 2019. I sent an original lease renewal document for
the period October 1, 2018 through September 30, 2019 and would like to have it returned to me
at my address in the mail as soon as possible. This letter is addressed to you as directed by Jay
Golden in his response letter.

I provided a lot of evidence to make my case but Jay Golden and whoever else involved chose to
turn a blind eye to all evidence provided in favor of landlord and management who had an
attorney to their advantage. I couldn't afford an attorney sol put my faith and trust into HUD in
hopes that they would enforce the Fair Housing Act of 1968 but I was wrong, the system is very
broken. However, | won't ever give up fighting for my Rights!

I find the decision one sided and a lot of lies have been told and facts were not checked. The
landlord and his staffs have been known to bride government workers including the mailman
which is a federal offense and I hope that wasn’t the case here but sure looks like it.

[look forward to HUD returning my lease renewal document with a confirmation that my case is
seal and won’t become a public record,

Regards,

2

Carol Commissiong
Case 1:19-cv-08390-VSB Document 3 Filed 10/10/19 Page 108 of 110

closure or a no cause determination, or charged as a result of a reasonable cause determination.
Non-party requesters must pay any FOIA applicable fees for the Search, review, and production
of documents.

The FOIA process includes several exemptions regarding the disclosure of information or

In general, portions of the investigative file, including the complaint form and the FIR, may be
redacted or withheld pursuant to a FOIA exemption found applicable. For instance, personal
information such as addresses, telephone numbers, and social security numbers of individuals are
always withheld under FOIA’s privacy exemptions.

The release of information contained in an investigative file is also subject to the Privacy Act.
The Privacy Act, in Part, provides that agencies cannot disclose information contained ina
“system of records” without the prior consent of the individual to whom the record pertains,
subject to certain exceptions, one of which is a disclosure required by the FOIA. As such, the
Privacy Act does not serve to protect any information contained in a Fair Housing Act case file
that the FOIA requires to be released. However. it does preclude HUD from making a
discretionary release of personal information that is otherwise protected by FOIA privacy
exemptions.

The Department conducts closed investigations. That is, we do not share the contents of the
investigative file with the Parties. We request Specific data from the Parties, collect other
relevant data, and conduct interviews with witnesses. However, the parties do not receive the
investigative file. At the conclusion of the investigation, the parties may ask for, and receive, a
copy of the Final Investigative Report. Moreover, if a partly wishes to request a copy of the
investigative file, the documents will be provided consistent with the Freedom of Information
Act and the Pri vacy Act.

In summary, while the Department will honor YOur request regarding nondisclosure of
information pertaining the dismissal of your complaint (i.e. will take no proactive steps to
publicize the decision in this matter), we cannot confirm that Your case will be sealed or will not
become public record.
Case 1:19-cv-08390-VSB Document 3 Filed 10/10/19 Page 109 of 110

Please note that since we are in transition, your July rent bill will not include arrears or
repair charges, if any. Those charges, if any, will appear on your August rent bill.

in case of an emergency continue to call the doorman station at 212-751-4499.

in the near future we will set up a time for residents to meet Adrian and the principals of
MGRE. The date and time of the meeting will follow.

The entire MGRE organization looks forward to providing many years of professional

service to Island House.

  

SG:vi
Case 1:19-cv-08390-VSB Document 3 Filed 10/10/19 Page 110 of 110

Caroi Commissiong
555 Main St, Apt. # 1302
New York NY 10044
carolcommissiong@gmail.com

a

June 12, 2019

Tang-Chi Yeh
US Dept. Housing & Urban Development
26 Federal Plaza, Room 3532
New York, NY 10278

RE: Mark Greenberg Real Estate Co. Complaint Decision case # 02-18-93 87-8
Dear Ms. Yeh,

Tam in receipt of Jay Golden decision of my complaint against my landlord and management
MGRE Co., received in the mail on Wednesday 5/23/19 and post marked 5/20/19. Iam
requesting that my file remains private and not become public record or used in any court case.

In my last letter response mailed January 5, 2019. I sent an original lease renewal document for
the period October 1, 2018 through September 30, 2019 and would like to have it returned to me
at my address in the mail as soon as possible. This letter is addressed to you as directed by Jay
Golden in his response letter.

I provided a lot of evidence to make my case but Jay Golden and whoever else involved chose to
turn a blind eye to all evidence provided in favor of landlord and management who had an
attorney to their advantage. I couldn't afford an attorney sol put my faith and trust into HUD in
hopes that they would enforce the Fair Housing Act of 1968 but I was wrong, the system is very
broken. However, | won't ever give up fighting for my Rights!

I find the decision one sided and a lot of lies have been told and facts were not checked. The
landlord and his staffs have been known to bride government workers including the mailman
which is a federal offense and I hope that wasn’t the case here but sure looks like it.

[look forward to HUD returning my lease renewal document with a confirmation that my case is
seal and won’t become a public record,

Regards,

2

Carol Commissiong
